


PURCHASE AGREEMENT
 


 
among
 


 
DXP ENTERPRISES, INC.,
 


 
B27, LLC,
 


 
B27 HOLDINGS CORP.,
 


 
THE STOCKHOLDERS OF B27 HOLDINGS CORP.,
 
THE MADISON GROUP SELLERS,
 


 
MICHAEL W. MADISON, AS REPRESENTATIVE OF THE MADISON GROUP SELLERS
 


 
and
 
DENNIS LEARY, AS REPRESENTATIVE OF THE PARENT SHAREHOLDERS
 


 
December 9, 2013
 



 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

Table of Contents
 
ARTICLE I
DEFINITIONS 
2

 
 
1.1
Definitions 
2

 
 
1.2
Construction 
19

 
ARTICLE II
SALE AND PURCHASE 
20

 
 
2.1
Sale and Purchase 
20

 
 
2.2
Consideration 
20

 
 
2.3
Closing 
23

 
 
2.4
Transactions to be Effected at the Closing 
23

 
 
2.5
Adjusted Net Working Capital Closing Amount 
26

 
 
2.6
Withholding 
29

 
 
2.7
Approval/Waivers 
29

 
 
2.8
Allocation of Consideration; Section 743 Adjustment 
29

 
 
2.9
Payment of Transaction Bonuses 
30

 
  ARTICLE III
REPRESENTATIONS AND WARRANTIES  OF THE MADISON GROUP
SELLERS                                                                                                                                                                                                                                                          
30

 
 
3.1
Organization and Good Standing 
30

 
 
3.2
Authority and Enforceability 
30

 
 
3.3
No Conflicts; Consents 
31

 
 
3.4
The Units 
31

 
 
3.5
Brokers’ Fees 
32

 
 
3.6
U.S. Status of Madison Group Sellers 
32

 
 
3.7
Tax Matters 
32

 
 
3.8
Litigation 
32

 
 
3.9
Certain Arrangements 
32

 
  ARTICLE IV
 REPRESENTATIONS AND WARRANTIES OF THE  PARENT SHAREHOLDERS AND
PARENT                                                                                                                                                                                                                                 
32

 
 
4.1
Organization and Good Standing 
32

 
 
4.2
Authority and Enforceability 
33

 
 
4.3
No Conflicts; Consents 
33

 
 
4.4
The Equity Securities of the Parent 
34

 
 
4.5
Brokers’ Fees 
35

 
 
4.6
U.S. Status of Parent Shareholders 
35

 
 
4.7
Taxes 
35

 
 
4.8
Financial Statements 
38

 
 
4.9
No Activities 
38

 
 
4.10
Litigation 
38

 
 
4.11
Certain Arrangements 
38

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES  CONCERNING THE ACQUIRED COMPANIES 
39

 
 
5.1
Organization and Good Standing 
39

 
 
5.2
Capitalization; Minute Books 
39

 
 
i

--------------------------------------------------------------------------------

 
 
5.3
No Conflicts; Consents 
40

 
 
5.4
Financial Statements; No Liabilities; Accounts
Receivable                                                                                                                                                                                                                                                                                                             
41

 
 
5.5
Taxes 
42

 
 
5.6
Compliance with Laws; Permits 
45

 
 
5.7
Properties and Assets 
45

 
 
5.8
Real Property 
46

 
 
5.9
Intellectual Property 
48

 
 
5.10
Software and Information Systems 
51

 
 
5.11
Absence of Certain Changes or Events 
51

 
 
5.12
Contracts 
53

 
 
5.13
Litigation 
55

 
 
5.14
Employee Benefits 
56

 
 
5.15
Labor and Employment Matters 
59

 
 
5.16
Environmental 
61

 
 
5.17
Insurance 
62

 
 
5.18
Customers 
63

 
 
5.19
Suppliers 
63

 
 
5.20
Affiliate Transactions 
63

 
 
5.21
Brokers 
64

 
 
5.22
Foreign Corrupt Practices Act 
64

 
 
5.23
Conflict Minerals 
64

 
 
5.24
Inventory 
64

 
 
5.25
Receivables and Payables 
65

 
 
5.26
Product Warranty; Product Liability 
65

 
 
5.27
Authority and Enforceability 
66

 
 
5.28
Books and Records 
66

 
 
5.29
Banks; Power of Attorney 
66

 
 
5.30
Certain Arrangements 
67

 
 
5.31
Diligence Requests 
67

 
 
5.32
No Other Representations or Warranties 
67

 
  ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE
BUYER                                                                                                                                                                                                                                                                                              
68

 
 
6.1
Organization and Good Standing 
68

 
 
6.2
Authority and Enforceability 
68

 
 
6.3
No Conflicts; Consents 
68

 
 
6.4
Availability of Funds 
69

 
 
6.5
Brokers 
69

 
 
6.6
Purchase for Investment 
69

 
 
6.7
No Litigation 
69

 
 
6.8
Certain Arrangements 
69

 
 
6.9
No Buyer Vote Required 
69

 
  ARTICLE VII
COVENANTS                                                                            
                                                                                                                                                                                                                                                                                                
69

 
 
7.1
Conduct of Business 
69

 
 
7.2
Access to Information; Notification 
72

 
 
ii

--------------------------------------------------------------------------------

 
 
7.3
Resignations 
74

 
 
7.4
Permits; Orders and the HSR Act 
74

 
 
7.5
Confidentiality 
75

 
 
7.6
Public Announcements 
76

 
 
7.7
Employee Matters 
77

 
 
7.8
Tax Matters 
77

 
 
7.9
Access to Books and Records 
82

 
 
7.10
Further Assurances 
82

 
 
7.11
Directors’ and Officers’ Insurance Policy 
82

 
 
7.12
Representatives 
83

 
 
7.13
Restrictive Covenants 
86

 
 
7.14
No Shop 
87

 
 
7.15
Use of Name 
88

 
 
7.16
Related Party Transactions 
88

 
 
7.17
Fees and Expenses 
88

 
 
7.18
Debt 
89

 
 
7.19
Release 
89

 
 
7.20
Buyer Financing 
90

 
 
7.21
Issuance of Buyer’s Stock 
90

 
 
7.22
Data Room 
91

 
 
7.23
Escrow Fees 
92

 
  ARTICLE VIII
CONDITIONS TO
CLOSING                                                                                                                                                                                                                                                                                                                                         
       92

 
 
8.1
Conditions to Obligations of the Buyer and the Sellers 
92

 
 
8.2
Conditions to Obligations of the Buyer 
93

 
 
8.3
Conditions to Obligations of the Sellers 
94

 
  ARTICLE IX
TERMINATION                                                                                                                                                                                                                                                                                                                                                        
            95

 
 
9.1
Termination 
95

 
 
9.2
Effect of Termination 
96

 
ARTICLE X
INDEMNIFICATION 
96

 
 
10.1
Survival 
96

 
 
10.2
Indemnification by the Sellers for Representations and Warranties; Certain
Covenants and Other Matters 
97

 
 
10.3
Indemnification by the Sellers for Seller Fundamental Representations and
Warranties and Fraud 
99

 
 
10.4
Rights Unaffected 
99

 
 
10.5
Indemnification by the Buyer 
99

 
 
10.6
Indemnification Procedure for Third Party Claims 
100

 
 
10.7
Indemnification Procedures for Non-Third Party
Claims                                                                                                                                                                                                                                                                                                        
101

 
 
10.8
Limitations of Liability; Determinations of Loss Amount; Exclusive Remedies 
101

 
 
10.9
Tax Treatment of Indemnification Payments 
102

 
  ARTICLE XI
MISCELLANEOUS                                                                                                                                                                                                                                                                                                                                                              
102

 
 
iii

--------------------------------------------------------------------------------

 
 
11.1
Notices 
102

 
 
11.2
Amendments and Waivers 
104

 
 
11.3
Expenses 
104

 
 
11.4
Assignment 
105

 
 
11.5
Governing Law 
105

 
 
11.6
Consent to Jurisdiction; Consent to Service of Process  
105

 
 
11.7
Arbitration of Disputes 
106

 
 
11.8
Counterparts 
108

 
 
11.9
Third Party Beneficiaries 
108

 
 
11.10     Entire
Agreement                                                                                                                                                                                                                                                                                                                                                                         
108

 
 
11.11    
Captions                                                                                                                                                                                                                                                                                                                                                                                       
 108

 
 
11.12     Disclosure
Letters                                                                                                                                                                                                                                                                                                                                                                      
 108

 
 
11.13    
Severability                                                                                                                                                                                                                                                                                                                                                                              
     109

 
 
11.14     Specific
Performance                                                                                                                                                                                                                                                                                                                                                                  109

 
 
11.15    
Interpretation                                                                                                                                                                                                                                                                                                                                                                               
109

 
 
11.16    
Non-Recourse                                                                                                                                                                                                                                                                                                                                                                             
109

 
Exhibit A                      -           Net Working Capital
Exhibit B                      -           Form of Escrow Agreement
Exhibit C                      -           Engineered-to-Order Modular Systems
Exhibit D                      -           Sample Calculation of Adjusted Gross
Purchase Price
Exhibit E                      -           Form of Officer Release Agreement
Exhibit F
-
Form of Landlord Release and Covenant Not to Sue (Reynolds RE, LLC)

Exhibit G                      -           Form of Special Escrow Agreement


 
iv

--------------------------------------------------------------------------------

 


PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of
December 9, 2013 by and among DXP Enterprises, Inc., a Texas corporation (the
“Buyer”), B27, LLC, a Delaware limited liability company (the “Company”), B27
HOLDINGS CORP., a Delaware corporation (“Parent”), B28 INVESTMENT FUND, LLC, a
Delaware limited liability company (“B28”), CHAMPLAIN CAPITAL PARTNERS, L.P., a
Delaware limited partnership (“Champlain”), STEPHEN ARDIA (“Ardia”), 2 UNDER,
LLC, a Florida limited liability company (“2 Under”), HONEYWELL INTERNATIONAL
INC. MASTER RETIREMENT TRUST (“Honeywell”), AUDAX MEZZANINE FUND II, L.P., a
Delaware limited partnership (“Audax Mezz”), AUDAX CO-INVEST, L.P., a Delaware
limited partnership (“Audax Co-Invest”), AUDAX TRUST CO-INVEST, L.P., a Delaware
limited partnership (“Audax Trust” and together with Audax Mezz and Audax
Co-Invest, “Audax”), GULFSTAR MB III, LTD. (“GulfStar”), ROYNAT MERCHANT
CAPITAL, INC. (“RoyNat”), STOCKWELL FUND II, L.P. (“Stockwell”), MADISON CAPITAL
FUNDING CO-INVESTMENT FUND LP (SERIES 2008), a Delaware limited partnership
(“Madison,” and, together with B28, Champlain, Ardia, 2 Under, Honeywell, Audax,
GulfStar, RoyNat, and Stockwell, the “Parent Shareholders”), the persons set
forth on Exhibit B to Schedule 2.2(a)(i) of the Acquired Companies Disclosure
Letter (the “Madison Group Sellers”), Michael W. Madison, as representative of
the Madison Group Sellers (the “Madison Group Sellers’ Representative”), and
Dennis M. Leary, as representative of the Parent Shareholders (the “Parent
Shareholders’ Representative,” and, together with the Madison Group Sellers’
Representative, each, a “Representative,” and, together, the
“Representatives”).  The individuals and entities comprising the Parent
Shareholders and the Madison Group Sellers are sometimes hereinafter
collectively referred to herein as the “Sellers” and each individually as a
“Seller”.  Capitalized terms used herein and not otherwise defined have the
meanings set forth in Section 1.1 hereof.
 
RECITALS
 
A.
WHEREAS, the Parent Shareholders own 100% of the Equity Securities of the Parent
in the amounts and the percentages set forth on Exhibit A to Schedule 2.2(a)(i)
of the Acquired Companies Disclosure Letter; and

 
B.
WHEREAS, the Parent owns 80.0990% of the Units of the Company; and

 
C.
WHEREAS, the Madison Group Sellers own 19.9010% of the Units of the Company in
the amounts and the percentages set forth on Exhibit B to Schedule 2.2(a)(i) of
the Acquired Companies Disclosure Letter; and

 
D.
WHEREAS, the Buyer wishes to acquire (i) all of the Equity Securities of Parent
and (ii) all of the Units of the Company held by the Madison Group Sellers, for
an aggregate total consideration equal to $284,600,000, adjusted as provided
herein, to be paid in the amounts set forth in, and allocated among such Sellers
in accordance with the terms and conditions of, this Agreement.

 
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS
 
1.1 Definitions
 
.  Except as otherwise explicitly provided herein, when used in this Agreement,
the following terms shall have the meanings assigned to them in this Section
1.1, or in the applicable Section of this Agreement to which reference is made
in this Section 1.1.
 
"AAA" shall have the meaning set forth in Section 11.7(a).
 
“Accounting Principles” shall have the meaning set forth in Section 5.4(a).
 
“Accounts Payable” means any trade accounts payable, owed by any Acquired
Company as determined in accordance with GAAP in a manner consistent with such
Acquired Company’s customary historical payment practices, as reflected in the
Audited Financial Statements.
 
“Accounts Receivable” means any trade accounts receivable, amounts to be paid
for work in process and all other rights to payment owed to any Acquired Company
(other than from an Acquired Company) as determined in accordance with GAAP in a
manner consistent with such Acquired Company’s customary historical billing
practices, as reflected in the Audited Financial Statements, except as set forth
in Schedule 1.1 of the Acquired Companies Disclosure Letter.
 
“Acquired Companies” means all of the Subsidiaries of the Parent, including, for
the avoidance of doubt, the Company and its Subsidiaries.
 
“Acquired Companies Disclosure Letter” means the disclosure letter dated and
delivered as of the date hereof by the Acquired Companies to the Buyer, as may
be supplemented or updated pursuant to Section 7.2(c) hereof, but subject to the
provisions of Section 8.2(a) hereof.
 
“Acquired Company Contracts” shall have the meaning set forth in Section
5.12(a).
 
“Acquisition Transaction” shall have the meaning set forth in Section 7.14(a).
 
“Action” shall have the meaning set forth in Section 5.13.
 
“Adjusted Gross Purchase Price” shall have the meaning set forth in Section
2.2(a)
 
“Adjusted Net Working Capital Closing Amount” shall have the meaning set forth
in Section 2.5(a)(i).
 
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly Controlling, Controlled by or under common Control with
such specified Person.  Notwithstanding the foregoing, Affiliate shall not,
unless otherwise specified, include the Parent Shareholders (except for
Champlain, Ardia, B28 and 2 Under), Affiliates of the Parent Shareholders
(except for Affiliates of Champlain, Ardia, B28 and 2 Under), the portfolio
companies of the Parent Shareholders, the portfolio companies of the entities
comprising the Madison Group Sellers, B47 Investment Fund I, LLC and its
Subsidiaries or Fred Jones Investments, LLC and its Subsidiaries, Reynolds RE,
LLC, B27 RE, Inc., and Momentum Engineered Systems, Inc.
 
 
2

--------------------------------------------------------------------------------

 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Air Quality Industry” means Ammonia Flow Control Packages, Ammonia Storage &
Forwarding Packages, Ammonia Vaporizer Packages and Ammonia Tank Farm Design
Packages.
 
“Allocable Share” shall have the meaning set forth in Section 7.8(a)(i)(A).
 
“Allocation Schedule” shall have the meaning set forth in Section 2.8.
 
“Ancillary Agreements” means the Escrow Agreement, the Special Escrow Agreement,
the Employment Agreements, the Officer Release Agreements and each other
agreement attached as an Exhibit to this Agreement.
 
“Anti-Bribery Laws” shall have the meaning set forth in Section 5.22.
 
“Applicable Survival Period” shall have the meaning set forth in Section
10.1(d).
 
“Assigning Party” shall have the meaning set forth in Section 11.4.
 
“Audited Financial Statements” shall have the meaning set forth in Section
5.4(a).
 
“Balance Sheet Date” shall have the meaning set forth in Section 5.11(a).
 
“Basket” shall have the meaning set forth in Section 10.2(b).
 
“Benefit Plan” means any Plan that is sponsored, maintained, administered,
contributed to, or required to be contributed to, by any of the Parent or any of
the Acquired Companies or with respect to which any of the Parent or any of the
Acquired Companies may have any Liability.
 
“Books and Records” means minutes books, stock books, stock ledgers, books of
account, manuals, general, financial, warranty and shipping records, invoices,
members, customer and supplier lists, Contracts, correspondence, engineering,
maintenance and operating records, advertising and promotional materials, credit
records of customers and other documents, records and files, including, in the
case of the Acquired Companies, books and records relating to, and tangible
embodiments of, Company Intellectual Property.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York City are authorized or required by Law to close.
 
“Buyer” shall have the meaning set forth in the Preamble.
 
3

--------------------------------------------------------------------------------

 
 
“Buyer Basket” shall have the meaning set forth in Section 10.5.
 
“Buyer Fundamental Representations” means the representations and warranties of
the Buyer contained in Sections 6.1 (Organization and Good Standing), 6.2
(Authority and Enforceability), 6.5 (Brokers), 6.6 (Purchase for Investment) and
6.9 (No Buyer Vote Required).
 
“Buyer Indemnitees” shall have the meaning set forth in Section 10.2(a).
 
“Buyer’s Stock” shall have the meaning set forth in Section 2.2(c)(iii).
 
“Buyer’s Stock Recipients” shall have the meaning set forth in Section 7.21.
 
“Capital Stock” means (a) in the case of a corporation, its issued and
outstanding shares of capital stock, (b) in the case of a partnership or limited
liability company, its issued and outstanding partnership or membership units
(whether general or limited, preferred or common, certificated or
uncertificated), and (c) any other interest (other than the Incentive Units
issued pursuant to the Company’s Equity Incentive Plan) that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets, of the issuing entity.
 
“Cash” shall have the meaning set forth in Section 2.5(a)(ii).
 
“Claim” means all past, present and future disputes, claims, controversies,
demands, rights, obligations, liabilities, actions and causes of action of every
kind and nature, including (i) any unknown, unsuspected or undisclosed claim and
(ii) any claim or right that may be asserted or exercised by a Releasing Party,
in each case solely in the Releasing Party’s capacity as a stockholder,
director, officer or employee of the Company or in any other capacity.
 
“Closing” shall have the meaning set forth in Section 2.3.
 
“Closing Amount” shall have the meaning set forth in Section 2.2(b)(ii).
 
“Closing Date” shall have the meaning set forth in Section 2.3.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collective Bargaining Agreements” mean any and all Contracts, letters, side
letters and contractual obligations of any kind, nature and description, oral or
written, that have been entered into between or that involve or apply to any
employer and any Union.
 
“Common Stock” shall have the meaning set forth in Section 4.4(a).
 
“Common Units” means the voting membership Units of the Company with the rights,
privileges and preferences set forth in the Company LLC Agreement.
 
“Common Unit Holders” means the Parent and the Persons set forth on Exhibit B to
Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter.
 
4

--------------------------------------------------------------------------------

 
 
“Company” shall have the meaning set forth in the Preamble.
 
“Company Intellectual Property” means, collectively, the Owned Intellectual
Property and the Licensed Intellectual Property.
 
“Company LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the Company dated effective as of July 24, 2008, as amended
from time to time.
 
“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
dated May 29, 2013 between the Buyer and the Company.
 
“Conflict Minerals” means columbite-tantalite (coltan), cassiterite, gold,
wolframite, or their derivatives, which are limited to tantalum, tin, and
tungsten, or other minerals or derivatives designated as “Conflict Minerals” by
the U.S. Secretary of State.
 
“Contemplated Transactions” means all of the transactions contemplated by this
Agreement and the Ancillary Agreements, including, without limitation:
 
(a)           the sale of the Equity Securities of the Parent and the sale of
the Units of the Company by the Sellers to the Buyer; and
 
(b)           the performance by the parties hereto of their respective
covenants and obligations under this Agreement and the Ancillary Agreements.
 
“Continuing Indebtedness” shall have the meaning set forth in
“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral.
 
“Control” means, when used with respect to any Person, the power to direct or
cause the discretion of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by Contract or
otherwise and the terms “Controlling” and “Controlled” shall have meanings
correlative to the foregoing.
 
“Copyrights” shall have the meaning set forth in the definition of
“Intellectual Property” in this Section 1.1.
 
“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of May 17, 2011, by and among the Company, the lenders named therein,
and Madison Capital Funding LLC, as administrative agent, as amended.
 
“Current Assets” shall have the meaning set forth in Section 2.5(a)(iii).
 
“Current Liabilities” shall have the meaning set forth in Section 2.5(a)(iv).
 
“Data Room” means the data room administered by Houlihan Lokey.
 
5

--------------------------------------------------------------------------------

 
 
“De Minimis Threshold” shall have the meaning set forth in Section 10.2(b).
 
“Dispute” shall have the meaning set forth in Section 11.7(a).
 
“Domain Names” shall have the meaning set forth in the definition of
“Intellectual Property” in this Section 1.1.
 
“Economic Sanctions Laws” shall have the meaning set forth in Section 5.22(b).
 
“Effective Time” shall have the meaning set forth in Section 2.3.
 
“EIP Payment” means the aggregate amount payable pursuant to the Equity
Incentive Plan, as set forth on Schedule 2.9 of the Acquired Companies
Disclosure Letter.
 
“Embargoed Targets” shall have the meaning set forth in Section 5.22(b).
 
“Employment Agreements” mean the amended and restated employment agreements
between Parent and/or an Acquired Company and each of Michael W. Madison,
William H. Marsh, and Kevin Jay Randle, entered into as of the date hereof, each
of which shall become effective at the Closing.
 
“Encumbrance Documents” shall have the meaning set forth in Section 5.8(g).
 
“Engineered-to-Order Modular Systems” shall have the meaning set forth on
Exhibit C hereto.
 
“Environment” means all air, surface water, groundwater, or land, including land
surface or subsurface, including all fish, wildlife, biota and all other natural
resources.
 
“Environmental Claim” means any administrative or judicial action, suit, order,
lien, notice, notice of violation and written complaint, request for
information, demand, or proceeding, whether criminal or civil, having the
potential to cause a material adverse change in the operations, business,
assets, properties, liabilities or condition of an Acquired Company, and made
pursuant to or relating to any applicable Environmental Law by any Person
(including any Governmental Entity, private person and citizens’ group) based
upon, alleging, asserting, or claiming any actual (a) violation of or
Liabilities under any Environmental Law, (b) violation of any Environmental
Permit, or (c) Liabilities for investigatory costs, cleanup costs, removal
costs, remedial costs, response costs, natural resource damages, property
damage, personal injury, fines, or penalties arising out of, based on, resulting
from, or related to a Hazardous Material Release or any exposure of any Person
to, any Hazardous Materials at any location owned by the Company in violation of
Environmental Law.
 
“Environmental Condition” shall mean any pollution, contamination, degradation,
damage or injury caused by, related to, arising from, or in connection with any
Hazardous Material Release or the generation, handling, use, treatment, storage,
transportation, disposal discharge, or emission of any Hazardous Materials.
 
6

--------------------------------------------------------------------------------

 
 
“Environmental Costs and Liabilities” means, with respect to any Person, all
Liabilities, obligations, responsibilities, Remedial Actions, losses, damages
(including punitive damages and consequential damages) costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person or in response to any violation of Environmental Law, whether
known or unknown, accrued or contingent, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
otherwise, to the extent based upon, related to, or arising under or pursuant to
any Environmental Law, Environmental Permit, Order or agreement with any
Governmental Entity or other Person, which relates to any environmental, health
or safety condition, violation of Environmental Law or an actual, or threatened,
Hazardous Materials Release.
 
“Environmental Law” means any and all federal, state and local, civil and
criminal laws, statutes, ordinances, orders, codes, rules, regulations,
Environmental Permits, judgments, decrees or injunctions relating to the
protection of health and the Environment, worker health and safety, and/or
governing the handling, use, generation, treatment, storage, transportation,
disposal, manufacture, distribution, formulation, packaging or labeling of
Hazardous Materials, as each has been or may be amended.
 
“Environmental Permit” means any federal, state or local permits, licenses,
approvals, consents or authorizations required or issued by any Governmental
Entity under or in connection with any Environmental Law, including any and all
orders or consent orders issued by or entered into with a Governmental Entity
under any applicable Environmental Law.
 
“Equity Incentive Plan” shall mean the Company’s 2008 Equity Incentive Plan, as
amended.
 
“Equity Securities” means (a) Capital Stock, whether common, preferred or other,
(b) common or preferred membership Units and (c) options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights or other
Contracts that, directly or indirectly require the issuer thereof to issue, sell
or otherwise cause to become outstanding Capital Stock.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any Person, including any trade or business, whether or
not incorporated, that, together with the Parent or any of the Acquired
Companies, as of any date during the six-year period immediately preceding the
Closing Date, was or is required to be treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA.
 
“Escrow Agent” shall have the meaning set forth in Section 2.2(c)(i).
 
“Escrow Agreement” shall have the meaning set forth in Section 2.2(c)(i).
 
7

--------------------------------------------------------------------------------

 
 
“Escrow Amount” shall have the meaning set forth in Section 2.2(c)(i)(A).
 
“Escrow Fund” shall have the meaning set forth in Section 2.2(c)(i).
 
“Estimated Closing Cash” means a good faith estimate of the Cash of the Acquired
Companies and the Parent in the aggregate as of the Effective Time.
 
“Estimated Closing Statement” means an itemized statement reflecting a good
faith estimate of the Acquired Companies’ Estimated Closing Cash, Estimated Net
Working Capital and the amount of the adjustments provided for in Section
2.2(a)(v) or (vi), as applicable.
 
“Estimated Net Working Capital” means a good faith estimate of the Acquired
Companies’ Net Working Capital in the aggregate as of the Effective Time.
 
“Financial Statements” shall have the meaning set forth in Section 5.4(a).
 
“Fundamental Representations” means the Buyer Fundamental Representations and
the Seller Fundamental Representations.
 
“GAAP” means United States generally accepted accounting principles as of the
date hereof.
 
“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local or municipal government, non-U.S.,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
arbitrator, including any authority or other quasi-governmental entity
established by a Governmental Entity, and any non-governmental regulatory body
to the extent that the rules and regulations or orders of such body have the
force of Law.
 
“Gross Purchase Price” shall have the meaning set forth in Section 2.2(a)(i).
 
“Harmful Code” means any program routine, device or other feature, that is not
documented in the Company’s technical documentation and that is designed to
delete, disable, interfere with, perform unauthorized modifications to, or
provide unauthorized access to any Software or Company’s products or services
including any virus, worm, Trojan horse, spyware, adware, backdoor, trapdoor,
clock, timer, time bomb, drop-dead device or other malicious code, or any
malicious code that affects the Software or is intended to bring down a computer
system, computer networks or otherwise impair their use.
 
“Hazardous Material” means petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, radon, mold or other
fungi, asbestos or asbestos-containing materials, gasoline, diesel fuel,
pesticides, urea formaldehyde, lead or lead-containing materials,
polychlorinated biphenyls; and any other chemicals, materials, substances or
wastes in any amount or concentration which are included in the definition of
“hazardous substances,” “contaminate,” “radioactive”, “ hazardous materials,”
“hazardous wastes,” “extremely hazardous wastes,” “restricted hazardous wastes,”
“toxic substances,” “toxic pollutants,” “pollutants,” “contaminant” or words of
similar import, under any Environmental Law.
 
8

--------------------------------------------------------------------------------

 
 
“Hazardous Material Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, emitting, discharging,
migrating, leaching, dumping, or disposing of a Hazardous Material.
 
“HSR Act” means the Hart-Scott Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
 
“HSR Waiting Period” shall have the meaning set forth in Section 8.1(c).
 
“Houlihan Lokey” shall have the meaning set forth in Section 3.5.
 
“Improvements” shall have the meaning set forth in Section 5.8(d).
 
“Incentive Units” shall mean those Units issued pursuant to the Equity Incentive
Plan.
 
“Indebtedness” means any of the following:  (a) any indebtedness for borrowed
money; (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments; (c) any obligations to pay the deferred purchase price of
property or services other than trade accounts arising in the ordinary course of
business; (d) any obligations as lessee under leases that have been recorded or
should be in accordance with GAAP as capitalized leases; (e) any indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to acquired property; (f) any obligations, contingent or otherwise,
under or with respect to acceptance credit, letters of credit or similar
facilities; (g) any obligation with respect to interest rate and currency cap,
collar, hedging or swap Contracts; (h) the liquidation value, accrued and unpaid
dividends, prepayment or redemption premiums and penalties (if any), in respect
of any redeemable preferred stock; (i) any guarantee of the foregoing
obligations of any other Person; (j) any guaranty of any of the foregoing; (k)
any accrued interest, fees and charges in respect of any of the foregoing and
(l) any prepayment premiums and penalties, and any other fees, expenses,
indemnities and other amounts payable as a result of the prepayment or discharge
of any of the foregoing.  For the avoidance of doubt, Indebtedness shall not
include Accounts Payable of any Acquired Company.
 
“Indemnitee” means any Seller Indemnitee or Buyer Indemnitee.
 
“Indemnitor” means any party to this Agreement from which any Indemnitee is
seeking indemnification pursuant to the provisions of this Agreement.
 
“Indemnitor Defense Review Period” shall have the meaning set forth in
Section 10.6(b).
 
“Independent Expert” shall have the meaning set forth in Section 2.5(f).
 
“Individual Aggregate Cap” shall have the meaning set forth in Section 10.3(b).
 
9

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all (a) patents (including utility and design
patents), patent applications, Patent Cooperation Treaty filings, patent
disclosures and all related extensions, continuations, continuations-in-part,
divisions, reissues, and reexaminations, utility models, certificates of
invention and design patents, and all extensions thereto (“Patents”),
(b) trademarks, service marks, trade dress, brand names, certification marks,
logos, slogans, rights in designs, industrial designs, corporate names, trade
names, business names, geographic indications, vanity numbers and other
designations of source, origin, sponsorship, endorsement or certification,
together with the goodwill associated with any of the foregoing, in each case
whether registered or unregistered, and all applications and registrations
therefor (“Trademarks”), (c) domain names, URLs and any other addresses for use
on the Internet, mobile devices or any other computer network or communication
system (“Domain Names”), (d) copyrightable works, works of authorship,
copyrights and registrations and applications therefor, together with all
renewals, extensions, translations, adaptations, derivations and combinations
therefor, works of authorship, publications, documentation, website content and
database rights (“Copyrights”), (e) “look and feel” of websites, rights of
publicity and rights of privacy, (f) know-how, trade secrets, confidential and
proprietary information, algorithms, formulae, inventions (whether patentable or
unpatentable and whether or not reduced to practice), processes, techniques,
technical data, designs and customer and supplier lists and information, in each
case whether or not known to the public, whether patentable or not and whether
or not reduced to practice (“Know-How”), (g) computer programs, proprietary
software, including any and all software implementations of algorithms, models
and methodologies, whether in source code or object code, operating systems,
design documents, website code and specifications, flow-charts, user manuals and
training materials relating thereto and any translations thereof (“Software”),
(h) other intellectual property or similar corresponding or equivalent right to
any of the foregoing or other proprietary or Contract right relating to any of
the foregoing (including remedies against infringements thereof and rights of
protection of interest therein under the laws of all jurisdictions) and
(i) copies and tangible embodiments thereof, in each case whether or not the
same are in existence as of the date of this Agreement or developed after such
date and in any jurisdiction throughout the world.
 
“Intellectual Property Contracts” means all Contracts relating to Intellectual
Property (including any licenses, sublicenses or other agreements under which
any Acquired Company is licensee or licensor of any Intellectual Property),
except for any Contract pertaining to off the shelf or similarly commercially
available software or services that has a cost of less than $100,000 per year).
 
“Interim Balance Sheet” shall have the meaning set forth in Section 5.4(a).
 
“Interim Financial Statements” shall have the meaning set forth in Section
5.4(a).
 
“Know-How” shall have the meaning set forth in the definition of “Intellectual
Property” in this Section 1.1.
 
“Knowledge of the Acquired Companies” means with respect to any fact or matter,
the knowledge after reasonable inquiry of Michael W. Madison, Kevin Jay Randle,
William H. Marsh, Grenville Lewis, IV, James B. “Trey” Maxwell III, Michael A.
Roberts, Dennis M. Leary, and Ardia.
 
10

--------------------------------------------------------------------------------

 
 
“Knowledge of the Parent” means with respect to any fact or matter, the
knowledge after reasonable inquiry of Dennis M. Leary and Michael W. Madison,
the directors and executive officers of each Acquired Company and all officers
and managers having responsibility relating to the applicable matter.
 
“Law” means any statute, law (including common law), constitution, treaty,
charter, ordinance, code, order, rule, regulation and any other binding
requirement or determination of any Governmental Entity.
 
“Leased Real Property” means all leasehold or sub-leasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by any Acquired Company, including the
right to all security deposits and other amounts and instruments deposited by or
on behalf of any Acquired Company thereunder.
 
“Liability” or “Liabilities” means any Indebtedness, loss, damage, adverse
claim, fine, penalty, liability or obligation (whether direct or indirect, known
or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, matured or unmatured, disputed or undisputed, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating to any of
the foregoing (including all fees, disbursements and expenses of legal counsel,
other professionals and costs of investigation), including any liability for
Taxes.
 
“Licensed Intellectual Property” means all Intellectual Property that any Person
other than an Acquired Company owns and that any Acquired Company licenses for
use in the operation of its business.
 
“Lien” means, with respect to any property or asset (including the Units and the
Equity Securities of the Parent), any lien (statutory or otherwise), mortgage,
pledge, deed of trust, charge, claim, security interest, hypothecation,
equitable interest, servitude, option, right (including rights of first refusal
or rights of first offer), restriction (including restrictions on voting,
transfer or other attribute of ownership), proxy, lease, license, other rights
of occupancy, right of way, easement, adverse claim, reversion, reverter,
preferential arrangement or any other encumbrance, restriction or limitation in
respect of such property or asset.
 
“Loss” means any loss, damage, claim, disbursement, cost, expense, diminution in
value, penalty fine, liability, or settlement payment of any kind
whatsoever.  “Loss” shall include any costs or expenses actually and reasonably
incurred (including attorneys’ fees, expert witness fees and expenses, general
litigation expenses and other costs of investigation, preparation, and
litigation, mediation or arbitration) by a Person relating to any Claim under
Article X.
 
“Madison Group Sellers” shall have the meaning set forth in the Preamble.
 
11

--------------------------------------------------------------------------------

 
 
“Madison Group Sellers Disclosure Letter” means the disclosure letter dated and
delivered as of the date hereof by the Madison Group Sellers to the Buyer, as
may be supplemented or updated pursuant to Section 7.2(c) hereof, but subject to
the provisions of Section 8.2(a) hereof.
 
“Madison Group Sellers’ Representative” shall have the meaning set forth in the
Preamble.
 
“Material Adverse Effect” means any change, event, occurrence or effect that is
materially adverse to the business, results of operations or financial condition
of Parent and the Acquired Companies, taken as a whole; provided that none of
the following shall constitute, or be considered in determining whether there
has occurred, and no change, event, occurrence or effect resulting from,
attributable to or arising out of any of the following shall constitute, a
Material Adverse Effect:  (a) changes, events or occurrences generally affecting
(i) the industries in which Parent and the Acquired Companies operate or (ii)
the economy or the credit, debt, financial or capital markets, in each case, in
the United States or elsewhere in the world, including changes in interest or
exchange rates, (b) changes (or prospective changes) after the date hereof in
Law or the interpretation or enforcement thereof or in GAAP or in accounting
standards, or changes (or prospective changes) after the date hereof in general
legal, regulatory or political conditions, (c) the negotiation, execution,
announcement or performance of this Agreement or the consummation of the
transactions contemplated hereby, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, distributors, partners,
financing sources, employees, revenue and profitability, (d) acts of war
(whether or not declared), sabotage or terrorism, or any outbreak or escalation
or worsening of any such acts of war, sabotage or terrorism, (e) earthquakes,
hurricanes, tornados or other natural disasters or calamities, (f) any action
taken by Parent or any Acquired Company as expressly contemplated by this
Agreement or with Buyer’s written consent or at Buyer’s written request, (g) any
failure to meet any internal or public projections, forecasts or estimates of
revenue or earnings or the issuance of revised projections that are not as
optimistic as those in existence as of the date hereof, or (h) any increase in
the cost or availability of any financing available to Buyer to consummate the
transactions contemplated hereby, except in the case of each of clauses (a),
(b), (d) and (e) to the extent that Parent or the Acquired Companies are
adversely affected in a materially disproportionate manner relative to other
participants in the industries in which the Parent and the Acquired Companies
operate.
 
“Material Customer” shall have the meaning set forth in Section 5.18.
 
“Material Supplier” shall have the meaning set forth in Section 5.19.
 
“Minority Interest Owners” shall have the meaning set forth in Section 5.2(a).
 
“Multiemployer Plan” means a “multiemployer plan” as such term is defined in
sections 3(37) or 4001(a)(3) of ERISA.
 
“Net Working Capital” means, as of the Effective Time, the Current Assets of the
Acquired Companies and the Parent minus the Current Liabilities of the Acquired
Companies and the Parent, each of which shall be calculated as set forth on
Exhibit A hereto, and applied on a consistent basis with the historical
accounting policies of the Acquired Companies’ and the Parent, respectively,
except as otherwise disclosed in Schedule 1.1 of the Acquired Companies
Disclosure Letter which Schedule, notwithstanding anything to the contrary in
this Agreement, cannot be changed after the date of this Agreement.
 
12

--------------------------------------------------------------------------------

 
 
“Non-assigning Party” shall have the meaning set forth in Section 11.4.
 
“Notice of Claim” shall have the meaning set forth in Section 10.6(a).
 
“Notice of Objection” shall have the meaning set forth in Section 2.5(e).
 
"OFAC" shall have the meaning set forth in Section 5.22(b).
 
“Officer Release Agreements” means those officer release agreements signed by
each of Michael W. Madison, Kevin Jay Randle, William H. Marsh, Dennis M. Leary,
Grenville Lewis, IV, James B. “Trey” Maxwell III, Michael A. Roberts, and Mark
P. Weidmann in the form of Exhibit E attached hereto.
 
“Oil and Gas Industry” means Fuel Gas Conditioning Packages, Hot Oil Packages,
Production Sand Removal Packages, Produced Water Injection Packages, Crude Oil
Pumping Packages, Chemical Injection Packages, Sump Pump Packages, Electric
Process Heating Packages, Oil Custody Transfer Packages, and Vapor Recovery
Packages.
 
“Open Source Software” means of the following: (A) any Software that contains,
or is derived in any manner in whole or in part from, any Software that is
distributed as free Software, open source Software (e.g. Linux) or under similar
licensing or distribution models; (B) any Software that may require as a
condition of use, modification or distribution that such Software or other
Software incorporated into, derived from or distributed with such Software: (i)
be disclosed or distributed in source code form; (ii) be licensed for the
purpose of making derivative works; or (iii) be redistributable at no charge;
and (C) Software licensed or distributed under any of the following licenses or
distribution models, or licenses or distribution models similar to any of the
following:  (1) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL);
(2) the Artistic License (e.g., PERL); (3) the Mozilla Public License; (4) the
Netscape Public License; (5) the Sun Community Source License (SCSL); (6) the
Sun Industry Source License (SISL); (7) the Apache Software License, (8) MIT
Software License, (9) BSD or New BSD Software License, (10) Microsoft Reciprocal
Licenses, and (11) Creative Commons License.
 
“Order” means any award, injunction, judgment, decree, order, ruling, doctrine,
writ, assessment or any other decision issued, promulgated or entered by or with
any Governmental Entity or arbitrator.
 
“ordinary course” or “ordinary course of business” means, with respect to an
action taken by any Person, an action that is each of the following: (a)
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the usual course of the normal, day-to-day operations of such
Person, (b) does not require authorization by the board of directors,
shareholders, members or managers of such Person (or by any Person or group of
Persons exercising similar authority) and does not require any other separate or
special authorization of any nature, and (c) is similar in nature, scope and
magnitude to actions customarily taken, without any separate or special
authorization, in the ordinary course of the normal, day-to-day operations of
other Persons that are in the same line of business as such Person.
 
13

--------------------------------------------------------------------------------

 
 
“Organizational Documents” means, with respect to any entity, the certificate of
incorporation or formation, the articles of incorporation, by-laws, articles of
organization, partnership agreement, operating agreement, limited liability
company agreement, formation agreement, joint venture agreement, minutes or
other similar organizational documents of such entity (in each case, as
amended).
 
“Outside Date” means the earliest of (i) 30 days after the parties’ filing under
the HSR Act (plus 3 Business Days thereafter), (ii) three Business Days
following the date on which approval has been granted under the HSR Act, or
(iii) January 15, 2014.
 
“Owned Intellectual Property” means all Intellectual Property owned, or
purported to be owned, by any Acquired Company.
 
“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, including all electrical, mechanical,
plumbing and other building systems, together with all easements and other
rights and interests appurtenant thereto owned by any Acquired Company.
 
“Panel” shall have the meaning set forth in Section 11.7(d).
 
“Parent” shall have the meaning set forth in the Preamble.
 
“Parent Financial Statements” shall have the meaning set forth in Section 4.8.
 
“Parent Interim Financial Statements” shall have the meaning set forth in
Section 4.8.
 
“Parent Shareholders” shall have the meaning set forth in the Preamble.
 
“Parent Shareholders Disclosure Letter” means the disclosure letter dated and
delivered as of the date hereof by the Parent Shareholders to the Buyer, as may
be supplemented or updated pursuant to Section 7.2(c) hereof, but subject to the
provisions of Section 8.2(a) hereof.
 
“Parent Shareholders’ Representative” shall have the meaning set forth in the
Preamble.
 
“Patents” shall have the meaning set forth in the definition of “Intellectual
Property” in this Section 1.1.
 
14

--------------------------------------------------------------------------------

 
 
“Permit” means any approval, consent, waiver, certificate, license, permit,
regulation or governmental authorization, including Environmental Permits.
 
“Permitted Liens” means (i) Liens for Taxes not yet due and payable or Taxes
reflected on Schedule 5.5(c) of the Acquired Companies Disclosure Letter as
being contested in good faith by appropriate proceedings and with respect to
which the Acquired Companies maintain adequate reserves, (ii) mechanics’,
carriers’, workmen’s, repairmen’s or other similar Liens arising in the ordinary
course of business for amounts not yet due and payable as of the Closing,
(iii) solely with respect to the Owned Real Property, other non-monetary Liens
which are listed on Schedule 5.8(c) of the Acquired Companies Disclosure
Schedule that have arisen in the ordinary course of business and that do not,
individually or in the aggregate, materially detract from the value of the Owned
Real Property subject thereto or materially impair the use thereof in the
operation of the Acquired Companies’ business, (iv) those Liens for Continuing
Indebtedness set forth in Schedule 5.2(e) of the Acquired Companies Disclosure
Letter, and (v) those Liens of Buyer’s lenders related to the letters of credit
included in the Continuing Indebtedness.
 
“Person” means an individual, a corporation, a partnership, a firm, a joint
venture, association, joint-stock company, a limited liability company, a trust,
a labor organization, an unincorporated association or a Governmental Entity.
 
“Phase I Tests” shall have the meaning set forth in Section 7.2(a).
 
“Plan” means any bonus, incentive compensation, deferred compensation, pension,
profit sharing, retirement, equity purchase, equity option, equity ownership,
equity appreciation rights, restricted equity, phantom equity, deferred
compensation, leave of absence, layoff, stay, vacation, day or dependent care,
cafeteria, life, health, welfare, accident, disability, worker’s compensation
insurance, employment, retention incentive, noncompetition, consulting,
confidentiality, severance, separation, change of control, or other employee
benefit plan, program, policy, agreement, arrangement, or understanding, whether
written or oral, including (i) any “employee benefit plan” within the meaning of
Section 3(3) of ERISA (whether or not such plan is subject to ERISA) and
(ii) any amendment to any of the foregoing, provided, that notwithstanding
anything to the contrary in this Agreement, none of the foregoing shall be
amended between the date of this Agreement and Closing.
 
“Policies” shall have the meaning set forth in Section 5.17.
 
“Power Generation Industry” means Fuel Gas Conditioning Packages, Pressure
Reduction Packages, Hot Oil Packages, and Balance of Plant Pump Packages.
 
“Pre-Closing Income” shall have the meaning set forth in Section 7.8(a)(i)(A).
 
“Pre-Closing Tax Period” means any Taxable period (or portion thereof) ending on
or before the Closing Date.
 
“Pre-Closing Tax Proceeding” shall have the meaning set forth in Section
7.8(a)(ii).
 
15

--------------------------------------------------------------------------------

 
 
“Preferred Stock” means all the non-voting Preferred Stock of the Parent as set
forth on Exhibit A to Schedule 2.2(a)(i) of the Acquired Companies Disclosure
Letter, with the right to receive the amounts set forth on such Exhibit A, as
adjusted for payment after November 15, 2013.
 
 “Preferred Units” means all the non-voting membership Units of the Company as
set forth on Exhibit B to Schedule 2.2(a)(i) of the Acquired Companies
Disclosure Letter, with the right to receive the amounts set forth on such
Exhibit B, as adjusted for payment after November 15, 2013.
 
“Pro Rata Share” means for the Parent Shareholders as a group, 80.0990%% of the
Company, and for the Madison Group Sellers as a group, 19.9010%,% of the
Company, and for any individual or entity Seller an amount, expressed as a
percentage, set forth in the column marked Indirect or Direct Percentage
Ownership of B27, LLC, respectively, opposite each such Seller’s name on
Exhibits A and B of Schedule 2.2(a)(i) of the Acquired Companies Disclosure
Letter.  Any adjustment of the distributions from the Escrow Fund, the Working
Capital Escrow Fund or the Special Escrow Fund between and among the Parent
Shareholders and the Madison Group Sellers’ shall be made pursuant to the side
letters (the “Side Letters”), dated as of the date hereof, between and among the
two groups and the parties comprising the same, copies of which are attached as
Exhibit F to Schedule 2.2(a)(i) of the Acquired Companies Disclosure Schedule,
as to which Side Letter the Buyer shall have no responsibility of any kind or
character and shall not in any way be legally bound thereby.
 
“Property Taxes” shall have the meaning set forth in Section 7.8(c)(ii).
 
“Real Property” shall have the meaning set forth in Section 5.8(c).
 
“Real Property Leases” shall have the meaning set forth in Section 5.8(b).
 
“Releasing Party” or “Releasing Parties” shall have the meaning set forth in
Section 7.19.
 
“Registered Intellectual Property” means all Owned Intellectual Property that is
subject to registrations, applications for registration, or other filings with
or issuances by any Governmental Entity or any other Person, including, without
limitation, any registrar or registry of Domain Names.
 
“Regulations” or “Treasury Regulations” or “Treas Reg” shall mean the United
States Treasury Regulations promulgated by the Internal Revenue Service,
including any temporary regulations but excluding any proposed regulations.
 
“Releasees” means: (i) Buyer; (ii) the Company; (iii) Parent; (iv) each of the
direct and indirect Subsidiaries of Buyer, the Company and Parent; (v) each
other Affiliate of Buyer, the Company and Parent; and (vi) the successors and
past, present and future assigns, directors, officers, agents, attorneys and
representatives of the respective entities identified or otherwise referred to
in clauses (i) through (v) above.
 
16

--------------------------------------------------------------------------------

 
 
“Remediate,” “Remediation,” or “Remedial Action” shall mean the removal,
abatement, response, investigative, cleanup, or corrective action, and/or
monitoring activities undertaken to address any Environmental Conditions or
Hazardous Materials Release, any investigation, study, assessment, testing,
monitoring, containment, removal, disposal, closure, corrective action, passive
remediation, natural attenuation or bioremediation, and the installation and
operation of remediation systems, engineering controls, or institutional
controls.
 
“Representatives” shall have the meaning set forth in the Preamble.
 
“Restricted Business” shall have the meaning set forth in Section 7.13(a).
 
“Restricted Period” shall have the meaning set forth in Section 7.13(a).
 
“Restricted Person” shall have the meaning set forth in Section 7.13(a).
 
“Review Period” shall have the meaning set forth in Section 2.5(e).
 
“Securities Act” shall have the meaning set forth in Section 7.21(a).
 
“Seller Fundamental Representations” means the representations and warranties
contained in Sections 3.1 (Organization and Good Standing), 3.2 (Authority and
Enforceability), 3.4 (The Units), 3.5 (Brokers’ Fees) and 3.7 (Tax Matters); the
representations and warranties of contained in Sections 4.1 (Organization and
Good Standing), 4.2 (Authority and Enforceability), 4.4 (The Equity Securities
of the Parent), 4.5 (Brokers’ Fees), 4.6 (U.S. Status of Parent Shareholders),
4.7 (Taxes) and 4.9 (No Activities); and the representations and warranties
contained in Sections 5.1 (Organization and Good Standing), 5.2(a)-(f)
(Capitalization; Minute Books), 5.3(a)(i) (No Conflicts; Consents), 5.5 (Taxes)
and 5.21 (Brokers).
 
“Seller Indemnitees” shall have the meaning set forth in Section 10.5.
 
“Sellers” shall have the meaning set forth in the Preamble.
 
“Sellers’ Transaction Expenses” means the out-of-pocket expenses and fees
incurred by the Sellers, Parent, and the Acquired Companies in connection with
the preparation and negotiation of this Agreement, the Ancillary Agreements and
the Contemplated Transactions, whether or not paid, payable, billed, invoiced or
accrued prior to or after the Closing (including without limitation any bonuses
payable to employees, officers or directors as a result of this Agreement and
the transaction contemplated hereby (other than the Transaction Bonuses and the
Annual Bonuses reflected on Schedule 7.7(b) of the Acquired Companies Disclosure
Schedules), fees and expenses of legal counsel and accountants, one half of the
fees and expenses payable to the Escrow Agent (whether incurred by the Buyer, or
the Sellers), fees and expenses payable to financial advisors, investment
bankers and brokers of the Company notwithstanding any contingencies for
earnouts, holdback, etc., including the fees payable to Houlihan Lokey in
connection with the Contemplated Transactions, and any such fees incurred by
either of the Representatives paid for or to be paid for by any Acquired
Company, any fees and expenses incurred in connection with the termination of
any Plan of any Acquired Company, and expenses of any option, warrant or other
convertible equity holder of any Acquired Company in connection with the
Contemplated Transactions that any Acquired Company has agreed to pay or is
otherwise obligated to pay and any payroll Taxes incurred by any Acquired
Company in connection therewith).
 
17

--------------------------------------------------------------------------------

 
 
“Shreveport Property” means the real property located at 7401 Atkinson Drive,
Shreveport, Louisiana.
 
“Side Letter” shall have the meaning set forth in the definition of Pro Rata
Share.
 
“Software” shall have the meaning set forth in the definition of “Intellectual
Property” in this Section 1.1.
 
“Special Escrow Agreement” shall have the meaning set forth in Section
2.2(c)(i).
 
“Special Escrow Amount” shall have the meaning set forth in Section
2.2(c)(i)(C).
 
“Special Escrow Fund” shall have the meaning set forth in Section 2.2(c)(i).
 
“Statement” shall have the meaning set forth in Section 2.5(d).
 
“Stockholders’ Agreement” shall mean that certain Stockholders’ Agreement dated
as of July 23, 2008 by and among the Parent and the Parent Shareholders.
 
“Straddle Period” shall have the meaning set forth in Section 7.8(c)(ii).
 
“Straddle Tax Proceeding” shall have the meaning set forth in Section
7.8(a)(ii).
 
“Subsidiary” or “Subsidiaries” means, with respect to any Person, any other
Person that is directly or indirectly Controlled by the first Person.
 
“Subsidiary Shares” shall have the meaning set forth in Section 5.2(a).
 
“Target Net Working Capital” means $21,000,000.
 
“Tax” or “Taxes” (or “Taxable” or “Taxing”) where the context requires) means
(i) any and all U.S. federal, state, local, or non-U.S. net or gross income,
gross receipts, net proceeds, sales, use, ad valorem, value added, franchise,
margins, withholding, payroll, employment, excise, property, deed, stamp,
alternative or add-on minimum, profits, windfall profits, transaction, license,
lease, service, service use, occupation, severance, energy, Transfer Taxes,
unemployment, social security, workers’ compensation, capital, premium,
recapture, environmental (including taxes under Section 59A of the Code),
customs, duties, net worth, registration, business license fees, estimated and
other taxes, fees, assessments or charges, whether disputed or not, together
with any interest, penalties, additions to tax, or additional amounts with
respect thereto and any interest in respect of such additions or penalties; and
(ii) any Liability for the payment of any item described in clause (i) by reason
of Contract, transferee Liability, Treasury Regulations Section 1.1502-6 or any
analogous or similar provisions under state, local or non-U.S. Law or otherwise.
 
18

--------------------------------------------------------------------------------

 
 
“Taxing Authority” means any Governmental Entity responsible for the imposition,
administration or collection of any Taxes.
 
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes that is required to be filed
with any Taxing Authority, including any declaration, schedule or attachment
thereto, and including any amendment thereof.
 
“Third Party Claim” shall have the meaning set forth in Section 10.6(a).
 
“Third Party Defense” shall have the meaning set forth in Section 10.6(b).
 
“Trademarks” shall have the meaning set forth in the definition of “Intellectual
Property” in this Section 1.1.
 
“Transaction Bonus Calculations” shall have the meaning set forth in Section
2.2(b)(ii).
 
“Transaction Bonuses” means the bonuses, including the EIP Payment, payable by
the Company through its designated agent, B27 Resources, Inc., to each
individual identified in Schedule 2.9 of the Acquired Companies Disclosure
Letter who remains in continuous employment with an Acquired Company through the
Closing Date in the amounts set forth therein, as adjusted pursuant to such
Schedule.
 
“Transfer Taxes” means any and all sales, use, transfer, real property transfer,
recording, documentary, stamp, registration, stock transfer and other similar
Taxes resulting from, relating to, or arising in connection with the
Contemplated Transactions.
 
“Union” means any and all labor organizations, unions, employee associations,
agencies and/or employee committees or plans that do, might or purport to
represent any employees associated in any manner with the Parent or any of the
Acquired Companies.
 
“Union Contracts” means any and all existing and/or new or different Collective
Bargaining Agreements that have been entered into between or involve or apply to
the Parent or any of the Acquired Companies and any labor organization.
 
“Units” means all the Preferred Units and Common Units of the Company and any
other interests in the equity of the Company including options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights or
other Contracts that, directly or indirectly, require the issuer thereof to
issue, sell or otherwise cause to become outstanding, any equity interests in
the Company.
 
“Units Consideration” shall have the meaning set forth in Section 2.8.
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended.
 
19

--------------------------------------------------------------------------------

 
 
“Working Capital Escrow Amount” shall have the meaning set forth in
Section 2.2(c)(i)(B).
 
“Working Capital Escrow Fund” shall have the meaning set forth in Section
2.2(c)(i).
 
“$” means United States dollars.
 
1.2 Construction.  For the purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires (a) the
meaning assigned to each term defined herein shall be equally applicable to both
the singular and the plural forms of such term and vice versa, and words
denoting any gender shall include all genders as the context requires; (b) where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning; (c) the terms “hereof”, “herein”, “hereunder”,
“hereby” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement; (d) when a reference is made in this
Agreement to an Article, Section, paragraph, Exhibit or Schedule, such reference
is to an Article, Section, paragraph, Exhibit or Schedule of this Agreement
unless otherwise specified; (e) the words “include”, “includes” and “including”
when used in this Agreement shall be deemed to be modified by the words “without
limitation”, unless otherwise specified; (f) the use of the word “or” is not
intended to be exclusive unless expressly indicated otherwise; (g) the word
“shall” shall be construed to have the same meaning and effect of the word
“will”; (h) all accounting terms used and not defined herein have the respective
meanings given to them under GAAP; and (i) references to “the parties” shall
mean the parties to this Agreement.
 
ARTICLE II
 
SALE AND PURCHASE
 
2.1 Sale and Purchase.
 
(a) On the terms and subject to the conditions contained herein, at the Closing,
each of the Parent Shareholders will sell to the Buyer, and the Buyer will
purchase from each of the Parent Shareholders, all of the issued and outstanding
Equity Securities of the Parent owned by such Parent Shareholder as set forth on
Exhibit A to Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter
(free and clear of any and all Liens), for the consideration specified in
Section 2.2 hereof.  The Parent owns 80.0990% of the issued and outstanding
Units of the Company.
 
(b) On the terms and subject to the conditions contained herein, at the Closing,
each of the Madison Group Sellers will sell to the Buyer, and the Buyer will
purchase from each of the Madison Group Sellers that number of Units set forth
opposite such Madison Group Seller’s name on Exhibit B to Schedule 2.2(a)(i) of
the Acquired Companies Disclosure Letter, which, in the aggregate, constitute
19.9010% of the issued and outstanding Units of the Company (free and clear of
all Liens), for the consideration specified in Section 2.2 hereof.
 
20

--------------------------------------------------------------------------------

 
 
2.2 Consideration.
 
(a) Purchase Price.  The aggregate purchase price, subject to adjustment
pursuant to Section 2.5, payable by the Buyer to the Sellers for the Equity
Securities of the Parent and for the Units of the Company, shall be that amount
equal to:
 
(i) $284,600,000 (the “Gross Purchase Price”), plus
 
(ii) the Estimated Closing Cash, which amount shall be finally determined after
the date hereof and in accordance with Section 2.5 (it being understood that the
Cash in the bank accounts of the various Acquired Companies immediately prior to
Closing will remain in those bank accounts), minus
 
(iii) an amount equal to all Indebtedness of each of the Parent, the Company and
the other Acquired Companies as of the Closing Date, which shall be paid at
Closing by the Buyer as provided for in Section 2.4(a)(iii) unless specifically
identified on Schedule 5.2(e) of the Acquired Companies Disclosure Letter as of
the date of this Agreement as not being paid at Closing (the debt not to be paid
at Closing, the “Continuing Indebtedness”), which Continuing Indebtedness, shall
not be deducted from the Gross Purchase Price), minus
 
(iv) the amount of the Sellers’ Transaction Expenses, which shall be paid or
provided for at Closing by the Buyer as provided for in Section 2.4(a)(iv),
minus
 
(v) the Transaction Bonuses, which shall be paid to the Company at Closing by
the Buyer as provided for in Section 2.4(a)(vi), plus
 
(vi) the amount, if any, by which Estimated Net Working Capital is greater than
Target Net Working Capital, minus
 
(vii) the amount, if any, by which Estimated Net Working Capital is less than
Target Net Working Capital.
 
Notwithstanding anything to the contrary in this Agreement, Schedule 2.2(a)(i)
of the Acquired Companies Disclosure Letter (other than the Side Letters) cannot
be changed after the date hereof without Buyer’s written consent, except as
provided therein.
 
The Gross Purchase Price as adjusted pursuant to subsection (ii) through (vii)
above is referred to herein as the “Adjusted Gross Purchase Price.”  The
Adjusted Gross Purchase Price shall be allocated among the Sellers in accordance
with Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter.  Exhibit D
is a sample calculation of the Adjusted Gross Purchase Price.  For the avoidance
of doubt and notwithstanding anything to the contrary in this Agreement, no fee,
expense or other amount shall be deducted from the Gross Purchase Price more
than once.
 
(b) Estimates at Closing.  The Company and the Parent shall deliver to the Buyer
no more than ten, and no less than five, Business Days prior to the Closing
Date:
 
21

--------------------------------------------------------------------------------

 
 
(i) an Estimated Closing Statement; and
 
(ii) a notice specifying: (A) the adjusted amounts (and the respective
recipients) specified in Sections 2.2(a)(iii) and (iv) above, (B) the adjusted
amounts and respective recipients of the Transaction Bonuses, and all applicable
withholding taxes, with supporting calculations (the “Transaction Bonus
Calculations”), and (C) the net amount payable to the Sellers at the Closing
after giving effect to the adjustments provided for in Section 2.2(a) to the
Gross Purchase Price (such net amount, the “Closing Amount”) and Schedule
2.2(a)(i) of the Acquired Companies Disclosure Letter.
 
(c) Payments of Closing Amount; Escrow.  Subject to the terms and conditions
hereof, at the Closing, the Buyer shall pay, by wire transfer of immediately
available funds, the Closing Amount which shall be payable as follows:
 
(i) Buyer shall deposit with Wilmington Trust, National Association, as escrow
agent (the “Escrow Agent”), by wire transfer of immediately available funds, an
amount equal to:
 
(A) $16,345,000 (together with all earnings generated thereon, the “Escrow
Amount”);
 
(B) $2,000,000 (together with all earnings generated thereon, the “Working
Capital Escrow Amount”); and
 
(C) $5,000,000 (together with all earnings generated thereon, the “Special
Escrow Amount”).
 
The Escrow Amount shall constitute an escrow fund (the “Escrow Fund”) and the
Working Capital Escrow Amount shall constitute a working capital escrow fund
(the “Working Capital Escrow Fund”), each governed by the terms of the escrow
agreement by and among Buyer and the Representatives, in the form of Exhibit B
hereto (as the same may be amended, modified or restated, the “Escrow
Agreement”).  The Special Escrow Amount shall constitute a special escrow fund
(the “Special Escrow Fund”) governed by the terms of the escrow agreement by and
among Buyer and the Representatives, in the form of Exhibit G hereto (as the
same may be amended, modified or restated, the “Special Escrow Agreement”).  The
Escrow Fund shall be held in escrow and shall be available to pay any amounts
payable to Buyer pursuant to this Agreement; provided, with respect to any
amounts payable to Buyer under Section 2.5, the Buyer shall first seek payment
out of the Working Capital Escrow Fund before making any claim under the Escrow
Fund. With respect to any amounts payable to Buyer under Section 10.2(a)(i) or
(ii) with respect to a breach or inaccuracy of Section 5.22, the Buyer shall
seek payment solely out of the Special Escrow Fund and will not make any claim
under the Escrow Fund.  The Working Capital Escrow Fund shall be held in escrow
and shall be available solely to pay any amounts payable to Buyer pursuant to
Section 2.5; provided, that the Sellers shall remain liable for the full amounts
owed to Buyer pursuant to Section 2.5, even to the extent that such amounts
exceed the Working Capital Escrow Amount, to the extent set forth in Article X
hereof; with any amount of Working Capital Escrow Fund in excess of what is due
to Buyer to be distributed to the Working Capital Escrow Fund recipients set
forth and in the percentages listed on Exhibit C to Schedule 2.2(a)(i) of the
Acquired Companies Disclosure Letter contemporaneously with any payment to Buyer
pursuant to this sentence.  The Special Escrow Fund shall be held in escrow and
shall be available solely to pay any amounts payable to Buyer under Section
10.2(a)(i) or (ii) with respect to a breach or inaccuracy of Section 5.22; with
any amount of the Special Escrow Fund in excess of what is due to Buyer to be
distributed to the Special Escrow Fund recipients set forth and in the
percentages listed on Exhibit C to Schedule 2.2(a)(i) of the Acquired Companies
Disclosure Letter.
 
22

--------------------------------------------------------------------------------

 
 
If the sum of (i) Net Working Capital and Cash is finally determined (in
accordance with the terms and conditions of Section 2.5) to be greater than or
equal to the sum of (ii) Estimated Net Working Capital and Estimated Closing
Cash, then the Working Capital Escrow Fund shall be released to, and Buyer shall
pay such difference to, the Sellers within three Business Days of such final
determination.  Any amounts released to Sellers from the Working Capital Escrow
Fund shall be distributed to the recipients set forth and in the percentages
listed on Exhibit C to the Schedule 2.2(a)(i) of the Acquired Companies
Disclosure Letter, and any additional amounts to be paid by Buyer pursuant to
the prior sentence, shall be promptly paid by Buyer to the recipients set forth
and in the percentages listed on Exhibit D to Schedule 2.2(a)(i) of the Acquired
Companies Disclosure Letter.  If the sum of (i) Net Working Capital and Cash is
finally determined (in accordance with the terms and conditions of Section 2.5)
to be less than the sum of (ii) Estimated Net Working Capital and the Estimated
Closing Cash, then such difference shall be released from the Working Capital
Escrow Fund and be paid to Buyer within three Business Days of such final
determination, and any remaining Working Capital Escrow Amount shall be released
and paid to the recipients set forth and in the percentages listed on Exhibit C
to Schedule 2.2(a)(i) of the Acquired Companies Disclosure
Letter.  Notwithstanding the foregoing, in the event the Working Capital Escrow
Fund is not sufficient to pay Buyer the required difference, then each of the
Sellers shall pay Buyer their Pro Rata Share of such difference within 15
Business Days after such determination on the terms and subject to the
limitations set forth in Article X hereof.
 
(ii) The Transaction Bonuses as adjusted pursuant to Schedule 2.9 shall be paid
to the Company, and the Company shall pay such amount to the applicable
recipients, net of applicable withholding taxes, on the next regularly scheduled
pay date after the Closing Date.
 
(iii) A number of shares of the unregistered common stock of Buyer, hereinafter
referred to as “Buyer’s Stock” will be issued to the Buyer’s Stock Recipients,
which number of shares issuable to each Buyer’s Stock Recipient shall be
determined in accordance with Schedule 2.2(a)(i) of the Acquired Companies
Disclosure Letter.  The dollar amount of consideration for each share to be
received pursuant to Schedule 2.2(a)(i) shall be the lesser of (A) the average
per share closing price of a share of Buyer common stock on NASDAQ for the last
20 trading days immediately prior to the third Business Day prior to the date of
this Agreement, or (B) the average per share closing price of a share of Buyer
common stock on NASDAQ for the last 3 trading days immediately prior to the
third Business Day prior to the date of this Agreement less two percent (2%).
 
23

--------------------------------------------------------------------------------

 
 
(iv) The remainder of the Closing Amount shall be paid to the Sellers in
accordance with Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter,
taking into account the issuance of Buyer common stock described in
Section 2.2(c)(iii) above, which remainder shall be allocated among the Sellers
as determined in accordance with Schedule 2.2(a)(i) of the Acquired Companies
Disclosure Letter.
 
(d) Consideration to Parent Shareholders.  Subject to the terms and conditions
herein, each Parent Shareholder shall be entitled to:
 
(i) at Closing, the right to receive in cash the amount calculated pursuant to
Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter; and
 
(ii) a contingent right to receive, if, when, and to the extent payable, any
disbursements to the Parent Shareholders of the Escrow Fund, the Working Capital
Escrow Fund, and the Special Escrow Fund, which amounts shall be allocated among
such Sellers in accordance with Schedule 2.2(a)(i) of the Acquired Companies
Disclosure Letter.
 
(e) Consideration to the Madison Group Sellers.  Subject to the terms and
conditions herein, each Madison Group Seller shall be entitled to:
 
(i) at Closing, the right to receive in cash the amount calculated pursuant to
Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter, taking into
account the issuance of Buyer’s Stock described in Section 2.2(c)(iii) above;
and
 
(ii) a contingent right to receive, if, when, and to the extent payable, any
disbursement(s) to the Madison Group Sellers of the Escrow Fund, the Working
Capital Escrow Fund and the Special Escrow Fund, which amounts shall be
allocated among such Sellers as in accordance with Schedule 2.2(a)(i) of the
Acquired Companies Disclosure Letter.
 
2.3 Closing.  Unless otherwise agreed to in writing by each of the parties
hereto, the consummation of the Contemplated Transactions (the “Closing”) shall
take place remotely via the exchange of documents and concurrent release of
executed signature pages, on a date to be specified by the parties which shall
be the later of (i) January 1, 2014 (with funding occurring on January 2, 2014)
or (ii) no later than three Business Days after satisfaction (or waiver as
provided herein) of the conditions set forth in Article VIII (other than those
conditions that by their nature will be satisfied at the Closing).  The date
upon which the Closing occurs is herein referred to as the “Closing Date.”  The
Closing will be deemed effective as of 12:01 a.m. CST on the Closing Date (the
“Effective Time”).
 
2.4 Transactions to be Effected at the Closing.
 
(a) At the Closing, the Buyer will:
 
(i) pay to the Parent Shareholders by wire transfer of immediately available
funds, the amounts determined in accordance with Schedule 2.2(a)(i) of the
Acquired Companies Disclosure Letter and the Exhibits A through B attached to
such Schedule 2.2(a)(i);
 
24

--------------------------------------------------------------------------------

 
 
(ii) pay to the Madison Group Sellers’ Representative by wire transfer of
immediately available funds, the amounts determined in accordance with
Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter and the Exhibits
A through B attached to such Schedule 2.2(a)(i);
 
(iii) pay, or cause the Company to pay, in accordance with the written
instructions provided by the Company, by wire transfer of immediately available
funds, the Indebtedness of the Acquired Companies other than the Continuing
Indebtedness as of the Closing Date as specified in the notice delivered to the
Buyer prior to Closing pursuant to Section 2.2(b);
 
(iv) pay directly or reimburse, or cause the Company to pay directly or
reimburse, in accordance with the written instructions provided by the Company,
by wire transfer of immediately available funds, those Sellers’ Transaction
Expenses specified in the notice delivered to the Buyer prior to Closing
pursuant to Section 2.2(b);
 
(v) deposit the Escrow Amount, the Working Capital Escrow Amount and the Special
Escrow Amount with the Escrow Agent, and deliver to the Representatives the
Escrow Agreement and Special Escrow Agreement, duly executed by the Buyer and
the Escrow Agent; and
 
(vi) pay to the Company, by wire transfer of immediately available funds, the
Transaction Bonuses;
 
(vii) deliver to the Madison Group Sellers’ Representative a copy of Buyer’s
instructions to Buyer’s transfer agent to issue the respective amount of Buyer’s
Stock to each Buyer’s Stock Recipient in accordance with Schedule 2.2(a)(i) of
the Acquired Companies Disclosure Letter;
 
(viii) deliver to the Representatives all other documents, instruments or
certificates required to be delivered by the Buyer at or prior to the Closing
pursuant to this Agreement (including Section 8.3 hereof) or the Ancillary
Agreements; and
 
(ix) such other documents or instruments as Representatives reasonably request
and are reasonably necessary to consummate the Contemplated Transactions.
 
(b) At the Closing, the Parent Shareholders will deliver to the Buyer:
 
(i) a certificate or certificates representing the Equity Securities of the
Parent duly endorsed or accompanied by stock powers duly endorsed in blank and
all other documents and instruments necessary to vest in the Buyer all of the
Parent Shareholders’ right, title and interest in and to the Equity Securities
of the Parent, free and clear of all Liens in a form reasonably satisfactory to
Buyer;
 
(ii) the Escrow Agreement and the Special Escrow Agreement, duly executed by the
Parent Shareholders’ Representative;
 
25

--------------------------------------------------------------------------------

 
 
(iii) properly prepared and executed certificates of non-foreign status under
Treas. Reg. §1.1445-2(b)(2) dated as of the Closing Date, in form and substance
satisfactory to Buyer and executed by each respective Parent Shareholder;
 
(iv) the Books and Records of the Parent; and
 
(v) such other documents or instruments as Buyer reasonably requests and are
reasonably necessary to consummate the Contemplated Transactions.
 
(c) At the Closing, the Madison Group Sellers’ Representative, on behalf of each
member of the Madison Group Sellers, will deliver to the Buyer:
 
(i) all documentation and instruments necessary to vest in the Buyer all of such
Madison Group Seller’s right, title and interest in and to the Units, free and
clear of all Liens in a form and substance satisfactory to Buyer;
 
(ii) the Escrow Agreement and the Special Escrow Agreement, duly executed by the
Madison Group Sellers’ Representative;
 
(iii) properly prepared and executed certificates of non-foreign status under
Treas. Reg. §1.1445-2(b)(2) dated as of the Closing Date, in form and substance
satisfactory to Buyer and executed by each respective Madison Group Seller;
 
(iv) the Books and Records of the Acquired Companies; and
 
(v) such other documents or instruments as Buyer reasonably requests and are
reasonably necessary to consummate the Contemplated Transactions.
 
(d) At the Closing, Parent will deliver to the Buyer:
 
(i) all copies of the consents, approvals and notices (if any) listed in
Schedule 2.4(d)(i) of the Parent Shareholders Disclosure Letter (which Schedule,
notwithstanding anything to the contrary in this Agreement, cannot be changed
after the date of this Agreement to remove any consents, approvals, or notices)
obtained or provided, as the case may be, in form and substance satisfactory to
the Buyer;
 
(ii) evidence satisfactory to the Buyer of the completion of the matters set
forth in Section 7.4(b);
 
(iii) customary pay-off letters or similar acknowledgments of the discharge of
any Indebtedness of the Parent or any Acquired Company other than the Continuing
Indebtedness in a form reasonably satisfactory to Buyer setting forth the amount
owed as of the Closing Date and indicating that upon payment of such amount,
such Indebtedness will be discharged in full and all related Liens will be
released and removed;
 
26

--------------------------------------------------------------------------------

 
 
(iv) a properly prepared and executed certificate of non-foreign status under
Treas. Reg. §1.1445-2(b)(2) dated as of the Closing Date, in form and substance
satisfactory to Buyer;
 
(v) the resignations and Officer Release Agreements, effective as of the
Closing, pursuant to Section 7.3;
 
(vi) a copy of (A) the certificate of incorporation, as amended (or similar
incorporation or formation documents), of Parent and each Acquired Company,
certified by the Secretary of State of the jurisdiction in which each such
entity is incorporated or organized, as of a date not earlier than November 15,
2013 and accompanied by a certificate of an officer or other appropriate person
of each such entity, dated as of the Closing, stating that no amendments have
been made to such certificate of formation (or similar incorporation or
formation documents) since such date and (B) all other Organizational Documents
of Parent and each Acquired Company, certified by an officer or other
appropriate person of each such entity;
 
(vii) resolutions adopted by the board of directors (or other governing
authority as applicable) of both Parent and the Company, each authorizing the
execution, delivery and performance of this Agreement and the Ancillary
Agreements and the consummation of the Contemplated Transactions, certified by
an officer or other appropriate person of each such entity that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the Contemplated Transactions;
 
(viii) good standing certificates for Parent and each Acquired Company from the
Secretary of State (or other appropriate Person) of the jurisdiction in which
each such entity is incorporated or organized and from the Secretary of State
(or other appropriate Person) in each other jurisdiction in which Parent or such
Acquired Company is qualified to do business as a foreign entity, in each case
dated as of a date not earlier than November 15, 2013; and
 
(ix) such other documents or instruments as Buyer reasonably requests and are
reasonably necessary to consummate the Contemplated Transactions.
 
2.5 Adjusted Net Working Capital Closing Amount.
 
(a) For purposes of this Section 2.5, the following terms shall have the
meanings assigned to them in this Section 2.5(a):
 
(i) “Adjusted Net Working Capital Closing Amount” means, as of the Effective
Time, the sum of the adjustments provided in Section 2.5(b) and Section 2.5(c).
 
(ii) “Cash” means cash, certificates of deposit and bank deposits as reflected
in the bank statements of the Acquired Companies and the Parent.
 
(iii) “Current Assets” means the items set forth on Exhibit A hereto as Current
Assets, other than Cash.
 
27

--------------------------------------------------------------------------------

 
 
(iv) “Current Liabilities” means the items set forth on Exhibit A hereto as
Current Liabilities.
 
Notwithstanding the foregoing, if any Acquired Company is obligated to pay,
following the Closing Date, any portion of Indebtedness of the Acquired
Companies (other than letters of credit that fall within the definition of
Continuing Indebtedness) or the Sellers’ Transaction Expenses that are neither
paid at or prior to Closing nor subtracted from the Gross Purchase Price at the
Closing pursuant to Section 2.2(a), then such portion will be deemed to be a
“Current Liability” for purposes of the calculation of Adjusted Net Working
Capital Closing Amount pursuant to this Section 2.5(a).
 
(b) (i) If Net Working Capital is greater than Estimated Net Working Capital,
then Buyer shall owe to the Sellers (in each case in the percentages set forth
on Exhibit D to Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter)
an aggregate amount equal to the amount by which Net Working Capital exceeds
Estimated Net Working Capital or (ii) if Net Working Capital is less than
Estimated Net Working Capital, then Buyer shall be owed the amount by which
Estimated Net Working Capital exceeds Net Working Capital.
 
(c) (i)  If Cash is greater than Estimated Closing Cash, then Buyer shall owe to
the Sellers (in each case, in the percentages set forth on Exhibit D to Schedule
2.2(a)(i) of the Acquired Companies Disclosure Letter and subject to the
limitations set forth in Article X hereof) an aggregate amount equal to the
amount by which Cash exceeds Estimated Closing Cash or (ii) if Cash is less than
Estimated Closing Cash, then Buyer shall be owed the amount by which Estimated
Closing Cash exceeds Cash.
 
(d) Within 90 days after the Closing Date, the Buyer will prepare, or cause to
be prepared (on the same basis as the preparation of the Financial Statements),
and deliver to both of the Representatives an unaudited statement (the
“Statement”), which shall set forth the Buyer’s calculation of the Adjusted Net
Working Capital Closing Amount, Net Working Capital and Cash.  At the Buyer’s
request, the Representatives (i) shall reasonably cooperate and assist, and
shall cause their respective representatives to assist, the Buyer and its
representatives in the preparation of the Statement and (ii) shall provide the
Buyer and its representatives with any information reasonably requested by them.
 
(e) Upon receipt from the Buyer, the Representatives shall have 30 days to
review the Statement (the “Review Period”).  At the request of either of the
Representatives, as the case may be, the Buyer (i) shall reasonably cooperate
and assist, and shall cause its representatives to assist, the Representatives
and their respective representatives, as the case may be, in the review of the
Statement and (ii) shall provide the Representatives and their respective
representatives with any information reasonably requested by them.  If either of
the Representatives, as the case may be, disagrees with the Buyer’s computation
of Adjusted Net Working Capital Closing Amount, such Representative, as the case
may be, shall, on or prior to the last day of the Review Period, deliver a
written notice to the Buyer (the “Notice of Objection”), which sets forth the
specific objections to the Buyer’s calculation of Adjusted Net Working Capital
Closing Amount.  Any Notice of Objection shall specify those items or amounts
with which such Representative disagrees, together with a written explanation in
reasonable detail of the reasons for disagreement with each such item or amount,
and shall set forth such Representative’s calculation of Adjusted Net Working
Capital Closing Amount based on such objections.  To the extent not set forth in
a Notice of Objection delivered during the Review Period, the Sellers and the
Representatives shall be deemed to have agreed with the Buyer’s calculation of
the Adjusted Net Working Capital Closing Amount and no party may thereafter
dispute any item or amount not set forth in the Notice of Objection.
 
28

--------------------------------------------------------------------------------

 
 
(f) Unless the Representatives deliver the Notice of Objection to the Buyer
within the Review Period, the Representatives and the Sellers shall be deemed to
have accepted the Buyer’s calculation of Adjusted Net Working Capital Closing
Amount set forth in the Statement, which shall become final, conclusive and
binding.  If a Representative delivers the Notice of Objection to the Buyer
within the Review Period, the Buyer, and the Representatives shall, during the
30 days following such delivery or any mutually agreed extension thereof, use
their commercially reasonable efforts to reach agreement on the disputed items
and amounts in order to determine the amount of Adjusted Net Working Capital
Closing Amount.  If, at the end of such period or any mutually agreed extension
thereof, the Buyer and the Representatives are unable to resolve their
disagreements, they shall jointly retain and refer their disagreements to the
Dallas, Texas office of PricewaterhouseCoopers, or, in the event that such firm
is unwilling or unable to serve in such capacity, such other regionally
recognized independent accounting firm mutually acceptable to the Buyer and both
of the Representatives (the “Independent Expert”).  The parties shall instruct
the Independent Expert promptly to review this Section 2.5 and to determine
solely with respect to the disputed items and amounts so submitted whether and
to what extent, if any, the Adjusted Net Working Capital Closing Amount set
forth in the Statement requires adjustment.  The Independent Expert shall base
its determination solely on written submissions by the Buyer, and the
Representatives and their respective representatives and not on an independent
review.  The Buyer and the Representatives shall make available to the
Independent Expert all relevant Books and Records of the Acquired Companies and
other items reasonably requested by the Independent Expert.  As promptly as
practicable, but in no event later than 45 days after its retention, the
Independent Expert shall deliver to the Buyer and the Representatives a report
which sets forth its resolution of the disputed items and amounts and its
calculation of Adjusted Net Working Capital Closing Amount.  The decision of the
Independent Expert shall be final, conclusive and binding on the parties.  The
costs and expenses of the Independent Expert shall be split equally between the
Buyer, on the one hand, and the Sellers collectively, on the other hand (who
shall split the costs in accordance with the percentages reflected on Exhibit C
to Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter).  The Buyer
and the Representatives agree to execute, if requested by the Independent
Expert, a reasonable engagement letter, including customary indemnities in favor
of the Independent Expert.
 
(g) Within five Business Days after the Adjusted Net Working Capital Closing
Amount has been finally determined pursuant to this Section 2.5, any amounts
owed to the Sellers pursuant to this Section 2.5 shall be paid by the Buyer to
the Sellers and any amounts owed to the Buyer pursuant to this Section 2.5 shall
be paid to Buyer in accordance with Section 2.5(b)(ii)  Buyer and the
Representatives shall promptly execute a joint written notice and deliver same
to the Escrow Agent in accordance with the terms of the Escrow Agreement
detailing the amount, if any, to be paid to Buyer out of the Escrow Fund within
two Business Days after the Adjusted Net Working Capital Closing Amount has been
finally determined pursuant to this Section 2.5.
 
29

--------------------------------------------------------------------------------

 
 
2.6 Withholding.  Each of the Buyer, the Company, the Parent and the Escrow
Agent will be entitled to deduct and withhold from the amounts otherwise payable
by it pursuant to this Agreement to any Person such amounts as it determines may
be required to be deducted and withheld with respect to the making of such
payment under the Code, or any provision of state, local or non-U.S. Tax Law and
to request and be provided with any necessary Forms W-9 or W-8, as applicable,
from the Sellers.  In the event that any amount is so deducted and withheld,
such withheld amounts will be treated for all purposes of this Agreement as
having been paid to the Person to whom the payment from which such amounts were
withheld was made.
 
2.7 Approval/Waivers.  Each Seller hereby:  (i) approves this Agreement, the
Ancillary Agreements and the Contemplated Transactions; (ii) waives compliance
with any provisions of the Company’s LLC Agreement or the Stockholders’
Agreement of the Parent, respectively, including with respect to the sale and
transfer of Units and/or the sale and transfer of the Equity Securities of the
Parent, with respect to the Contemplated Transactions; and (iii) terminates the
Stockholders’ Agreement of the Parent, effective as of the Closing.
 
2.8 Allocation of Consideration; Section 743 Adjustment.  The purchase price
paid by the Buyer as finally determined for federal income tax purposes pursuant
to this Agreement shall be allocated among the Equity Securities of the Parent
and the Units owned by the Madison Group Sellers for Tax purposes in accordance
with Schedule 2.8 of the Acquired Companies Disclosure Letter (such amount
allocable to the Units owned by the Madison Group Sellers being referred to
herein, as the “Units Consideration”).  Notwithstanding anything in this
Agreement to the contrary, Schedule 2.8 of the Acquired Companies Disclosure
Letter cannot be changed without the written consent of the Buyer and both of
the Representatives except to reflect purchases, sales, or other dispositions of
assets.  Schedule 2.8 of the Acquired Companies Disclosure Letter also sets
forth the methodology for allocation of the Units Consideration (plus other
capitalized costs and the Buyer’s share of the Company’s liabilities under
Section 752 of the Code) among the Company’s assets.  Within 90 days after the
Adjusted Net Working Capital has become final and binding pursuant to
Section 2.5, the Buyer shall prepare and provide to the Representatives a
schedule allocating the Units Consideration (plus other capitalized costs and
the Buyer’s share of the Company’s liabilities under Section 752 of the Code)
among the Company’s assets (the “Allocation Schedule”), which Allocation
Schedule shall be subject to the consent of the Representatives (which consent
shall not be unreasonably withheld, conditioned or delayed).  Within 15 days of
receipt of the Allocation Schedule, the Representatives will propose to the
Buyer any changes to such Allocation Schedule (in the event no such changes are
proposed in writing to the Buyer, the Representatives shall be deemed to have
agreed to, and accepted, the Allocation Schedule).  The Buyer and the
Representatives will endeavor in good faith to resolve any differences with
respect to the Allocation Schedule within 15 days after the Buyer’s receipt of
written notice of objection from the Representatives.  Notwithstanding the
foregoing, if the Representatives and the Buyer are unable to resolve any
differences with respect to items on the Allocation Schedule, then any such
remaining disputed matters will be finally and conclusively determined by the
Independent Expert.  The costs and expenses of the Independent Expert shall be
split equally between the Buyer, on the one hand, and the Sellers collectively,
on the other hand (who shall split the costs among the Sellers on Exhibit A to
Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter and the Sellers
on Exhibit B to Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter
based on their Pro Rata Share).  The Independent Expert shall determine (based
solely on presentations by the Representatives and the Buyer) only those matters
in dispute and will render a written report as to the disputed matters and the
resulting allocation of the Adjusted Gross Purchase Price (including other
items), which report shall be conclusive and binding upon the parties.  Except
as otherwise required by applicable Law, (i) each of the Sellers and Buyer
shall, and shall cause each of its Affiliates to, report, act and file all Tax
Returns in all respects and for all purposes consistent with the Allocation
Schedule, including for purposes of (A) Treasury Regulations Section
1.743-1(d)(2) in determining Buyer’s adjustment to the U.S. federal income tax
basis of the Company’s assets and (B) Treasury Regulations Section 1.751-1 in
determining the character of each Madison Group Sellers gain or loss, as the
case may be, for U.S. federal income tax purposes in respect of the transactions
contemplated by this Agreement, and (ii) each of the Sellers and Buyer will not,
and will not permit of any of its Affiliates to, take any position for Tax
purposes (whether on any Tax Return, in any Tax proceeding, or otherwise) that
is inconsistent with the Allocation Schedule.
 
30

--------------------------------------------------------------------------------

 
 
2.9 Payment of Transaction Bonuses.  The Company shall pay to the applicable
recipients their portion of the Transaction Bonuses, less applicable withholding
taxes, as part of the Company’s next regularly scheduled pay day after the
Closing Date, but, if Closing occurs before December 31, 2013, no later than
December 31, 2013.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE MADISON GROUP SELLERS
 
Except as set forth on the Madison Group Sellers Disclosure Letter, each of the
Madison Group Sellers, severally but not jointly, and solely with respect to
each such Seller, represents and warrants to the Buyer that each statement
contained in this Article III as it applies to such Seller is true and correct
as of the date hereof and will be true and correct as of the Closing Date.
 
3.1 Organization and Good Standing.  Such Seller, if a legal entity, is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or other formation, has all requisite power
and authority to own, lease and operate its properties and assets and to carry
on its business as now being conducted.
 
3.2 Authority and Enforceability.  Such Seller has the entity power and
authority, and, in the case of any Seller that is an individual, the requisite
legal capacity, to execute and deliver this Agreement and the Ancillary
Agreements to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Contemplated Transactions.  The execution,
delivery and performance by such Seller of this Agreement and the Ancillary
Agreements to which it is a party and the consummation by such Seller of the
Contemplated Transactions have been duly authorized by all necessary action on
the part of such Seller and no other action is necessary on the part of such
Seller to authorize this Agreement or any Ancillary Agreement to which it is a
party or to consummate the Contemplated Transactions.  Assuming due
authorization, execution and delivery by the Buyer, this Agreement and each
Ancillary Agreement to which it is a party have been duly executed and delivered
by such Seller.  This Agreement and each of the Ancillary Agreements to which
such Seller is a party constitutes a legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other similar Laws relating to creditors’ rights generally.
 
31

--------------------------------------------------------------------------------

 
 
3.3 No Conflicts; Consents.
 
(a) Except as set forth on Schedule 3.3(a) of the Madison Group Sellers
Disclosure Letter, the execution and delivery by each such Seller of this
Agreement and the Ancillary Agreements to which it is a party does not, and the
performance by such Seller of its obligations hereunder and thereunder and the
consummation of the Contemplated Transactions (in each case, with or without the
giving of notice or lapse of time or both) will not, directly or indirectly, (i)
if such Seller is a legal entity, violate or conflict with or result in any
violation or breach of the provisions of any of the Organizational Documents of
such Seller, (ii) violate, breach, conflict with or constitute a default, an
event of default, or an event creating any additional rights (including rights
of amendment, impairment, modification, suspension, revocation, acceleration,
termination, or cancellation), impose additional obligations or result in a loss
of any rights, or require a consent or the delivery of notice, under any
material Contract, Law or Permit to which such Seller is a party or a
beneficiary or by which such Seller or its Units is subject, or (iii) result in
the creation of any Liens upon any of its Units.  There is no Action pending or,
to the knowledge, after reasonable inquiry, of such Seller, threatened against
or affecting its Units.
 
(b) Except as provided under the HSR Act, no Permit or Order of, with, or to any
Person is required by such Seller in connection with the execution and delivery
of this Agreement and the Ancillary Agreements, the performance of the
obligations hereunder and thereunder and the consummation of the Contemplated
Transactions or the continuing validity and effectiveness immediately following
the Closing of any Permit or Contract of the Parent.
 
3.4 The Units.
 
(a) Such Seller holds of record and owns beneficially all of the Units set forth
opposite such Seller’s name on Exhibit B to Schedule 2.2(a)(i) of the Acquired
Companies Disclosure Letter, free and clear of all Liens.  The number of Units
set forth opposite such Seller’s name on Exhibit B to Schedule 2.2(a)(i) of the
Acquired Companies Disclosure Letter sets forth all of the Equity Securities of
the Company owned of record or beneficially by such Seller and such Seller does
not own (or have any rights in or to acquire) any other Equity Securities of the
Company or the Parent.  Such Seller’s Units were not issued in violation of (i)
any Contract to which such Seller is or was a party or beneficiary or by which
such Seller or its properties or assets is or was subject, (ii) any preemptive
or similar rights of any Person or (iii) any applicable Laws.  This Agreement,
together with the other documents executed and delivered at Closing by such
Seller, will be effective to transfer valid title to such Seller’s Units to the
Buyer, free and clear of all Liens.
 
32

--------------------------------------------------------------------------------

 
 
(b) Except for the Company LLC Agreement, such Seller is not party to (i) any
voting agreement, voting trust, registration rights agreement, stockholder
agreement or other similar arrangement with respect to any Equity Securities of
the Company or (ii) any Contract obligating such Seller to vote or dispose of
any Equity Securities of the Company or which has the effect of restricting or
limiting the transfer, voting or other rights associated with the Units.
 
3.5 Brokers’ Fees.  Except for fees and expenses of Houlihan Lokey Capital, Inc.
(“Houlihan Lokey”) which fees and commissions are set forth on Schedule 5.21 of
the Acquired Companies Disclosure Letter, such Seller does not have any
Liability to pay any fees or commissions to any broker, finder or similar agent
with respect to this Agreement, the Ancillary Agreements or the Contemplated
Transactions.
 
3.6 U.S. Status of Madison Group Sellers.  Such Seller is not a “foreign person”
within the contemplated meaning of Section 1445 of the Code and is not a Person
whose separate existence from a “foreign person” within the meaning of Section
1445 of the Code is disregarded for U.S. federal income tax purposes.
 
3.7 Tax Matters.  Such Seller has had an opportunity to review with its own tax
advisors the Tax consequences of the transactions contemplated by this
Agreement.  Such Seller understands that it must rely solely on its advisors and
not on any statements or representations made by the Parent, the Company, the
Buyer, the Representatives or any of their respective agents.
 
3.8 Litigation.  Except as set forth on Schedule 3.8 of the Madison Group
Sellers Disclosure Letter, there is no Legal Proceeding pending or, to the
actual knowledge of each such Seller after reasonable inquiry, threatened
against such Seller or to which such Seller is otherwise a party relating to
this Agreement, the Ancillary Agreements or the Contemplated Transactions.
 
3.9 Certain Arrangements.  Except for the Ancillary Agreements and as set forth
on Schedule 3.9 of the Madison Group Sellers Disclosure Letter, there are no
contracts, undertakings, commitments, agreements, obligations or understandings,
whether written or oral (a) between any Madison Group Seller or any of their
respective affiliates and any Acquired Company or (b) pursuant to which such
Seller would be entitled to receive consideration for any Equity Securities of
the Parent or any Acquired Company owned by such Person of a different amount or
nature or calculated in a different manner than as set forth in this Agreement.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE
PARENT SHAREHOLDERS AND PARENT
 
Except as set forth on the Parent Shareholders Disclosure Letter, Parent and
each of the Parent Shareholders (severally, but not jointly), represent and
warrant to the Buyer that each statement contained in this Article IV as it
pertains to Parent or such Parent Shareholder, is (and as to Section 4.7, the
Parent, on an unconsolidated basis, as applicable) true and correct as of the
date hereof and will be true and correct as of the Closing Date.
 
33

--------------------------------------------------------------------------------

 
 
4.1 Organization and Good Standing.  Each of the entity Parent Shareholders is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or other formation, has all requisite power
and authority to own, lease and operate its properties and assets and to carry
on its business as presently conducted.  Parent is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation.  Parent is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which it owns or leases property or assets
or the nature of its activities require such licensing or
qualification.  Schedule 4.1 of the Parent Shareholders Disclosure Letter
contains a complete and accurate list of the jurisdiction of incorporation and
each jurisdiction in which Parent is licensed or qualified to do
business.  Parent has delivered to the Buyer a true, correct, complete and
accurate copy of the Organizational Documents of Parent as in effect on the date
hereof.
 
4.2 Authority and Enforceability.  Parent and each of the Parent Shareholders
(except for Stephen Ardia who has the individual requisite legal capacity) has
the entity power and authority to execute and deliver this Agreement and the
Ancillary Agreements to which it is a party, and to perform its obligations
hereunder and thereunder and to consummate the Contemplated Transactions.  The
execution, delivery and performance by Parent and each such Parent Shareholder
of this Agreement and the Ancillary Agreements to which it is a party and the
consummation by Parent and each such Parent Shareholder of the Contemplated
Transactions has been duly authorized by all necessary action on the part of
Parent and each such Parent Shareholder and no other action is necessary on the
part of Parent and each such Parent Shareholder to authorize this Agreement or
any Ancillary Agreement to which it is a party or to consummate the Contemplated
Transactions.  This Agreement and each Ancillary Agreement to which it is a
party has been duly executed and delivered by Parent and each of such Parent
Shareholders.  Assuming due authorization, execution, and delivery by the Buyer,
this Agreement and each of the Ancillary Agreements to which it is a party
constitutes a legal, valid and binding obligation of Parent and each such Parent
Shareholder, enforceable against Parent and each such Parent Shareholder, in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other similar Laws
relating to creditors’ rights generally.
 
4.3 No Conflicts; Consents
 
(a) The execution and delivery by Parent and each such Parent Shareholder of
this Agreement and the Ancillary Agreements to which it is a party does not, and
the performance by each such Parent Shareholder of any of its obligations
hereunder and thereunder and the consummation of the Contemplated Transactions
(in each case, with or without the giving of notice or lapse of time or both)
will not, directly or indirectly, (i) violate or conflict with or result in any
violation or breach of the provisions of any of the Organizational Documents of
such entity Parent Shareholder or of Parent, (ii) violate, breach, conflict with
or constitute a default, an event of default, or an event creating any
additional rights (including rights of amendment, impairment, modification,
suspension, revocation, acceleration, termination, or cancellation), impose
additional obligations or result in a loss of any rights, or require a consent
or the delivery of notice, under any material Contract, Law or Permit to which
Parent or such Parent Shareholder is a party or a beneficiary or by which such
Parent Shareholder or the Equity Securities of the Parent is subject, or
(iii) result in the creation of any Liens upon any of such Equity Securities,
properties or assets of the Parent.  There is no Action pending or, to the
knowledge, after reasonable inquiry, of such Parent Shareholder, threatened
against or affecting the Equity Securities, properties or assets of the Parent
owned by such Parent Shareholder.
 
34

--------------------------------------------------------------------------------

 
 
(b) Except as set forth on Schedule 4.3(b) of the Parent Shareholders Disclosure
Letter and except as provided by the HSR Act, no Permit or Order of, with, or to
any Person is required by Parent or such Parent Shareholder in connection with
the execution and delivery of this Agreement and the Ancillary Agreements, the
performance of the obligations hereunder and thereunder and the consummation of
the Contemplated Transactions or the continuing validity and effectiveness
immediately following the Closing of any Permit or Contract of the Parent.
 
4.4 The Equity Securities of the Parent.
 
(a) The authorized capital stock of the Parent consists of (i) 50,000 shares of
Common Stock, $.01 per value per share (“Common Stock”), and (ii) 50,000 shares
of Preferred Stock, 45,429.6869 shares of Common Stock (including restricted
Common Stock) and 44,816.3861 shares of Preferred Stock of which are
respectively issued and outstanding and constitute the Equity Securities of the
Parent.  No other Equity Securities of the Parent are authorized, issued or
outstanding.  All of the issued and outstanding Equity Securities of the Parent
are duly authorized, validly issued, fully paid and non-assessable and were
issued in compliance with all applicable Laws.  The Parent Shareholders hold of
record and own beneficially all of the Equity Securities of the Parent, free and
clear of all Liens other than Permitted Liens and certain restrictions on
transfer under applicable U.S. federal and/or state securities laws.  The Equity
Securities of the Parent were not issued in violation of (i) any Contract to
which the Parent Shareholders were or are a party or beneficiary or by which
their properties or assets are or were subject, (ii) any preemptive option,
right of first refusal, subscription or any similar rights of any Person, (iii)
the Organizational Documents of the Parent, or (iv) any law.  This Agreement,
together with the other documents executed and delivered at Closing by such
Parent Shareholders, will be effective to transfer valid title to the Equity
Securities of the Parent to the Buyer, free and clear of all Liens.  The Equity
Securities set forth on Exhibit A to Schedule 2.2(a)(i) of the Acquired
Companies Disclosure Letter hereto represent all of the authorized, issued and
outstanding Equity Securities of Parent (classified by series) and the owners of
record or beneficially of such Equity Securities.
 
(b) Except as set forth on Schedule 4.4(b) of the Parent Shareholders Disclosure
Letter, there are no outstanding options, warrants or other securities or
subscription, preemptive or other rights convertible into or exchangeable or
exercisable for any shares of capital stock or other equity or voting interests
of Parent and there are no “phantom stock” rights, stock appreciation rights or
other similar rights with respect to the Parent.  There are no Contracts or
obligations of any kind to which the Parent is a party or beneficiary or by
which the Parent or its assets are subject, obligating the Parent to issue,
deliver, grant or sell, or cause to be issued, delivered, granted or sold,
additional shares of capital stock of, or other equity or voting interests in,
or options, warrants or other securities or subscription, preemptive or other
rights convertible into, or exchangeable or exercisable for, shares of capital
stock of, or other equity or voting interests in, the Parent, or obligating the
Parent to enter into any such Contract.
 
35

--------------------------------------------------------------------------------

 
 
(c) The Parent holds of record and owns beneficially all of the Units set forth
opposite the Parent’s name on Exhibit A to Schedule 2.2(a)(i) of the Acquired
Companies Disclosure Letter, free and clear of all Liens other than Permitted
Liens and certain restrictions on transfer under applicable U.S. federal and/or
state securities laws.  The number of Units set forth opposite the Parent’s name
on Exhibit A to Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter
sets forth all of the Equity Securities of the Company owned of record or
beneficially by the Parent and the Parent does not own (or have any rights in or
to acquire) any other Equity Securities of the Company.  Neither the Units of
the Company owned by the Parent nor the Equity Securities of the Parent were
issued in violation of any Contract to which the Parent is or was a party or
beneficiary or by which the Parent or its respective properties or assets is or
was subject.  The Equity Securities of the Parent were not issued in violation
of (i) any preemptive or similar rights of any Person, (ii) the Organizational
Documents of the Parent or of the Company, or (iii) any Law.
 
(d) Except for the Stockholders’ Agreement and the Company LLC Agreement, the
Parent is not a party to (i) any voting agreement, voting trust, irrevocable
proxies, registration rights agreement, stockholder agreement or other similar
arrangement with respect to any Equity Securities of the Acquired Companies or
(ii) any Contract obligating the Parent to vote or dispose of any Equity
Securities of the Acquired Companies or which has the effect of restricting or
limiting the transfer, voting or other rights associated with the Equity
Securities of the Parent or the Units.
 
(e) Parent owns no equity interest in any entity other than the Acquired
Companies.
 
4.5 Brokers’ Fees.  Except for fees and expenses of Houlihan Lokey, which fees
and commissions are set forth on Schedule 5.21 of the Acquired Companies
Disclosure Letter, the Parent and each of the Parent Shareholders have no
Liability to pay any fees or commissions to any broker, finder or similar agent
with respect to this Agreement, the Ancillary Agreements or the Contemplated
Transactions.
 
4.6 U.S. Status of Parent Shareholders.  Such Parent Shareholder is not a
“foreign person” within the meaning of Section 1445 of the Code and is not a
Person whose separate existence from a “foreign person” within the meaning of
Section 1445 of the Code is disregarded for U.S. federal income tax purposes.
 
36

--------------------------------------------------------------------------------

 
 
4.7 Taxes.
 
(a) Except as set forth on Schedule 4.7(a) of the Parent Shareholders Disclosure
Letter, all material Tax Returns required to have been filed by or with respect
to the Parent have been duly and timely filed (or, if due between the date
hereof and the Closing Date, will be duly and timely filed), and each such Tax
Return is true, correct and complete in all material respects.  All material
Taxes due and owing by or with respect to Parent (whether or not shown on any
Tax Return) have been fully and timely paid.  Parent is not currently the
beneficiary of any extension of time within which to file any Tax Return (other
than any extension to file a Tax Return obtained in the ordinary course of
business).
 
(b) The unpaid Taxes of Parent (i) did not, as of the date of the Parent Interim
Financial Statements, exceed the reserve or accrual for Tax Liabilities (rather
than any reserve or accrual for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the balance
sheet included in the Parent Interim Financial Statements (rather than in any
notes thereto) and (ii) will not, as of the Closing Date, exceed that reserve or
accrual as adjusted for the passage of time through the Closing Date in
accordance with past custom and practice of the Parent in filing its Tax
Returns.  Except as set forth on Schedule 4.7(b) of the Parent Shareholders
Disclosure Letter, since the date of the Parent Interim Financial Statements,
Parent has not incurred any Liability for Taxes outside the ordinary course of
business, made (except consistent with past custom and practice) or revoked any
material election in respect of Taxes, changed any accounting method in respect
of Taxes, prepared any Tax Returns in a manner which is not consistent with past
custom and practice, filed any amendment to a Tax Return that will or may
increase the Tax Liability of Parent after the Closing, settled any claim or
assessment in respect of Taxes, consented to the extension or waiver of the
limitation period applicable to any claim or assessment in respect of Taxes with
any Taxing Authority, or surrendered any right to claim a refund of Taxes.
 
(c) There is no audit, examination, matter in controversy, proposed adjustment,
refund litigation or other Action currently pending, or to the Knowledge of the
Parent, proposed or threatened against, or with respect to, the Parent in
respect of any Taxes.  Except as set forth on Schedule 4.7(c) of the Parent
Shareholders Disclosure Letter, no claim has ever been made in writing by any
Taxing Authority in a jurisdiction where the Parent does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction or must file Tax
Returns in such jurisdiction.  There are no Liens on any of the stock, assets or
properties of the Parent with respect to Taxes (other than Permitted Liens).  No
written claim for unpaid Taxes has been proposed or asserted against or with
respect to the Parent.
 
(d) Except as set forth on Schedule 4.7(d) of the Parent Shareholders Disclosure
Letter, (i) the Parent has complied with all applicable Laws relating to the
payment and withholding of material Taxes and has withheld and timely paid to
the appropriate Taxing Authority all Taxes required to have been withheld and
paid under applicable Laws, and the Parent has properly received and maintained
any and all certificates, forms, and other documents required by Law for any
exemption from withholding or remitting any Taxes and (ii) all required
estimated Tax payments sufficient to avoid any underpayment penalties or
interest have been made by or on behalf of the Parent.
 
37

--------------------------------------------------------------------------------

 
 
(e) Schedule 4.7(e) of the Parent Shareholders Disclosure Letter (i) lists all
U.S. federal, state, local, and non-U.S. income Tax Returns filed with respect
to the Parent for Taxable periods ended on or after December 31, 2009, (ii)
indicates those Tax Returns that have been audited, and (iii) indicates those
Tax Returns that currently are the subject of audit.  The Parent has delivered
or made available to the Buyer correct and complete copies of all Tax Returns
filed with respect to the Parent for Taxable periods ended on or after December
31, 2009, and all Tax audit examination reports, notices of proposed
adjustments, statements of deficiencies or similar correspondence received by or
with respect to the Parent since December 31, 2009.
 
(f) The Parent has not waived (and is not subject to a waiver of) any statute of
limitations in respect of Taxes and has not agreed to (and is not subject to)
any extension of time with respect to a Tax assessment or deficiency.  There is
no power of attorney in respect of Taxes granted by Parent that is currently in
force.
 
(g) Except as set forth on Schedule 4.7(g) of the Parent Shareholders Disclosure
Letter, the Parent has not made any payments, is not obligated to make any
payments, or is not a party or subject to any Contract that under certain
circumstances could obligate it to make payments that would result in a
nondeductible expense under Section 280G of the Code or an excise Tax to the
recipient of such payments pursuant to Section 4999 of the Code.  The Parent has
not participated in or cooperated with an international boycott as defined in
Section 999 of the Code.
 
(h) The Parent has not distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed by Section 355 or 361 of the Code within the five-year period
ending as of the date of this Agreement.  The Parent has not received (and is
not subject to) any ruling from any Taxing Authority or has not entered into (or
is subject to) any Contract with a Taxing Authority.
 
(i) The Parent is not a party to any Tax sharing agreement, Tax indemnity
agreement, or any similar agreement in respect of Taxes, and the Parent does not
have Liability or potential Liability to another Person under any tax sharing
agreement, tax indemnity agreement, or similar agreement in respect of Taxes
pursuant to which it could have any obligation to make payments or other
Liability after the Closing.  Parent has never been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
 
(j) Parent has disclosed on its income Tax Returns all positions taken therein
that could give rise to a substantial understatement of income tax within the
meaning of Section 6662 of the Code (or any similar provision of state, local or
non-U.S. Law).
 
(k) Parent is not and has never been a member of an affiliated, combined,
consolidated, unitary or aggregate group for Tax purposes.  Parent does not have
any Liability for any Taxes of any Person other than the Parent (i) under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local
or non-U.S. law), (ii) as a transferee or successor, (iii) by Contract, or (iv)
otherwise.
 
38

--------------------------------------------------------------------------------

 
 
(l) Parent has not participated in, is not currently participating in, and does
not have any Liability for the payment of any Tax resulting from a Person’s
participation in: (i) any “reportable transaction,” as defined in Section 6707
A(c)(1) of the Code and Treasury Regulation Section 1.6011-4(b), or (ii) any
transaction requiring disclosure under a corresponding or similar provision of
state, local or non-U.S. Tax Law.
 
(m) Parent does not have a permanent establishment (within the meaning of any
applicable Tax treaty or convention) or office or fixed place of business in a
country other than the United States.
 
(n) Except as set forth on Schedule 4.7(n) of the Parent Shareholders Disclosure
Letter, Parent will not be required to include any item of income in, or exclude
any item of deduction from, Taxable income for any Taxable period (or portion
thereof) ending after the Closing Date as a result of any:  (i) change in method
of accounting for a Taxable period ending on or prior to the Closing Date; (ii)
closing agreement executed on or prior to the Closing Date; (iii) installment
sale or open transaction disposition made on or prior to the Closing Date; (iv)
prepaid amount received on or prior to the Closing Date; or (v) an election
under Section 108(i) of the Code (or any similar provision under state, local or
non-U.S. Tax Law).
 
4.8 Financial Statements.  Complete and accurate copies of the (i) unaudited
financial statements consisting of the balance sheets of Parent as of December
31, 2012, December 31, 2011 and December 31, 2010 and the related statements of
income and retained earnings, members’ equity and cash flows, for the years then
ended prepared on a cash basis, and (ii) unaudited financial statements
consisting of the balance sheet of Parent as of September 30, 2013 and the
related statements of income and retained earnings, excluding the Parent’s
estimated allocable share of the Company’s earnings for the year to date,
members’ equity and cash flow for the 9-month period then ended (the “Parent
Interim Financial Statements” and together with (i), the “Parent Financial
Statements”), are attached to Schedule 4.8 of the Parent Shareholders Disclosure
Letter.  Except as specifically identified as an exception to this
representation on Schedule 4.8 of the Parent Shareholders Disclosure Letter, the
Parent Financial Statements are complete and correct in all material
respects.  The Parent Financial Statements were prepared from the Books and
Records of the Parent, and fairly present in all material respects the financial
condition of Parent as of the respective dates and for the periods
indicated.  The Parent Financial Statements are prepared on an unconsolidated
basis and do not have requisite footnotes.
 
4.9 No Activities.  Except as set forth on Schedule 4.9 of the Parent
Shareholders Disclosure Letter, at all times since its formation, the Parent has
engaged in no activities other than acquiring and holding the Units and engaging
in other activities incidental or reasonably related thereto.  The Parent has
had no operations and has no Liabilities except for unpaid Taxes (that are
current Taxes not yet due and payable) attributable to its ownership of the
Units set forth opposite the Parent’s name on Exhibit A to Schedule 2.2(a)(i) of
the Acquired Companies Disclosure Letter.
 
4.10 Litigation.  There is no Action pending or, to the Knowledge of the Parent
and the actual knowledge of such Parent Shareholder after reasonable inquiry,
threatened against or affecting the Parent and such Parent Shareholder or to
which Parent and such Parent Shareholder are otherwise a party relating to this
Agreement, the Ancillary Documents or the Contemplated Transactions.
 
39

--------------------------------------------------------------------------------

 
 
4.11 Certain Arrangements.  Except for the Ancillary Agreements and as set forth
on Schedule 4.11 of the Parent Shareholders Disclosure Letter, there are no
contracts, undertakings, commitments, agreements, obligations or understandings,
whether written or oral (a) between any Acquired Company and Parent or any
Parent Shareholder, or, in the case of Champlain, Ardia, B28 and 2 Under, any
Affiliate of such Parent Shareholder, or (b) pursuant to which such Seller would
be entitled to receive consideration for any Equity Securities of the Parent or
any Acquired Company owned by such Person of a different amount or nature than
as set forth in or contemplated by this Agreement.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
CONCERNING THE ACQUIRED COMPANIES
 
Except as set forth on the Acquired Companies Disclosure Letter, each Acquired
Company represents and warrants to the Buyer that each statement contained in
this Article V is true and correct as of the date hereof and will be true and
correct as of the Closing Date.
 
5.1 Organization and Good Standing.  Each Acquired Company is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or other formation, has all requisite power and authority to own,
lease and operate its properties and assets and to carry on its business as now
being conducted.  Each Acquired Company is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which it owns or leases
property or assets or the nature of its activities require such licensing or
qualification.  Schedule 5.1 of the Acquired Companies Disclosure Letter
contains a complete and accurate list of each Acquired Company and sets forth
with respect to each Acquired Company its jurisdiction of incorporation or other
formation and each jurisdiction in which such Acquired Company is licensed or
qualified to do business.  The Parent or the Company has delivered to the Buyer
or caused to be placed in the Data Room a true, correct, complete and accurate
copy of the Organizational Documents for each Acquired Company as in effect on
the date hereof.
 
5.2 Capitalization; Minute Books.
 
(a) Schedule 5.2(a) of the Acquired Companies Disclosure Letter sets forth a
complete and accurate list of the authorized and outstanding Equity Securities
(including type and series thereof) of each Acquired Company, lists the owner(s)
of record of such outstanding Equity Securities, including owners (other than an
Acquired Company) of Equity Securities of any Acquired Companies (the “Minority
Interest Owners”), lists the legal name, jurisdiction of incorporation, physical
address of each such Minority Interest Owner and the name, address, telephone
number and email address of the Acquired Companies’ contact at such Minority
Interest Owner. True and complete copies of all Organizational Documents of all
Acquired Companies and of all Contracts between any Acquired Company and any
Minority Interest Owner have been provided to Buyer or caused to be placed in
the Data Room.  All of the issued and outstanding Equity Securities of the
Acquired Companies (collectively, the “Subsidiary Shares”) are duly authorized,
validly issued, fully paid and nonassessable and were issued in compliance with
all applicable Laws.  All of the Equity Securities of the Company are owned by
Parent and the Madison Group Sellers, free and clear of all Liens other than
those Liens to be released at Closing, and all of the Subsidiary Shares of the
Acquired Companies other than the Company are owned, directly or indirectly, by
the Parent and the Madison Group Sellers, free and clear of all Liens other than
(A) those Liens to be released at Closing and (B) Liens for Continuing
Indebtedness. None of the Subsidiary Shares were issued in violation of any
(i) Contract to which any Acquired Company is or was a party or beneficiary or
by which any Acquired Company or their respective properties or assets is or was
subject, (ii) preemptive option, right of first refusal, subscription or any
similar rights of any Person, (iii) the Organizational Documents of any Acquired
Company, or (iv) any Law.  Except as set forth on Schedule 5.2(a) of the
Acquired Companies Disclosure Letter, no Acquired Company owns or has the right
to acquire directly or indirectly any interest in, and no Acquired Company is
subject to any obligation or requirement to provide for or to make any
investment in, any Person.
 
40

--------------------------------------------------------------------------------

 
 
(b) Except as set forth on Schedule 5.2(b) of the Acquired Companies Disclosure
Letter, there are no outstanding options, warrants or other securities or
subscription, preemptive or other rights convertible into or exchangeable or
exercisable for any Capital Stock or other equity or voting interests of any
Acquired Company and there are no “phantom stock” rights, stock appreciation
rights or other similar rights with respect to any Acquired Company.  There are
no Contracts or obligations of any kind to which any Acquired Company is a party
or beneficiary or by which any Acquired Company or its assets are subject,
obligating any Acquired Company to (i) issue, deliver, grant or sell, or cause
to be issued, delivered, granted or sold, additional Capital Stock of, or other
equity or voting interests in, or options, warrants or other securities or
subscription, preemptive or other rights convertible into, or exchangeable or
exercisable for, Capital Stock of, or other equity or voting interests in, any
Acquired Company, or any “phantom stock” right, stock appreciation right or any
other similar right with respect to any Acquired Company, or obligating any
Acquired Company to enter into any such Contract or (ii) provide funds to or
make any investment in or provide any guarantee with respect to the obligations
of any Person.
 
(c) Except as set forth on Schedule 5.2(c) of the Acquired Companies Disclosure
Letter, there are no voting agreements, voting trusts, irrevocable proxies,
registration rights agreements, member agreements buy/sell agreements puts,
call, rights of first refusal, rights of first offer or other similar
arrangement with respect to the Equity Securities of Parent or any Acquired
Company other than the Company LLC Agreement and the Stockholders’ Agreement.
 
(d) Upon consummation of the Contemplated Transactions, Buyer, through its
ownership of the Equity Securities of the Parent and its resulting direct and
indirect ownership of the Units, will own all of the issued and outstanding
Equity Securities of Parent and the Acquired Companies, free and clear of all
Liens.
 
41

--------------------------------------------------------------------------------

 
 
(e) Except as set forth on Schedule 5.2(e) of the Acquired Companies Disclosure
Letter, there are no bonds, debentures, notes or other Indebtedness of any
Acquired Company.
 
(f) No Acquired Company owns any equity interest in any entity other than other
Acquired Companies.
 
5.3 No Conflicts; Consents.
 
(a) The execution and delivery of this Agreement and the Ancillary Agreements to
which Parent or the Company is a party does not, and the performance by Parent
and the Company of any of its obligations hereunder and thereunder and the
consummation of the Contemplated Transactions (in each case, with or without the
giving of notice or lapse of time, or both) will not, directly or indirectly,
(i) violate or conflict with or result in any violation or breach of the
provisions of any of the Organizational Documents of any of the Acquired
Companies, (ii) materially violate, breach, conflict with or constitute a
default, an event of default, or an event creating any additional rights
(including rights of amendment, impairment, modification, suspension,
revocation, acceleration, first refusal, first offer, termination or
cancellation), impose additional obligations or result in a loss of any material
rights, or require a consent or the delivery of notice (other than under the HSR
Act) under any Law or Permit applicable to an Acquired Company or to which an
Acquired Company is a party or a beneficiary or otherwise subject, or
(iii) result in the creation of any Liens upon any property or asset owned or
used by any Acquired Company.  In addition, except as set forth in
Schedule 5.3(a) of the Acquired Companies Disclosure Letter, with respect to
contracts involving amounts in excess of $400,000.00, payable by or to the
Parent or any Acquired Company, the execution and delivery of this Agreement and
the Ancillary Agreements to which Parent or any Acquired Company is a party does
not, and the performance by Parent and the Acquired Companies of any of its
obligations hereunder and thereunder and the consummation of the Contemplated
Transactions (in each case, with or without the giving of notice or lapse of
time, or both) will not, directly or indirectly, violate, breach, conflict with
or constitute a default, an event of default, or an event creating any
additional rights (including rights of amendment, impairment, modification,
suspension, revocation, acceleration, first refusal, first offer, termination,
or cancellation), impose additional obligations or result in a loss of any
rights, or require a consent or the delivery of notice, under any Acquired
Company Contract.
 
(b) Except as provided under the HSR Act, no Permit or Order of, with, or to any
Person is required by any Acquired Company in connection with the execution,
delivery and performance of this Agreement and the Ancillary Agreements and the
consummation of the Contemplated Transactions or the continuing validity and
effectiveness immediately following the Closing or any Permit or Contract of any
Acquired Company.
 
5.4 Financial Statements; No Liabilities; Accounts Receivable.
 
(a) Complete and accurate copies of the (i) audited consolidated financial
statements consisting of the consolidated balance sheets of the Acquired
Companies as of December 31, 2012, December 31, 2011 and December 31, 2010 and
the related statements of income and retained earnings, members’ equity and cash
flows, for the years then ended (the “Audited Financial Statements”) and
(ii) unaudited consolidated financial statements consisting of the consolidated
balance sheet of the Acquired Companies as of August 31, 2013 and the related
statements of income and retained earnings, members’ equity and cash flows for
the 8-month period then ended (the “Interim Financial Statements” and together
with the Audited Financial Statements, the “Financial Statements”) are set forth
on Schedule 5.4(a)(i) of the Acquired Companies Disclosure Letter.  The balance
sheet of the Acquired Companies included in the Interim Financial Statements is
referred to as the “Interim Balance Sheet.”  The Financial Statements are
complete and correct in all material respects, and have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved and in accordance with and without modification of the accounting
principles, methodologies and policies set forth on Schedule 5.4(a)(ii) of the
Acquired Companies Disclosure Letter (the “Accounting Principles”), subject, in
the case of the Interim Financial Statements, to normal recurring accruals
consistently applied (the effect of which is not material in amount) and the
absence of footnotes (that, if presented, would not differ materially from those
presented in the Audited Financial Statements).  The Financial Statements were
prepared in good faith from the Books and Records of the Acquired Companies, and
fairly present in all material respects the consolidated financial condition,
results of operations and cash flows of the Acquired Companies as of the
respective dates and for the periods indicated.  No financial statements of any
Person other than the Acquired Companies are (A) required by GAAP to be included
in the Financial Statements or (B) included in the Financial Statements.
 
42

--------------------------------------------------------------------------------

 
 
(b) Each of the Acquired Companies have no Liabilities or Indebtedness except
(i) those which are adequately reflected on and fully reserved for in the
consolidated balance sheet included in the Interim Financial Statements and
(ii) those which have been incurred in the ordinary course of business
consistent with past practice that have arisen after the date of such
consolidated balance sheet and which are not individually or in the aggregate,
material in amount.
 
(c) The Accounts Receivable of each of the Acquired Companies are valid and
genuine and have arisen solely out of bona fide sales and deliveries of goods,
performance of services and other business transactions in the ordinary course
of business consistent with past practice and not subject to valid defenses, set
offs or counterclaims.  Except as set forth on Schedule 5.4(c) of the Acquired
Companies Disclosure Letter, no further goods or services are required to be
provided in order to complete the sales and to entitle the Acquired Companies or
their assignees to collect the Accounts Receivable in full and none of the
Accounts Receivable has been pledged or assigned to any Person.
 
5.5 Taxes.
 
(a) Except as set forth on Schedule 5.5(a) of the Acquired Companies Disclosure
Letter, all material Tax Returns required to have been filed by or with respect
to each Acquired Company have been duly and timely filed (or, if due between the
date hereof and the Closing Date, will be duly and timely filed) with the
appropriate Taxing Authority in all jurisdictions in which such material Tax
Returns are required to be filed, and each such Tax Return is true, correct and
complete in all respects.  All material Taxes due and owing by or with respect
to any Acquired Company (whether or not shown on any Tax Return) have been fully
and timely paid.  None of the Acquired Companies is currently the beneficiary of
any extension of time within which to file any Tax Return.
 
43

--------------------------------------------------------------------------------

 
 
(b) Except as set forth on Schedule 5.5(b) of the Acquired Companies Disclosure
Letter, the unpaid Taxes of Acquired Companies (i) did not, as of the date of
the Interim Balance Sheet, exceed the reserve or accrual for Tax Liabilities
(rather than any reserve or accrual for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
Interim Balance Sheet (rather than in any notes thereto) and (ii) will not, as
of the Closing Date, exceed that reserve or accrual as adjusted for the passage
of time through the Closing Date in accordance with past custom and practice of
the Acquired Companies in filing their Tax Returns.  Since the date of the
Interim Balance Sheet, the Acquired Companies have not incurred any Liability
for Taxes arising outside the ordinary course of business, made (except
consistent with past custom and practice) or revoked any material election in
respect of Taxes, changed any accounting method in respect of Taxes, prepared
any Tax Returns in a manner which is not consistent with past custom and
practice, filed any amendment to a Tax Return that will or may increase the Tax
Liability of any Acquired Company after the Closing, settled any claim or
assessment in respect of Taxes, consented to the extension or waiver of the
limitation period applicable to any claim or assessment in respect of Taxes with
any Taxing Authority, or surrendered any right to claim a refund of Taxes.
 
(c) Except as set forth on Schedule 5.5(c) of the Acquired Companies Disclosure
Letter, there is no audit, examination, matter in controversy, proposed
adjustment, refund litigation or other Action currently proposed, or to the
Knowledge of the Acquired Companies, threatened or pending against, or with
respect to, any Acquired Company in respect of any Taxes.  No written claim has
ever been made in writing by an authority in a jurisdiction where any of the
Acquired Companies does not file Tax Returns that any of them is or may be
subject to taxation by that jurisdiction or that any of them must file Tax
Returns in such jurisdiction.  There are no Liens on any of the stock, assets or
properties of any Acquired Company with respect to Taxes (other than Permitted
Liens).  No written claim for unpaid Taxes has been proposed or asserted against
or with respect to any of the Acquired Companies and there is no basis for the
assertion by any Taxing Authority of any such claim for unpaid Taxes.
 
(d) Except as set forth on Schedule 5.5(d) of the Acquired Companies Disclosure
Letter, each Acquired Company has complied in all material respects with all
applicable Laws relating to the payment and withholding of Taxes and has
withheld and timely paid to the appropriate Taxing Authority all material Taxes
required to have been withheld or paid under all applicable Laws, and each
Acquired Company has properly received and maintained any and all certificates,
forms, and other documents required by Law for any exemption from withholding or
remitting any Taxes.  All required estimated Tax payments sufficient to avoid
any underpayment penalties or interest have been made by or on behalf of each
Acquired Company.
 
(e) Schedule 5.5(e) of the Acquired Companies Disclosure Letter (i) lists all
U.S. federal, state, local, and non-U.S. income Tax Returns filed with respect
to any Acquired Company for Taxable periods ended on or after December 31, 2009,
(ii) indicates those Tax Returns that have been audited and (iii) indicates
those Tax Returns that currently are the subject of audit.  The Company has
delivered or made available to the Buyer correct and complete copies of all Tax
Returns filed with respect to any Acquired Company for Taxable periods ended on
or after December 31, 2009, and all Tax audit, examination reports, notices of
proposed adjustments, statements of deficiencies or similar correspondence
received by or with respect to any Acquired Company since December 31, 2009.
 
44

--------------------------------------------------------------------------------

 
 
(f) No Acquired Company has waived (or is subject to a waiver of) any statute of
limitations in respect of Taxes or has agreed to (or is subject to) any
extension of time with respect to a Tax assessment or deficiency.  There is no
power of attorney in respect of Taxes granted by an Acquired Company that is
currently in force.
 
(g) Except as set forth in Schedule 5.5(g) of the Acquired Companies Disclosure
Letter, the Acquired Companies have not made any payments, are not obligated to
make any payments, or are not a party or subject to any Contract that under
certain circumstances could obligate them to make payments that would result in
a nondeductible expense under Section 280G of the Code or an excise Tax to the
recipient of such payments pursuant to Section 4999 of the Code.  The Acquired
Companies have not participated in or cooperated with an international boycott
as defined in Section 999 of the Code.
 
(h) Except as set forth in Schedule 5.5(h) of the Acquired Companies Disclosure
Letter, no Acquired Company has distributed equity interests of another Person,
or had its equity interests distributed by another Person, in a transaction that
was purported or intended to be governed Section 355 or 361 of the Code within
the five-year period ending as of the date of this Agreement.  None of the
Acquired Companies has received (or is subject to) any ruling from any Taxing
Authority or has entered into (or is subject to) any Contract with a Taxing
Authority.
 
(i) Except as set forth on Schedule 5.5(i) of the Acquired Companies Disclosure
Letter, none of the Acquired Companies is a party to any Tax sharing agreement,
Tax indemnity agreement, or any similar agreement in respect of Taxes, and none
of the Acquired Companies has any Liability or potential Liability to another
Person under any tax sharing agreement, tax indemnity agreement, or similar
agreement in respect of Taxes pursuant to which they could have any obligation
to make payments or other Liability after Closing.  None of the Acquired
Companies has ever been a United States real property holding corporation within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.
 
(j) The Acquired Companies have disclosed on their income Tax Returns all
positions taken therein that could give rise to a substantial understatement of
income tax within the meaning of Section 6662 of the Code (or any similar
provision of state, local or non-U.S. Law).
 
(k) Since January 1, 2003, none of the Acquired Companies is or has ever been a
member of an affiliated, combined, consolidated, unitary or aggregate group for
Tax purposes.  None of the Acquired Companies has any Liability for any Taxes or
any Person other than the Acquired Companies (i) under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or non-U.S. law),
(ii) as a transferee or successor, (iii) by contract, or (iv) otherwise.
 
45

--------------------------------------------------------------------------------

 
 
(l) None of the Acquired Companies has participated in, is currently
participating in, or has any Liability for the payment of any Tax resulting from
a Person’s participation in:  (i) any “reportable transaction”, as defined in
Section 6707A(c)(1) of the Code and Treasury Regulation Section 1.6011-4(b), or
(ii) any transaction requiring disclosure under a corresponding or similar
provision of state, local or non-U.S. Tax Law.
 
(m) No Acquired Company (i) is a controlled foreign corporation as defined in
Section 957 of the Code, (ii) is a passive foreign investment company within the
meaning of Section 1297 of the Code, or (iii) has permanent establishment
(within the meaning of any applicable Tax Treaty or convention) or office or
fixed place of business in a country other than the country in which it is
organized.
 
(n) Except as set forth in Schedule 5.5(n) of the Acquired Companies Disclosure
Letter, none of the Acquired Companies will be required to include any item of
income in, or exclude any item of deduction from, Taxable income for any Taxable
period (or portion thereof) ending after the Closing Date as a result of
any:  (i) change in method of accounting for a Taxable period ending on or prior
to the Closing Date; (ii) closing agreement executed on or prior to the Closing
Date; (iii) installment sale or open transaction disposition made on or prior to
the Closing Date; (iv) prepaid amount received on or prior to the Closing Date;
or (v) an election under Section 108(i) of the Code (or any similar provision
under state, local or non-U.S. Tax Law).
 
(o) The Company has at all times since its formation, and at the time of the
Closing will be, classified as a partnership for U.S. federal income tax
purposes (and state, local and non-U.S. income Tax purposes where applicable),
and no election has been filed or made to change the Company’s status as a
partnership for U.S. federal income tax purposes (and state, local and non-U.S.
income tax purposes where applicable).
 
5.6 Compliance with Laws; Permits.
 
(a) Schedule 5.6(a) of the Acquired Companies Disclosure Letter sets forth each
Order entered, issued or rendered by any Governmental Entity to which any
Acquired Company, its business or its properties or assets is subject.
 
(b) Each Acquired Company has and is conducting its business in all material
respects in compliance with all Laws applicable to its business operations and
assets.
 
(c) Each Acquired Company has obtained, owns, holds and lawfully uses all
Permits which are required and material for it to conduct its business as
currently conducted.  Each such Permit is valid and in full force and effect and
is listed on Schedule 5.6(c) of the Acquired Companies Disclosure Letter.
 
46

--------------------------------------------------------------------------------

 
 
(d) No event has occurred and no circumstances exist that (with or without the
passage of time or the giving of notice or both) does or will result in (i) a
material default or violation of, a conflict with or a material failure on the
part of any of the Acquired Companies to comply with the terms, conditions and
provisions of any Permit or (ii) a revocation, cancellation, suspension or other
significant impairment or modification of, any Permit that is used in and
material to the operation of their business.  None of the Acquired Companies has
received written notice regarding any (x) violation of, conflict with, or
failure to conduct its business in compliance with, any applicable Law or Permit
or (y) any termination, revocation, cancellation, suspension or other impairment
or modification of, any Permit.  Except as set forth on Schedule 5.6(d) of the
Acquired Companies Disclosure Letter, none of the Permits will be impaired or in
any material way affected by the consummation of the Contemplated Transactions.
 
5.7 Properties and Assets
 
(a) Schedule 5.7(a) of the Acquired Companies Disclosure Letter sets forth a
complete and accurate list of all physical properties and assets, in each case
with a fair market value in excess of $100,000, that are owned, leased or used
by any Acquired Company as of the date hereof.  With respect to physical
properties and assets that an Acquired Company owns, except as set forth on
Schedule 5.7(a) of the Acquired Companies Disclosure Letter, such Acquired
Company has good and marketable title to such properties and assets free and
clear of all Liens other than Permitted Liens.  With respect to physical
properties and assets that are leased by an Acquired Company, such Acquired
Company has a valid leasehold interest in such properties and assets free and
clear of all Liens, other than Permitted Liens.  The Acquired Companies own,
lease under valid leases or otherwise have all necessary right to use all
physical properties or assets necessary for the conduct of their business as
currently conducted.  Except as set forth on Schedule 5.7(a) of the Acquired
Companies Disclosure Letter, no physical properties or assets related to or used
by any Acquired Company are owned or leased by any Madison Group Seller,
Champlain, Ardia, B28 and 2 Under or any Affiliate of the foregoing (other than
another Acquired Company).  Upon consummation of the Contemplated Transactions,
the Acquired Companies will be entitled to continue to use all the physical
properties and assets which are currently employed by them in the conduct of
their business on the same terms as prior to the Contemplated
Transactions.  Each Acquired Company has delivered to Buyer or made available in
the Data Room true, complete and correct copies of Contracts for leased physical
property and assets to which it is a party or its assets are bound.
 
(b) The physical properties and assets that are owned, leased or used by the
Acquired Companies and that have a book value in excess of $25,000.00 per item
are in good and serviceable operating condition and in a state of good
maintenance and repair, subject to ordinary wear and tear and are adequate and
suitable for the purposes for which they are currently being used.  No Acquired
Company has changed its maintenance practices with respect to any of the
physical properties or assets since January 1, 2013.
 
5.8 Real Property.
 
(a) Schedule 5.8(a) of the Acquired Companies Disclosure Letter contains a true
and complete list of all Owned Real Property owned by each Acquired Company,
including (i) the street address of each parcel of Owned Real Property; and
(ii) the current use of such property. With respect to each parcel of Owned Real
Property, the Company has delivered or made available in the Data Room, or made
available to Buyer true, complete and correct copies of the deeds and other
instruments (as recorded) by which the Acquired Companies acquired such Owned
Real Property, and copies of all title insurance policies, opinions, abstracts
and surveys dated not earlier than January 1, 2010 in the possession of any of
the Madison Group Sellers, Champlain, Ardia, 2 Under, B28 or any Acquired
Company and relating to the Owned Real Property.  The applicable Acquired
Company has good and marketable fee simple title to the Owned Real Property,
free and clear of Liens other than Permitted Liens.  With respect to each parcel
of Owned Real Property, (A) no Acquired Company has leased or otherwise granted
to any Person the right to use or occupy the Owned Real Property or any portion
thereof, and (B) there are no outstanding options, rights of first offer or
rights of first refusal to purchase the Owned Real Property or any portion
thereof or interest therein.
 
47

--------------------------------------------------------------------------------

 
 
(b) Schedule 5.8(b) of the Acquired Companies Disclosure Letter contains (i) a
true and complete list of all Leased Real Property leased, licensed or occupied
by each Acquired Company, including (A) the street address of each parcel of
Leased Real Property; and (B) the current use of such property and (ii) a true
and complete list of all leases, licenses and other occupancy Contracts
affecting the Leased Real Property, including all amendments, extensions and
renewals thereof and related notices and Contracts thereto (collectively, the
“Real Property Leases”), true, complete and correct copies of which have been
provided to, or made available in the Data Room for the benefit of,
Buyer.  There are no oral Real Property Leases.  With respect to each of the
Real Property Leases, (1) the respective Acquired Company has a valid, binding
and enforceable leasehold interest under each Real Property Lease, free and
clear of all Liens other than the Permitted Liens; (2) to the Knowledge of the
Acquired Companies, each such Real Property Lease is legal, valid, binding,
enforceable and in full force and effect; (3) the Contemplated Transactions do
not require the consent of any other party to such Real Property Leases (except
for those Real Property Leases for which consents are obtained by Parent
pursuant to Section 2.4(d)(i)), will not result in a breach of or default under
such Real Property Lease and will not otherwise cause such Real Property Lease
to cease to be legal, valid, binding, enforceable and in full force and effect
on identical terms following the Closing; (4) no Acquired Company, on the one
hand, nor, to the Knowledge of the Acquired Companies, any other person, on the
other hand, is in breach or violation of, or default under, any Real Property
Lease and no event has occurred and no circumstance exists that, if not
remedied, would result in a breach, violation or default of a Real Property
Lease (with or without notice or lapse of time, or both); (5) no party to any
Real Property Lease has exercised any termination rights with respect to such
Real Property Lease, and no such party has given written notice of any
outstanding dispute with respect to any Real Property Lease; (6) the full amount
of security deposit required under each Real Property Lease, if any, is on
deposit thereunder; (7) no Acquired Company has subleased, licensed or otherwise
granted any Person the right to use or occupy the Leased Real Property or any
portion thereof; and (8) there are no Liens, other than Permitted Liens on the
leasehold interest of any of the Acquired Companies.
 
(c) The Owned Real Property identified in Schedule 5.8(a) of the Acquired
Companies Disclosure Letter and the Leased Real Property identified in
Schedule 5.8(b) of the Acquired Companies Disclosure Letter (collectively, the
“Real Property”) comprise all of the real property used or intended to be used
in each Acquired Company’s business; there are no outstanding options, rights of
first offer or first refusal to purchase all or any portion of or any interest
in the Owned Real Property, or to the knowledge of any of the Madison Group
Sellers, Champlain, Ardia, B28, or 2 Under, items 8-10 of Schedule 5.8(b) of the
Acquired Companies Disclosure Letter; and no Acquired Company is a party to any
agreement or option to purchase or lease any real property or interest
thereon.  Each applicable Acquired Company has peaceful, undisturbed and
exclusive possession of the Real Property.  Except as set forth on
Schedule 5.8(c) of the Acquired Companies Disclosure Letter, no Acquired Company
has assigned (collaterally or otherwise) or granted any other security interest
in any of the Real Property.
 
48

--------------------------------------------------------------------------------

 
 
(d) Except as set forth in Schedule 5.8(d) of the Acquired Companies Disclosure
Letter, all buildings, structures, building systems and equipment, and all
components thereof located on Owned Real Property or Leased Real Property
(collectively, the “Improvements”) are in commercially reasonable working order
and repair and sufficient for the operation of each Acquired Company’s business
as currently conducted thereon.  To the Knowledge of the Acquired Companies,
there are no structural deficiencies or material defects affecting any of the
Improvements and there are no facts or conditions affecting any of the
Improvements that would, individually or in the aggregate, interfere in any
material respect with the use or occupancy of the Improvements or any portion
thereof in the operation of each Acquired Company’s business as currently
conducted thereon.  No Acquired Company has changed its maintenance practices
with respect to any of the Improvements since January 1, 2013.  All facilities
and Improvements located on the Real Property have received all approvals of
Governmental Entities (including all Permits) required in connection with the
ownership or operation thereof, and the Real Property has been used, operated,
occupied and maintained in accordance with applicable Law.
 
(e) There is no condemnation, expropriation or other proceeding in eminent
domain, pending or, to the Knowledge of the Acquired Companies, threatened,
affecting any parcel of Owned Real Property or any portion thereof or interest
therein.  Neither the Company nor any Acquired Company has received written
notice of, and to the Knowledge of the Acquired Companies there is no,
injunction, decree, order writ or judgment outstanding, or any claim,
litigation, administrative action or similar proceeding, pending or threatened
in writing, relating to the ownership, lease, use or occupancy of the Real
Property or any portion thereof, or the operation of each Acquired Company’s
business as currently conducted thereon.
 
(f) No Acquired Company has received any written notice that the Real Property
is in violation of any zoning, subdivision, health and safety and other land use
laws, including the American with Disabilities Act of 1990, as amended.
 
(g) The current use and occupancy of the Owned Real Property and items 8-10 of
Schedule 5.8(b) of the Acquired Companies Disclosure Letter by the Acquired
Companies and the operation of each Acquired Company’s business as currently
conducted thereon do not violate any easement, covenant, condition, restriction
or similar provision specifically set out in the policies of title insurance on
the Owned Real Property and items 8-10 of Schedule 5.8(b) of the Acquired
Companies Disclosure Letter which have been delivered to Buyer and are located
in the Data Room on the date of this Agreement (the “Encumbrance
Documents”).  Neither the Company nor any Acquired Company has received any
written notice of violation of any Encumbrance Documents.
 
49

--------------------------------------------------------------------------------

 
 
(h) Except as set forth on Schedule 5.8(h) of the Acquired Companies Disclosure
Letter, none of the Improvements encroaches on any land that is not included in
the Owned Real Property, or violates any building lines or set-back lines, and
there are no encroachments onto the Owned Real Property, or any portion thereof,
that would materially interfere with the use or occupancy of such Owned Real
Property or the continued operation of each Acquired Company’s business as
currently conducted thereon.
 
(i) The Real Property abuts on and has direct vehicular access to a public road
or has access to a public road via a permanent, irrevocable and appurtenant
easement benefitting the Real Property.
 
5.9 Intellectual Property.
 
(a) Schedule 5.9(a) of the Acquired Companies Disclosure Letter contains a
complete and accurate list of:  (i) all Registered Intellectual Property
(including the owner; inventor (if applicable); application, registration,
Patent or other identifying number under which such right is identified;
application or registration/issue date; and jurisdiction); and (ii) all other
Owned Intellectual Property that is otherwise material to the operation of the
Acquired Companies’ business.  For purposes of the foregoing, material Know-How
need not be described.  The applicable Acquired Company exclusively owns all
right, title, and interest in and to the Owned Intellectual Property, free and
clear of all Liens.
 
(b) With respect to any of the Registered Intellectual Property owned by an
Acquired Company that is used in or necessary for the normal operations of the
Acquired Companies as presently conducted, the applicable Acquired Company that
owns such Intellectual Property:  (i) has timely satisfied all deadlines for
prosecuting any applications or maintaining any registrations or Patents
(including timely payment of any maintenance, renewal or related fees) with the
relevant Governmental Entity, including those arising up to and including the
date after the Closing Date; (ii) is listed as the record title owner in the
records of the relevant Governmental Entity for such Intellectual Property; and
(iii) has taken all other actions with any Governmental Entity required to
maintain its validity and effectiveness.  All Registered Intellectual Property
is valid, enforceable and subsisting.  None of the Madison Group Sellers,
Champlain, Ardia, B28 or 2 Under nor any Acquired Company has taken any action
or failed to take any action that could reasonably be expected to result in the
abandonment, cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any Registered Intellectual Property.
 
(c) Schedule  5.9(c) of the Acquired Companies Disclosure Letter identifies all
Licensed Intellectual Property and the relevant license (except for the Licensed
Intellectual Property that is the subject of off-the-shelf or similar
commercially available end-user licenses, each of which has incurred license
fees of less than $400,000 per year with respect to each separate license).
 
50

--------------------------------------------------------------------------------

 
 
(d) Schedule 5.9(d) of the Acquired Companies Disclosure Letter lists all
licenses, sublicenses, and other agreements pursuant to which any Acquired
Company authorizes a third party to use, practice any rights under, co-exist
with, or grant sublicenses with respect to any Company Intellectual Property
(including on such list, whether such license is exclusive or non-exclusive).
 
(e) Except as set forth on Schedule 5.9(e) of the Acquired Companies Disclosure
Letter, the Company Intellectual Property constitutes all of the Intellectual
Property that is used in and material to the operation of the Acquired
Companies’ businesses as they are currently conducted.  The Acquired Companies
own or have the right to use pursuant to a valid Contract all Intellectual
Property necessary for the normal operation of the businesses of the Acquired
Companies as currently conducted.  Each item of Company Intellectual Property
used by each Acquired Company immediately prior to the Closing will be available
for use by such Acquired Company on identical terms and conditions immediately
subsequent to the Closing.
 
(f) No aspect of the Owned Intellectual Property or the operation of the
Acquired Companies’ businesses as currently conducted infringes,
misappropriates, dilutes or otherwise violates the Intellectual Property or
other rights or assets of any Person.
 
(g) To the Knowledge of the Acquired Companies, no Person has infringed,
misappropriated, diluted or otherwise violated, or is infringing,
misappropriating, diluting or otherwise violating, any Owned Intellectual
Property.  No Action has been instituted relating to any Owned Intellectual
Property, or, to the Knowledge of the Acquired Companies, threatened relating to
any Company Intellectual Property.  None of the Acquired Companies has received
any opinion of counsel regarding any Patents of any other Person.
 
(h) None of the Owned Intellectual Property, or Licensed Intellectual Property
that is exclusively licensed to any Acquired Company, is subject to any
outstanding Order.
 
(i) None of the Acquired Companies are required to pay any royalties for the use
of any Company Intellectual Property or the making or selling of products or
services other than Licensed Intellectual Property.
 
(j) Except as set forth on Schedule 5.9(j) of the Acquired Companies Disclosure
Letter, to the Knowledge of the Acquired Companies none of the Acquired
Companies has ever agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
Company Intellectual Property.
 
(k) Except as set forth on Schedule 5.9(k) of the Acquired Companies Disclosure
Letter, (i) each Acquired Company has taken reasonable steps in the development
of any Intellectual Property of an Acquired Company to protect the ownership of
such Intellectual Property and the confidentiality of the Know-How of the
Acquired Companies, and (ii) none of the Madison Group Sellers, Champlain,
Ardia, B28 or 2 Under will, after giving effect to the Contemplated
Transactions, own or retain any rights to use any of the Company Intellectual
Property except for the benefit of Buyer.
 
51

--------------------------------------------------------------------------------

 
 
(l) Each Acquired Company has taken reasonable steps to protect and maintain the
proprietary nature of each item of Owned Intellectual Property and the
confidentiality of the Know-How of the Acquired Companies.  All current and
former employees of the Acquired Companies who have made contributions to the
development of the Owned Intellectual Property used in the business of the
Acquired Companies as presently conducted or who have had access in any material
respect to the Acquired Companies’ confidential and proprietary information with
respect to the Owned Intellectual Property used in the business of the Acquired
Companies as presently conducted, have entered into enforceable contractual
obligations with the Acquired Companies whereby (a) the Acquired Companies are
entitled to all ownership rights (except to the extent prevented by applicable
Law related to employees’ rights in and to the inventions made by him/her in the
course of their employment) in any Intellectual Property relating to the
business of the Acquired Companies as presently conducted, that the employee may
have invented, discovered, originated, made, or conceived in the course of his
or her employment by the Acquired Companies, and all such ownership rights are
duly assigned to the Acquired Companies, and (b) the employee has agreed,
subject to applicable Law, to hold and maintain in confidence all such
confidential and proprietary information of the Acquired Companies. No agents or
consultants of the Acquired Companies have entered into similar contractual
obligations.  The Acquired Companies’ general practice has been to require all
employees who contribute to the development of Owned Intellectual Property, or
who have had access to confidential and proprietary information of the Acquired
Companies to enter into confidentiality agreements with one of the Acquired
Companies.  No agents or consultants of the Acquired Companies have entered into
confidentiality agreements with any of the Acquired Companies.  No agents or
consultants have any claims to ownership of the Owned Intellectual Property.
 
(m) No funding, facilities, or personnel of any Governmental Entity or
educational institution, were used, directly or indirectly, to develop or
create, in whole or in part, any of the Owned Intellectual Property, or, to the
Knowledge of the Acquired Companies, any Licensed Intellectual Property
exclusively licensed to any Acquired Company.
 
5.10 Software and Information Systems.
 
(a) The Software and other information technology used to operate the businesses
of the Acquired Companies as they are currently conducted (i) are in
satisfactory working order and are scalable to meet current and reasonably
anticipated capacity; (ii) have reasonably appropriate security, back-ups,
disaster recovery arrangements, and hardware and software support and
maintenance to minimize the risk of material error, breakdown, failure, or
security breach occurring; (iii) are configured and maintained in accordance
with accepted business practices to minimize the effects of Harmful Code and do
not contain Harmful Code and (iv) have not suffered any material error,
breakdown, failure, or security breach in the last twenty-four months that has
caused disruption or damage to the operation of the business of any Acquired
Company or that was potentially reportable to any Governmental Entity.
 
52

--------------------------------------------------------------------------------

 
 
(b) The Acquired Companies are in possession of and the Buyer will receive such
working copies of all Software, including, object and (for Software owned by or
exclusively licensed to any Acquired Company) source code, and all related
manuals, licenses, and other documentation, as are necessary for the current
conduct of the business of the Acquired Companies.
 
(c) Schedule 5.10(c) of the Acquired Companies Disclosure Letter
identifies:  (i) any Contracts pursuant to which any Acquired Company licensed,
or otherwise provided, to any Person any source code of Software that
constitutes Licensed Intellectual Property or Owned Intellectual Property that
is licensed to third parties; and (ii) any escrow arrangements regarding the
source code of Software that constitutes Licensed Intellectual Property or Owned
Intellectual Property that is licensed to third parties. Except pursuant to the
Contracts and arrangements identified in Schedule 5.10(c) of the Acquired
Companies Disclosure Letter, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) could
reasonably be expected to result in the delivery, license, or disclosure of any
source code for any Company Proprietary Software to any other Person.
 
(d) Except as set forth in Schedule 5.10(d) of the Acquired Companies Disclosure
Letter, all Open Source Software used by any Acquired Company is fully
segregable and independent from any Software that is proprietary to any Acquired
Company, and no Open Source Software is or has been incorporated or otherwise
integrated into, aggregated, compiled or distributed, in whole or in part, with
any proprietary Software of any Acquired Company.  Schedule 5.10(d) of the
Acquired Companies Disclosure Letter accurately identifies all Open Source
Software used by the Acquired Companies and accurately identifies the license
under which the Open Source Software is made available.
 
5.11 Absence of Certain Changes or Events.
 
(a) Since December 31, 2012 (the “Balance Sheet Date”), (i) the Acquired
Companies have conducted their respective business only in the ordinary course
of business and (ii) there has not been any event, change, occurrence or
circumstance that, individually or in the aggregate with any such events,
changes, occurrences or circumstances has had or could reasonably be expected to
have a Material Adverse Effect.
 
(b) Without limiting the generality of Section 5.11(a), except as set forth on
Schedule 5.11(b) of the Acquired Companies Disclosure Letter, since the Balance
Sheet Date, each Acquired Company has conducted its business in the ordinary
course, consistent with past practice, and no Acquired Company has:
 
(i) amended or changed its Organizational Documents;
 
(ii) entered into, amended or terminated any agreement with any Minority
Interest Owner or any Seller;
 
(iii) issued, sold or otherwise disposed of or repurchased, redeemed or
otherwise acquired any shares of, or rights of any kind to acquire (including
options) any of its Equity Securities or made any declaration, setting aside or
payment of any dividend or other distribution in respect of any Equity
Securities;
 
53

--------------------------------------------------------------------------------

 
 
(iv) reclassified, combined, split, subdivided or issued any other securities in
respect of, in lieu of or in substitution for, directly or indirectly, any of
its Equity Securities;
 
(v) made any change in its accounting principles or practices or the methods by
which such principles or practices are applied for financial reporting purposes
(except as required by GAAP), changed, or made (except consistent with past
elections) any material Tax election, changed any Tax accounting method or
settled any claim for material Taxes or revalued any of their respective assets;
 
(vi) (A) adopted, established, entered into, amended or terminated any Benefit
Plan, (B) entered into, amended or modified any Collective Bargaining Agreement,
Union Contract or other Contract with any labor organization or Union,
(C) entered into amended or modified any employment, consulting, severance,
change in control or similar Contract with an executive officer, manager, or
director of any Acquired Company, or (D) other than in the ordinary course of
business or pursuant to a written plan or agreement, increased the rate of
compensation (including bonus opportunities) or benefits (including severance,
termination or vacation) of any employee, officer, director, consultant,
representative or independent contractor of any Acquired Company;
 
(vii) except in the ordinary course of business consistent with past practice,
cancelled, materially modified, terminated or granted a material waiver or
release of any Permit or Acquired Company Contract;
 
(viii) suffered any damage, destruction or Loss with respect to any of its
properties or assets, whether or not covered by insurance having a replacement
cost of more than $100,000 for any single loss or $250,000 for all such losses;
 
(ix) acquired, sold, transferred, conveyed, leased, subleased or otherwise
disposed of any businesses or any properties or assets that have a fair market
value in excess of $100,000 (whether by merger, consolidation or otherwise), on
an individual basis, other than acquisitions of supplies and sales of inventory
or services in the ordinary course of business consistent with past practice;
 
(x) made any loan, advance or capital contribution to, or investment in, any
Person other than advances in the ordinary course of business consistent with
past practice;
 
(xi) participated in and/or prepared for any arbitration, trial, hearing or
other proceeding or adjudication of any kind, whether before a court, judge,
agency, arbitrator, panel or any other type of adjudicator or official,
concerning any claim(s) of any kind against any Acquired Company and/or any of
their respective partners, directors, members, officers, executives, managers,
or employees;
 
54

--------------------------------------------------------------------------------

 
 
(xii) taken any action that would constitute a “mass lay-off,” a “mass
termination,” or a “plant closing,” or which would otherwise trigger notice
requirements under any applicable Law concerning reductions in force, such as
the WARN Act, or any similar federal, state, local or non-U.S. Law in any
applicable jurisdiction;
 
(xiii) made any material changes in its customary methods of operations,
including practices and policies relating to marketing, selling and pricing;
 
(xiv) undergone a complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization;
 
(xv) made or committed to make any capital expenditures or capital additions or
betterments in excess of $100,000 individually or $400,000 in the aggregate per
month; or
 
(xvi) agreed, committed, arranged, authorized, or entered into any understanding
or Contract to do, any of the foregoing.
 
5.12 Contracts.
 
(a) Schedule 5.12(a) of the Acquired Companies Disclosure Letter sets forth a
complete and accurate list of all of the following Contracts to which any
Acquired Company is currently a party or a beneficiary or by which any Acquired
Company or its assets are currently subject or bound:
 
(i) Contracts for the purchase or lease of materials, supplies, goods, services,
equipment or other assets (excluding purchases for sale in the ordinary course
of business) and that involve (A) aggregate annual payments by any Acquired
Company in excess of $250,000 or (B) aggregate payments by any Acquired Company
in excess of $500,000;
 
(ii) Contracts (A)  for the sale by any Acquired Company of materials, supplies,
goods, services, or other assets, and that involve a specified annual minimum
dollar sales amount in excess of $400,000 or (B) pursuant to which any Acquired
Company received payments in excess of $400,000 in the year ended 2012 or
expects to receive payments in excess of $400,000 in the year ending 2013 or any
year thereafter;
 
(iii) partnership, joint venture, strategic alliances, licensing arrangements or
similar Contracts or any Contracts relating to a sharing of profits, proprietary
information or revenues or payment of any royalties;
 
(iv) employment, severance, stay, bonus, termination, change in control,
consulting or similar Contracts that provide for payment by the Company in
excess of $100,000 in any calendar year, except those terminable at will or upon
30 days’ notice absent material liability and any Contracts providing for
bonuses relating in any way to the Contemplated Transactions regardless of
dollar value;
 
55

--------------------------------------------------------------------------------

 
 
(v) Contracts containing covenants not to compete, exclusivity or other
covenants restricting or purporting to restrict the right of any Acquired
Company or its Affiliates to engage in any line of business, acquire any
property, develop or distribute any product, provide any service (including
geographic restrictions) or to compete with any Person, or granting any
exclusive distribution rights, in any market, field or territory or not to
solicit or hire any person;
 
(vi) Collective Bargaining Agreements or Union Contracts or any other binding
Contract, memorandum of understanding, or similar understanding or Contract with
a Union or other representative of employees;
 
(vii) Contracts with any Seller or any Affiliate or family member of any Seller,
Parent, or any Acquired Company;
 
(viii) broker, franchise, marketing, advertising, management, service,
distributor, dealer, manufacturer’s representative, sales agency, consulting or
other similar type of Contracts that provide for payment by or to the Company in
excess of $400,000 in any calendar year;
 
(ix) notes, debentures, bonds, equipment trusts, letters of credit, loans or
other Contracts for or evidencing Indebtedness or the lending of money for
amounts in excess of $400,000;
 
(x) Contracts under which (A) any Person has directly or indirectly guaranteed
Indebtedness or Liabilities of any Acquired Company or (B) any Acquired Company
has directly or indirectly guaranteed Indebtedness or Liabilities of any Person
(in each case other than endorsements for the purpose of collection in the
ordinary course of business consistent with past practice);
 
(xi) Contracts under which any Acquired Company has, directly or indirectly,
made any advance, loan, extension of credit or capital contribution to, or other
investment in, any Person;
 
(xii) Contracts under which there is a continuing obligation to pay any “earn
out” payment or deferred or contingent purchase price or any similar payment
respecting the purchase of any business or assets;
 
(xiii) powers of attorney or similar instruments;
 
(xiv) Contracts with any Minority Interest Holder, Seller or Affiliates thereof
or any current or former director, manager, officer or Affiliate of any Acquired
Company;
 
(xv) Contracts with any “most favored nation” type pricing arrangements or
providing for any type of exclusivity;
 
(xvi) Contracts with any “take or pay” type arrangements;
 
56

--------------------------------------------------------------------------------

 
 
(xvii) Contracts relating to the acquisition (by merger, purchase of stock or
assets or otherwise) of any operating business or material assets or equity of
any other Person;
 
(xviii) Contracts with any Governmental Entity;
 
(xix) swap, option, forward, future or other commodities, hedging or derivatives
Contracts; or
 
(xx) Contracts that are otherwise material to any Acquired Company.
 
The Contracts required to be listed on Schedule 5.12(a) of the Acquired
Companies Disclosure Letter, together with the Real Property Leases and
Intellectual Property Contracts, are collectively referred to herein as the
“Acquired Company Contracts.”  The Company and/or the Parent has made available
complete and accurate copies of each Acquired Company Contract (including all
amendments, modifications, extensions and renewals thereof and related notices
and agreements thereto) to the Buyer.
 
(b) Except as set forth on Schedule 5.12(a) of the Acquired Companies Disclosure
Letter, (i) each Acquired Company Contract is in full force and effect and
valid, binding and enforceable in accordance with its terms against the
applicable Acquired Company and, to the Knowledge of the Acquired Companies, the
other parties thereto, (ii) the Acquired Companies are in compliance with, and,
to the Knowledge of the Acquired Companies, all other parties thereto are in
compliance in all material respects with, the provisions of each Acquired
Company Contract, (iii) no Acquired Company is in default, and, to the Knowledge
of the Acquired Companies, no other party thereto is in default in any material
respect, in the performance, observance or fulfillment of any obligation,
covenant, condition or other term contained in any Acquired Company Contract,
and no Acquired Company has given or received written notice to or from any
Person relating to any such alleged or potential default that has not been cured
and (iv) no event has occurred which with or without the giving of notice or
lapse of time, or both, could violate, breach, conflict with or constitute a
default, an event of default, or an event creating any additional rights
(including rights of amendment, impairment, modification, suspension,
revocation, acceleration, termination, or cancellation), impose additional
obligations or result in a loss of any rights, or require a consent or the
delivery of notice, under any Acquired Company Contract.
 
5.13 Litigation.  Except as set forth on Schedule 5.13 of the Acquired Companies
Disclosure Letter, there is no action, suit or proceeding, claim (including,
without limitation, any demand, written assertion of rights or cease and desist
notification), complaint, arbitration, mediation, litigation, governmental
inquiry, prosecution, administrative proceeding or other investigation (each, an
“Action”), (i) pending or, to the Knowledge of the Acquired Companies,
threatened against or affecting any Acquired Company, its business or its
properties or assets or (ii) that challenges or seeks to prevent, enjoin or
otherwise delay the Contemplated Transactions.  No officer, director or manager
of any Acquired Company is a defendant in any Action commenced by any holder of
Equity Securities of any Acquired Company with respect to his duties as an
officer, director or manager thereof under any applicable Law.  There is no
unsatisfied judgment, penalty or award against any Acquired Company or affecting
its assets or properties.
 
57

--------------------------------------------------------------------------------

 
 
5.14 Employee Benefits.
 
(a) Schedule 5.14(a) of the Acquired Companies Disclosure Letter sets forth a
true, complete and accurate list of all Benefit Plans.  The Parent and the
Acquired Companies have delivered or made available in the Data Room for the
benefit of the Buyer a true, complete and accurate copy of the following
documents (in each case, as applicable) with respect to each Benefit Plan:
 
(i) the plan documents and all amendments thereto (or a written description of
any Benefit Plan that is not set forth in a written document);
 
(ii) each trust agreement, group annuity contract or other document (and all
amendments thereto) that provides, directly or indirectly, any funding for a
Benefit Plan, including any “rabbi trusts” or “secular trusts” established to
satisfy, in whole or in part, the obligations of any Benefit Plan;
 
(iii) the latest financial statements for such Benefit Plan;
 
(iv) the most current summary plan description together with any summary or
summaries of material modifications thereto, and any certificate of coverage,
booklet, or other descriptive written materials, for each Benefit Plan;
 
(v) the most recent Internal Revenue Service (the “IRS”) determination letter,
opinion letter or advisory letter concerning a Benefit Plan and all rulings or
determinations requested from the IRS after the date of that determination,
opinion or advisory letter with respect to such Benefit Plan;
 
(vi) the most recent statement filed with the Department of Labor (the “DOL”)
pursuant to 29 U.S.C. § 2520.104-23 with respect to each Benefit Plan;
 
(vii) the three most recent Form 5500 reports for each Benefit Plan filed with
the IRS or the DOL;
 
(viii) any agreement directly relating to a Benefit Plan pursuant to which the
Parent or any of the Acquired Companies is obligated to indemnify any person;
and
 
(ix) all material correspondence and other communication from the IRS or the DOL
received by the Parent or any of the Acquired Companies or sent to the IRS or
the DOL by the Parent or any of the Acquired Companies that relates to any
Benefit Plan with respect to any audit, investigation or Action that is pending
as of the date hereof.
 
(b) Since January 1, 2003, none of the Parent, any of the Acquired Companies or
any ERISA Affiliate has ever maintained, contributed to, had an obligation to
contribute to, or incurred any Liability with respect to, either (i) a
Multiemployer Plan, or (ii) an employee pension benefit plan (as defined in
Section 3(2) of ERISA) that is or was subject to Title IV of ERISA or
Section 412 or Section 430 of the Code or Section 302 or Section 303 of
ERISA.  None of the Parent, any of the Acquired Companies or any ERISA Affiliate
has participated in any union-sponsored multiemployer welfare benefit fund
maintained pursuant to any “employee welfare benefit plan” as defined in
Section 3(1) of ERISA.
 
58

--------------------------------------------------------------------------------

 
 
(c) Except as set forth in Schedule 5.14(c) of the Acquired Companies Disclosure
Letter, no Benefit Plan provides medical, surgical, hospitalization or life
insurance benefits (whether or not insured by a Person other than the Parent or
any of the Acquired Companies) for employees, former employees, directors or any
other Person for periods extending beyond their retirements or other
terminations of service, other than coverage mandated by Part 6 of Subtitle B of
Title I of ERISA or Section 4980B of the Code (“COBRA”) or any other similar
applicable Law, and none of the Parent, any of the Acquired Companies or any
ERISA Affiliate has made any commitment to provide retiree medical, surgical,
hospitalization or life insurance coverage for any current or former employee or
director of the Parent or any of the Acquired Companies or other Person (except
as required by COBRA and other similar applicable Law).  To the extent
applicable, all Benefit Plans have been operated in compliance with COBRA and
other similar applicable Laws;
 
(d) Except as disclosed on Schedule 5.14(d) of the Acquired Companies Disclosure
Letter:
 
(i) each Benefit Plan has been maintained, operated and administered in all
material respects in accordance with its terms and with the requirements of all
applicable Law, including but not limited to ERISA and the Code, and the terms
of each Benefit Plan comply with applicable Law;
 
(ii) neither the Parent nor any of the Acquired Companies has any Liability for
any failure to operate or administer any Benefit Plan in compliance with its
provisions and applicable Law;
 
(iii) there are no pending Actions, Governmental Entity audits, examinations,
disputes or claims asserted or, to the Knowledge of the Parent or the Knowledge
of the Acquired Companies, threatened or contemplated, with respect to any
Benefit Plan (excluding claims for benefits incurred in the ordinary course of
plan activities or appeals thereof) and, to the Knowledge of the Parent or the
Knowledge of the Acquired Companies, no event has occurred or circumstances
exist that could reasonably be expected to give rise to any such Action,
disputes or claims;
 
(iv) there is no matter pending with respect to any of the Benefit Plans before
the IRS or the DOL;
 
(v) to the Knowledge of the Acquired Companies, there exists no condition that
would subject any of the Parent or any of the Acquired Companies to any
Liability under the terms of the Benefit Plans or applicable Laws other than any
payment of benefits in the normal course of plan operation;
 
59

--------------------------------------------------------------------------------

 
 
(vi) each asset held under any Benefit Plan may be liquidated or terminated
without the imposition of any redemption fee or surrender charge upon
termination of such Benefit Plan;
 
(vii) no “prohibited transaction,” as such term is described in Section 4975 of
the Code, has occurred with respect to any of the Benefit Plans that would
subject any of the Parent or any of the Acquired Companies, any officer of any
of the Parent or any of the Acquired Companies, or any of such plans or any
trust to any Tax or penalty on prohibited transactions imposed by Section 4975
of the Code;
 
(viii) neither the Parent nor any of the Acquired Companies has engaged in, and
to the Knowledge of the Parent or the Knowledge of the Acquired Companies, no
other Person has engaged in, any transaction or acted or failed to act in any
manner that would subject any of the Parent or any of the Acquired Companies to
any liability for a breach of fiduciary duty under Section 409 of ERISA, a civil
penalty assessed pursuant to Section 502 of ERISA, a Tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or a penalty assessed pursuant to
Section 6652 of the Code;
 
(ix) with respect to each Benefit Plan, all payments due from the Parent or any
of the Acquired Companies have been timely made or are properly recorded as
liabilities on the books of the Parent or any of the Acquired Companies and, to
the extent required by GAAP, adequate reserves are reflected on the financial
statements of the Parent or any of the Acquired Companies;
 
(x) all premiums required to be paid for each insurance policy funding all or
any portion of the benefits under any Benefit Plan have been timely paid in
full; and
 
(xi) all reports and disclosures relating to the Benefit Plans required to be
filed with or furnished to a Governmental Entity or plan participant or
beneficiary have been filed or furnished in accordance with applicable Laws in a
timely manner.
 
(e) Schedule 5.14(e) of the Acquired Companies Disclosure Letter identifies each
Benefit Plan that is intended to qualify under Section 401(a) of the Code.  Each
such plan (i) has been determined by the IRS to satisfy the requirements of
Section 401(a) of the Code (and its related trust is exempt from taxation under
Section 501(a) of the Code), (ii) has a favorable opinion or advisory letter
from the IRS on which the Parent and any of the Acquired Companies are entitled
to rely or (iii) has an applicable remedial amendment period that will not have
ended before the Closing.  No facts have occurred that if known by the IRS could
reasonably be expected to result in the disqualification of any of those plans.
 
(f) Schedule 5.14(f) of the Acquired Companies Disclosure Letter sets forth a
true, complete and accurate list of all the Benefit Plans that are subject to
Section 409A of the Code and Final Department of Treasury Regulations issued
thereunder (collectively, “Section 409A”).  Except as set forth in
Schedule 5.14(f) of the Acquired Companies Disclosure Letter, (i) at all times
since January 1, 2007, all such Benefit Plans that are subject to Section 409A
have been operated in a manner that complies with Section 409A, (ii) all Company
Benefit Plans that were in effect prior to January 1, 2011, and that are subject
to Section 409A were validly amended no later than December 31, 2011, to become
in documentary compliance with Section 409A, and (iii) all new Company Benefit
Plans that were established after December 31, 2010, and that are subject to
Section 409A have, since their inceptions, been in documentary compliance with
Section 409A.
 
60

--------------------------------------------------------------------------------

 
 
(g) Except as described on Schedule 5.5(g) of the Acquired Companies Disclosure
Letter, there is no contract, agreement, plan, or arrangement covering any
Person that, individually or in the aggregate, as a consequence of the
transactions contemplated by this Agreement or the Ancillary Agreements or
otherwise (either alone or in conjunction with any other event, such as
termination of employment) could give rise to the payment of any amount that
would be either subject to an excise tax under Section 4999 of the Code or not
be deductible by the Parent or any of the Acquired Companies, as the case may
be, by reason of Section 280G of the Code.  The consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements, either alone or in
conjunction with another event (such as a termination of employment), will not
(i) entitle any current or former employee of the Parent or any of the Acquired
Companies to severance pay, or any other payment under a Benefit Plan,
(B) accelerate the time of payment or vesting of benefits under a Benefit Plan
(other than the Equity Incentive Plan), or (iii) increase the amount of
compensation due any current or former employee of any Acquired Company or any
Subsidiary.
 
(h) Except as set forth on Schedule 5.14(h) of the Acquired Companies Disclosure
Letter, neither the Parent nor any of the Acquired Companies sponsors,
maintains, administers or contributes to or has any Liability with respect to
any Plan located, maintained or operated outside of the United States or for the
benefit of any Person located outside the United States.
 
5.15 Labor and Employment Matters.
 
(a) Schedule 5.15(a) of the Acquired Companies Disclosure Letter sets forth a
true, complete and accurate list of each employee of the Parent and each of the
Acquired Companies (determined as of the date set forth on the list), together
with his or her title or job description, work location, annualized salary or
base hourly wage rate, bonus opportunity for the 2013 calendar year (other than
the Transaction Bonuses), the Benefit Plans in which such individual
participates, date of hire and current work or leave status.
 
(b) Neither the Parent nor any of the Acquired Companies is or has ever been a
party to any Union Contracts or Collective Bargaining Agreements with any Union
and there are no Union Contracts or Collective Bargaining Agreements being
negotiated by the Parent or any of the Acquired Companies.  To the Knowledge of
the Parent or the Knowledge of the Acquired Companies, there is no Union
organization activity involving the Parent or the Acquired Company employees,
pending or threatened, nor has there ever been Union representation involving
any of such employees.  There are no picketing, strikes, slowdowns, work
stoppages, other job actions, lockouts, arbitrations, grievances or other labor
disputes involving any of such employees, pending or, to the Knowledge of the
Acquired Companies, threatened.
 
61

--------------------------------------------------------------------------------

 
 
(c) Neither the Parent nor any of the Acquired Companies is engaged in any
unfair labor or unfair employment practices.  The Parent and each of the
Acquired Companies is materially in compliance with all Laws applicable to such
entity with respect to employment and employment practices, terms and conditions
of employment, wages and hours, and occupational safety and health, including
any provisions thereof relating to workers’ compensation laws, the withholding
and payment of Social Security and similar Taxes, unemployment insurance, the
Worker Adjustment Retraining Notification Act of 1988, as amended, ERISA, the
Code, any laws respecting employment discrimination, sexual harassment,
disability rights or benefits, equal opportunity, plant closures, affirmative
action, workers’ compensation, severance payments, employee leaves and
occupational safety and health.
 
(d) There is no unfair labor practice charge or complaint against the Parent or
any of the Acquired Companies involving or related to its employees pending
(with service of process having been made, or written notice of investigation or
inquiry having been served, on the Parent or any of the Acquired Companies), or
to the Knowledge of the Parent or the Knowledge of the Acquired Companies
threatened (or pending without service of process having been made, or written
notice of investigation or inquiry having been served, on the Parent or any of
the Acquired Companies), before the National Labor Relations Board, or
comparable state or local agency, or any court or arbitral body.  There is no
other pending or, to the Knowledge of the Parent or the Knowledge of the
Acquired Companies, threatened Action or other proceeding or adjudication of any
kind, whether before a court, judge, agency, arbitrator, panel or any other type
of adjudicator or official, concerning any claim against the Parent or any of
the Acquired Companies that relates to the employment or termination of
employment by the Parent or any of the Acquired Companies.
 
(e) There has been no “mass layoff” or “plant closing” as defined by, the Worker
Adjustment and Retraining Notification Act of 1988 and any similar state or
local “mass layoff’ or “plant closing” law with respect to the Parent or any of
the Acquired Companies within the 90-day period prior to Closing.
 
(f) Except as set forth on Schedule 5.15(f) of the Acquired Companies Disclosure
Letter, there are no pending claims against the Parent or any of the Acquired
Companies under any workers compensation plan or policy or for long term
disability.
 
(g) There is no labor strike, slowdown, work stoppage or other labor controversy
in effect or, to the Knowledge of the Parent or the Knowledge of the Acquired
Companies, threatened against the Parent or any of the Acquired Companies
involving or related to any employee of the Parent or any of the Acquired
Companies, and neither the Parent nor any of the Acquired Companies has, within
the last two years prior to the Closing Date, had or been threatened with any
labor strike, slowdown, work stoppage or other labor controversy.
 
(h) There are no Actions, charges, administrative proceedings or formal
complaints of discrimination (including discrimination based on sex, sexual
harassment, age, marital status, race, national origin, sexual preference,
handicap, disability or veteran status) pending (with service of process having
been made, or written notice of investigation or inquiry having been served, on
the Parent or any of the Acquired Companies), or to the Knowledge of the Parent
or the Knowledge of the Acquired Companies threatened (or pending without
service of process having been made, or written notice of investigation or
inquiry having been served, on the Parent or any of the Acquired Companies),
before the Equal Employment Opportunity Commission or any federal, state or
local agency or court against the Parent or any of the Acquired Companies
involving or related to any employee of the Parent or any of the Acquired
Companies.
 
62

--------------------------------------------------------------------------------

 
 
(i) Neither the Parent nor any of the Acquired Companies is a party to, or is
otherwise bound by, any consent decree with any Governmental Entity relating to
employees or employment practices of the Parent or any of the Acquired
Companies.
 
(j) There are no charges, investigations, administrative proceedings or formal
complaints of overtime or minimum wage violations involving the business of the
Parent or any of the Acquired Companies pending (with service of process having
been made, or written notice of investigation or inquiry having been served on
the Parent or any of the Acquired Companies), or to the Knowledge of the Parent
or the Knowledge of the Acquired Companies threatened (or pending without
service of process having been made, or written notice of investigation or
inquiry having been served, on the Parent or any of the Acquired Companies),
before the DOL or any other Governmental Entity.
 
(k) The Parent and all of the Acquired Companies have withheld and paid to the
appropriate Governmental Entity all amounts required by applicable Law or
agreement to be withheld from the wages or salaries of all Persons who are
required by applicable Law to be characterized and treated as employees by the
Parent or any of the Acquired Companies.  Neither the Parent nor any of the
Acquired Companies is liable for any arrears of wages or other Taxes or
penalties for failure to comply with applicable Law with respect to employees.
 
(l) There are no citations, Actions, administrative proceedings or formal
complaints of violations of local, state or federal occupational safety and
health laws pending (with service of process having been made, or written notice
of investigation or inquiry having been served, on the Parent or any of the
Acquired Companies), or to the Knowledge of the Parent or the Knowledge of the
Acquired Companies pending without service of process having been made, or
written notice of investigation or inquiry having been served, on the Parent or
any of the Acquired Companies before the Occupational Safety and Health
Administration or any Governmental Entity against the Parent or any of the
Acquired Companies involving or related to the business of the Company or any of
the Affiliates of the Company.
 
5.16 Environmental.
 
(a) All Environmental Permits held by the Acquired Companies are identified on
Schedule 5.16(a) of the Acquired Companies Disclosure Letter.  Except as set
forth on Schedule 5.16(a) of the Acquired Companies Disclosure Letter, (i) each
Acquired Company holds all Environmental Permits required for the occupation of
its facilities and the operation if its business and (ii) such Environmental
Permits are in full force and effect and the current operations of the
facilities do not provide a basis for revocation or suspension of any
Environmental Permit.
 
63

--------------------------------------------------------------------------------

 
 
(b) Except as set forth on Schedule 5.16(b) of the Acquired Companies Disclosure
Letter, each Acquired Company is in all material respects in compliance with all
provisions of all applicable (i) Environmental Permits and (ii) Environmental
Laws.
 
(c) Except as set forth on Schedule 5.16(c) of the Acquired Companies Disclosure
Letter, no Acquired Company has, either expressly or by operation of Law,
assumed responsibility for or agreed to indemnify or hold harmless any Person
for any Liability or obligation, arising under or relating to Environmental
Laws, including any obligation for Remedial Action.
 
(d) No Acquired Company or Affiliate has received any Environmental Claim
against the Acquired Companies that remains not finally resolved as of the date
hereof, including but not limited to any Environmental Claim that pertains or
relates to any Liabilities or obligation of any Acquired Company for Remedial
Actions under any applicable Environmental Law.
 
(e) Except as listed in Schedule 5.16(e) of the Acquired Companies Disclosure
Letter, to the Knowledge of the Acquired Companies there are no Hazardous
Materials present in or on the soil, sediments, surface water or ground water
on, under or from or migrating from any of the properties currently owned or
operated by the Acquired Companies or, to the Knowledge of the Acquired
Companies, previously owned or operated by the Acquired Companies, in
concentrations that would give rise to an obligation to conduct a Remedial
Action pursuant to Environmental Laws.
 
(f) Except as listed on Schedule 5.16(f) of the Acquired Companies Disclosure
Letter, none of the following exists at any property or facility owned or
operated by the Acquired Companies:  (i) under or above-ground storage tanks,
(ii) asbestos containing material in any form or condition, or (iii) materials
or equipment containing polychlorinated biphenyls.
 
(g) Except as set forth on Schedule 5.16(g) of the Acquired Companies Disclosure
Letter, to the Knowledge of the Acquired Companies and each Madison Group
Seller, Champlain, Ardia, B28, and 2 Under, no facts, circumstances or
conditions exist with respect to any Acquired Company or any property currently
or formerly owned, operated or leased by any Acquired Company or any property to
which any Acquired Company arranged for the disposal or treatment of Hazardous
Materials that could reasonably be expected to result in any Acquired Company
incurring material unbudgeted Environmental Costs and Liabilities.
 
(h) There are no current investigations by any Governmental Entity of the
business or operations, or to the Knowledge of the Acquired Companies, of any
previously owned, operated or leased property of any Acquired Company pending,
or to the Knowledge of the Acquired Companies, threatened, that could lead to
the imposition of any Environmental Costs and Liabilities or Liens under
Environmental Law.
 
5.17 Insurance.  Schedule 5.17 of the Acquired Companies Disclosure Letter sets
forth (a) a list of each insurance policy and fidelity bond which covers any
Acquired Company, its properties and assets or any director, officer or employee
of any Acquired Company, and (b) each policy name, policy number, carrier, term,
type, amount of coverage and annual premium (the “Policies”).  There are no
pending claims under any of such Policies as to which coverage has been
questioned, denied or disputed by the insurer or in respect of which the insurer
has reserved its rights.  To the Knowledge of the Acquired Companies, all
Policies are in full force and effect.  All premiums due under the Policies have
been paid in full or, with respect to premiums not yet due, accrued.  No
Acquired Company has received a written notice of cancellation or termination of
any Policy or of any material changes that are required in the conduct of the
Acquired Companies’ business as a condition to the continuation of coverage
under, or renewal of, any such Policy.
 
64

--------------------------------------------------------------------------------

 
 
5.18 Customers.  Schedule 5.18 of the Acquired Companies Disclosure Letter sets
forth a complete and accurate list of the 10 largest customers of the Acquired
Companies based on net sales during the year ended December 31, 2012 and the
8-month period ended August 31, 2013 (the “Material Customers”).  Such net sale
amounts are also set forth on Schedule 5.18 of the Acquired Companies Disclosure
Letter.  No Material Customer has canceled, terminated or otherwise materially
and adversely modified, or threatened in writing to cancel, terminate,
materially reduce or change pricing, or other material business term, or
otherwise materially and adversely modify, its relationship with any Acquired
Company and no Acquired Company has received written notice that any Material
Customer may take such action or limit its purchases from any Acquired Company.
 
5.19 Suppliers.  Schedule 5.19 of the Acquired Companies Disclosure Letter sets
forth a complete and accurate list of each supplier that is material to the
operation of the Acquired Companies’ business, including each supplier that
constitutes a material source of supply of data to any Acquired Company (the
“Material Suppliers”).  Except as set forth on Schedule 5.19 of the Acquired
Companies Disclosure Letter, no Material Supplier has canceled or otherwise
terminated, reduced or changed pricing, or other necessary terms of business, or
threatened in writing to cancel or otherwise terminate, reduce, change pricing,
its relationship with any Acquired Company and no Acquired Company has received
written notice that any Material Supplier may cancel, terminate or otherwise
materially and adversely modify its relationship with any Acquired Company.
 
5.20 Affiliate Transactions.  Except as set forth on Schedule 5.20 of the
Acquired Companies Disclosure Letter, no Affiliate or family member of any of
the Madison Group Sellers, Champlain, Ardia, B28, or 2 Under or Affiliate or
family member of any director or officer of Parent or any Acquired Company, is a
party to, a beneficiary of or is subject to, any Contract with any Acquired
Company or has any interest in any of the properties or assets of any Acquired
Company, other than indirect interests in such by virtue of their ownership
interests in the Company.  Except as set forth on Schedule 5.20 of the Acquired
Companies Disclosure Letter, (i) there are no inter-company services provided to
any Acquired Company by any Parent or any Affiliate of any of the Madison Group
Sellers, Champlain, Ardia or 2 Under by any family member of any director or
officer or direct or indirect owner of Equity Securities of any Acquired Company
(other than services provided by any such Persons as directors, officers or
employees of any Acquired Company); (ii) no such Affiliate owes any amount to
the Company or any Acquired Company or (iii) no such Affiliate has any claim or
cause of action against the Company or any Acquired Company which has not been
waived in writing.
 
65

--------------------------------------------------------------------------------

 
 
5.21 Brokers.  Except for fees and commissions of Houlihan Lokey (which fees and
commissions are set forth on Schedule 5.21 of the Acquired Companies Disclosure
Letter and will be treated as Sellers’ Transaction Expenses), no Acquired
Company has any Liability to pay any fees or commissions to any broker, finder
or similar agent with respect to this Agreement, the Ancillary Agreements or the
Contemplated Transactions.
 
5.22 Foreign Corrupt Practices Act.
 
(a) None of the Parent or any of the Acquired Companies (nor any director,
officer, agent, employee, consultant of or other Person associated with or
acting on behalf of a Parent or an Acquired Company, including joint ventures in
which an Acquired Company is participating and joint venture partners acting on
behalf of such joint venture or an Acquired Company) has done any of the
following in connection with the business of the Acquired Companies:  (i) made,
authorized, offered or promised to make any payment or transfer of anything of
value, directly, or through a third party, to any non-U.S. government official
(including any employee or other representative of any Governmental Authority,
or candidates for non-U.S. political office), in violation of the United States
Foreign Corrupt Practices Act of 1977 or any Law of similar effect in any
jurisdiction to which such Person is subject (collectively, “Anti-Bribery
Laws”); (ii) otherwise taken any action which would cause an Acquired Company to
be in violation of Anti-Bribery Laws; (iii) received any communication, notice,
or inquiry, whether formal or informal, from any Person that alleges, suggests,
or indicates, that any Acquired Company has or may have violated, is not or may
not be in compliance with, has or may have any liability under, or is being or
may be investigated by any Governmental Authority for violations of any
Anti-Bribery Laws; or (iv) received any communication, notice, or inquiry,
whether formal or informal, from any Person requesting data or information from
any Acquired Company in connection with any potential investigation of such
Acquired Company for violation of any Anti-Bribery Laws.
 
(b) The Acquired Companies are in compliance with all Laws administered by the
US Treasury Office of Foreign Assets Control (“OFAC”) or any other Governmental
Authority imposing economic sanctions and trade embargoes (“Economic Sanctions
Laws”) against designated countries, entities and persons (collectively,
“Embargoed Targets”) that are applicable to the Acquired Companies.  None of the
Sellers, Parent, or any of the Acquired Companies are an Embargoed Target or
otherwise subject to any Economic Sanctions Law that is applicable to the
Acquired Companies.
 
5.23 Conflict Minerals.  No Conflict Minerals are necessary to the functionality
or production of a product manufactured by any Acquired Company or contracted by
any Acquired Company to be manufactured.
 
5.24 Inventory.  All inventory (other than the so-called used inventory depot
for re-manufactured products in Tyler, Texas) is in good and marketable
condition, is usable or saleable in the ordinary course of business and is
merchantable and fit for its intended use.  All inventory reflected in the
Balance Sheet was valued at the lower of cost (on an average cost basis) or
market and were properly stated in the Balance Sheet in accordance with
GAAP.  The Balance Sheet reflects adequate reserves for obsolete, expired,
excess, damaged, defective, slow-moving or otherwise unusable inventory, which
reserves were calculated in a manner consistent with past practice and in
accordance with GAAP.  The Acquired Companies have good and marketable title to
the inventory, free and clear of all Liens other than Permitted Liens.  The
inventory is sufficient, but not excessive, for the operation of the business of
the Acquired Companies in the ordinary course of business. No Acquired Company
has any inventory of a type for which there has been no sales by such Acquired
Company in the last two years.  Neither any Acquired Company nor any other
person has made any agreement for deduction, free goods, discount or other
deferred price or quantity adjustment with respect to any Accounts Receivable.
 
66

--------------------------------------------------------------------------------

 
 
5.25 Receivables and Payables.
 
(a) Except as set forth on Schedule 5.25 of the Acquired Companies Disclosure
Letter, (i) all of the Acquired Companies’ Accounts Receivable have arisen from
bona fide transactions in the ordinary course of business in conformity with the
applicable purchase orders, agreements and specifications and are payable on
ordinary trade terms and (ii) all of the Acquired Companies’ Accounts Receivable
(whether reflected on the Interim Balance Sheet or arising after the date of the
Interim Balance Sheet) are good and collectible no later than 120 days after the
Closing Date at the aggregate recorded amounts of such accounts and notes
receivable, net of any applicable reserve for returns or doubtful accounts,
which reserves are adequate and were calculated in a manner consistent with past
practice and in accordance with GAAP.  Each Acquired Company has fully performed
all of its obligations in all material respects  with respect to its Accounts
Receivable that such Acquired Company was obligated to perform. To the Knowledge
of the Acquired Companies, none of the Acquired Companies’ Accounts Receivable
(i) are subject to any setoffs or counterclaims or (ii) represent obligations
for goods sold on consignment, on approval or on sale-or-return basis or subject
to any other repurchase or return arrangement. The Acquired Companies have sole
ownership, title, claim and rights to all of their respective Accounts
Receivable, free and clear of all Liens (other than Permitted Liens and those to
be paid at Closing). Neither any Acquired Company nor, to the Knowledge of the
Acquired Companies, any other person has made any agreement for deduction, free
goods, discount or other deferred price or quantity adjustment with respect to
any Accounts Receivable.
 
(b) All Accounts Payable of the Acquired Companies (whether reflected on the
Interim Balance Sheet or arising after the date of the Interim Balance Sheet)
are the result of bona fide transactions in the ordinary course of business in
conformity in all material respects with the applicable purchase orders,
agreements and specifications and are payable on ordinary trade terms and have
been paid or are not yet due and payable.
 
5.26 Product Warranty; Product Liability.
 
(a) Except as set forth on Schedule 5.26 of the Acquired Companies Disclosure
Letter, each product the Acquired Companies have manufactured, sold or delivered
has been in material conformity with all contractual commitments, product
specifications, all express and implied warranties and all applicable Laws.  The
Acquired Companies have no material Liability for replacement or repair of, or
refund in respect of, any such products or any other customer or product
obligations not reserved against on the Interim Balance Sheet.
 
67

--------------------------------------------------------------------------------

 
 
(b) Except as set forth on Schedule 5.26 of the Acquired Companies Disclosure
Letter, since January 1, 2010, no Acquired Company has had any Liability arising
out of any injury to individuals or property as a result of the ownership,
possession or use of any product designed, manufactured, assembled, repaired,
maintained, delivered, sold or installed, or services rendered, by or on behalf
of an Acquired Company, and, to the Knowledge of the Acquired Companies, there
is no basis for any such Liability.  No Acquired Company has knowingly committed
any act or failed to commit any act, in each case, that would result in, and no
event has occurred or circumstance exists that could give rise to or form the
basis of, any product Liability or Liability for breach of warranty (whether
covered by insurance or not) on the part of any Acquired Company.
 
(c) Since January 1, 2010, there have been no product recalls with respect to
any product designed, manufactured, assembled, repaired, maintained, delivered,
sold or installed, or services rendered, by or on behalf of any Acquired
Company, and no such recalls have been initiated by any Acquired Company. None
of the Madison Group Sellers, Champlain, Ardia, B28, 2 Under, any Acquired
Company nor any of their Affiliates have received written notice that such a
recall has been initiated by a third party.  No such recalls are pending or, to
the Knowledge of the Acquired Companies, threatened and, to the Knowledge of the
Acquired Companies, no event has occurred or circumstance exists that would make
such recalls likely.
 
5.27 Authority and Enforceability.  The Company has the entity power and
authority to execute and deliver this Agreement and the Ancillary Agreements to
which it is a party, and to perform its obligations hereunder and thereunder and
to consummate the Contemplated Transactions.  The execution, delivery and
performance by the Company of this Agreement and the Ancillary Agreements to
which it is a party and the consummation by the Company of the Contemplated
Transactions has been duly authorized by all necessary action on the part of the
Company and no other action is necessary on the part of the Company to authorize
this Agreement or any Ancillary Agreement to which it is a party or to
consummate the Contemplated Transactions.  Assuming due authorization, execution
and delivery by the Buyer, this Agreement and each Ancillary Agreement to which
it is a party has been duly executed and delivered by the Company.  This
Agreement and each of the Ancillary Agreements to which it is a party
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company, in accordance with its terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws relating to creditors’ rights generally.
 
5.28 Books and Records.  The minute books and stock record books of each
Acquired Company, all of which have been made available to Buyer, are complete
and correct in all legally reasonable respects and have been maintained in
accordance with sound business practices.  The minute books of each Acquired
Company contain accurate and complete records of all meetings, and actions taken
by written consent of, the equity holders, the board of directors and any
committees of the board of directors of each Acquired Company, and no formal
meeting, or action taken by written consent, of any such stockholders, board of
directors or committee has been held for which minutes have not been prepared
and are not contained in such minute books. At the Closing, all of those Books
and Records and all corporate seals and similar corporate instruments will be in
the possession of the Acquired Companies.
 
68

--------------------------------------------------------------------------------

 
 
5.29 Banks; Power of Attorney.  Schedule 5.29 of the Acquired Companies
Disclosure Letter contains a complete and correct list of the names and
locations of all banks in which any Acquired Company has accounts or safe
deposit boxes and the names of all persons authorized to draw thereon or to have
access thereto.  Except as set forth on Schedule 5.29 of the Acquired Companies
Disclosure Letter, no person holds a power of attorney to act on behalf of any
Acquired Company.
 
5.30 Certain Arrangements.  Except for the Ancillary Agreements and the
Transaction Bonuses, there are no contracts, undertakings, commitments,
agreements, obligations or understandings, whether written or oral (a) between
any of the Madison Group Sellers, Champlain, Ardia, B28, or 2 Under, or to the
Knowledge of the Acquired Companies or the Knowledge of the Parent, any
Affiliate of any Seller, or (b) pursuant to which any of the Madison Group
Sellers, Champlain, Ardia, B28, or 2 Under or holders of Equity Securities of
the Parent or the Company would be entitled to receive consideration for any
Equity Securities of the Parent or the Company owned by such Person of a
different amount or nature than as set forth in or contemplated by this
Agreement or pursuant to Schedule 2.2(a)(i) of the Acquired Companies Disclosure
Letter.
 
5.31 Diligence Requests.  None of the representations or warranties any Seller
or Acquired Company has made in this Agreement or in any Ancillary Agreement,
when read together with the Acquired Companies Disclosure Letter and the
Financial Statements, contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements contained in such
Transaction Document, in light of the circumstances under which such statements
were made, not misleading. The Acquired Companies have not failed to disclose to
Buyer any fact or circumstance that, to the Knowledge of the Acquired Companies,
could reasonably be expected to have a Material Adverse Effect after the Closing
or that is otherwise material to the Acquired Companies.
 
5.32 No Other Representations or Warranties.  Except for the representations and
warranties contained in this Agreement and the Ancillary Agreements, none of the
Acquired Companies, Parent, the Sellers, or their respective Affiliates or
representatives has made or makes any representation or warranty, express or
implied, at law or in equity, with respect to the Acquired Companies or their
businesses, assets or properties, or with respect to any other information
provided to Buyer or its Affiliates or representatives in connection with the
Contemplated Transactions and Buyer is not relying and has not relied on any
representations and warranties whatsoever regarding the subject matter of this
Agreement, express or implied, except for the representations and warranties
contained in this Agreement and the Ancillary Agreements.  None of the Acquired
Companies nor any other Person will have or be subject to any liability or
indemnification obligation to Buyer or, insofar as the Parties are concerned,
any other Person resulting from the distribution to Buyer of, any such
information, including any information, documents, projections, forecasts, or
other material made available to Buyer or any of its representatives in the Data
Room, confidential information memorandum or management presentations in
expectation of the transactions expressly contemplated by this Agreement or
otherwise, unless and then only to the extent that any such information is
expressly covered by a representation, warranty or covenant contained in this
Agreement.
 
69

--------------------------------------------------------------------------------

 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer represents and warrants to the Sellers that each statement contained
in this Article VI is true and correct as of the date hereof and as of the
Closing Date.
 
6.1 Organization and Good Standing.  The Buyer is duly organized, validly
existing and in good standing under the Laws of the State of Texas.
 
6.2 Authority and Enforceability.  The Buyer has the requisite power and
authority to enter into this Agreement and each of the Ancillary Agreements to
which it is a party, to perform its obligations hereunder and thereunder, and to
consummate the Contemplated Transactions.  The execution, delivery and
performance by the Buyer of this Agreement and each of the Ancillary Agreements
to which it is a party and the consummation by the Buyer of the Contemplated
Transactions have been duly authorized by all necessary action on the part of
the Buyer and no other action is necessary on the part of the Buyer to authorize
this Agreement or any Ancillary Agreement to which it is a party or to
consummate the Contemplated Transactions.  This Agreement and each of the
Ancillary Agreements to which it is a party have been duly executed and
delivered by the Buyer.  Assuming due authorization, execution and delivery by
the Sellers and each other party thereto, this Agreement and each of the
Ancillary Agreements constitutes, the valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws relating to creditors’ rights generally.
 
6.3 No Conflicts; Consents.
 
(a) The execution and delivery by the Buyer of this Agreement and the Ancillary
Agreements to which it is a party does not, and the performance by the Buyer of
its obligations hereunder and thereunder and the consummation of the
Contemplated Transactions (in each case, with or without the giving of notice or
lapse of time, or both) will not, directly or indirectly, (i) violate or
conflict with the provisions of any of the Organizational Documents of the Buyer
or (ii) violate, breach, conflict with or constitute a default, an event of
default, or an event creating any additional rights (including rights of
amendment, impairment, suspension, revocation, acceleration, termination or
cancellation), imposing of additional obligations or resulting in a Loss of any
rights or require a consent or the delivery of notice, under any Contract (other
than the consent of Buyer’s lender under its credit facility, which consent will
be obtained as part of the Closing), Law (other than under the HSR Act) or
Permit applicable to the Buyer or to which the Buyer is a party or a beneficiary
or by which the Buyer or its assets are subject, except in the case of clause
(ii) where such violation, conflict, breach, default, event or other item would
not materially impair or delay the ability of the Buyer to perform its
obligations under this Agreement and the Ancillary Agreements.
 
70

--------------------------------------------------------------------------------

 
 
(b) No Permit or Order of, with, or to any Person is required by the Buyer in
connection with the execution and delivery of this Agreement and the Ancillary
Agreements, the performance of the obligations hereunder and thereunder and the
consummation of the Contemplated Transactions, except where the failure to
obtain such Permit or Order would not materially impair or delay the ability of
the Buyer to perform its obligations under this Agreement and the Ancillary
Agreements.
 
6.4 Availability of Funds.  The Buyer will have on the Closing Date sufficient
liquid funds to enable it to consummate the Contemplated Transactions.
 
6.5 Brokers.  The Buyer does not have any Liability to pay any fees or
commissions to any broker, finder or similar agent with respect to this
Agreement, the Ancillary Agreements or the Contemplated Transactions.
 
6.6 Purchase for Investment.  The Equity Securities purchased by the Buyer
pursuant to this Agreement are being acquired for investment only and not with a
view to any public distribution thereof.  The Buyer shall not offer to sell or
otherwise dispose of, or sell or otherwise dispose of, such Equity Securities so
acquired by it in violation of any of the registration requirements of the
Securities Act of 1933, as amended.
 
6.7 No Litigation.  There is no Action pending or, to the knowledge of the
Buyer, threatened against the Buyer which questions the legality or propriety of
the Contemplated Transactions.
 
6.8 Certain Arrangements.  Except for the Ancillary Agreements, there are no
contracts, undertakings, commitments, agreements, obligations or understandings,
whether written or oral pursuant to which any Seller or holders of Equity
Securities of the Parent or the Company would be entitled to receive
consideration for any Equity Securities of the Parent or the Company owned by
such Person of a different amount or nature than as set forth in this Agreement.
 
6.9 No Buyer Vote Required.  No vote or other action of the stockholders or
other owners of the Buyer is required by applicable Law, the Organizational
Documents of the Buyer or otherwise in order for the Buyer to consummate the
Contemplated Transactions.
 
ARTICLE VII
COVENANTS
 
7.1 Conduct of Business.
 
(a) Except (i) as required by applicable Law, or (ii) with the prior written
consent of the Buyer, during the period commencing on the date hereof and ending
at the earlier of the Closing Date or the termination of this Agreement in
accordance with its terms, Parent and the Acquired Companies will use
commercially reasonable efforts to preserve the operations, organization
(including officers and employees) and goodwill of the Parent and each of the
Acquired Companies and preserve the present relationships with Persons having
business dealings with the Parent and the Acquired Companies (including
customers and suppliers), with the understanding that the Acquired Companies are
currently booking business on a percentage of completion basis, and, to the
extent consistent therewith, to use their commercially reasonable efforts to
keep intact their businesses.
 
71

--------------------------------------------------------------------------------

 
 
(b) Without limiting the generality of Section 7.1(a), except as required by
applicable Law, during the period commencing on the date hereof and ending at
the earlier of the Closing Date or the termination of this Agreement in
accordance with its terms, Parent and each of the Acquired Companies shall:
 
(i) maintain the Real Property, including all Improvements, and other assets
owned, operated or used by each of the Acquired Companies in the same condition
as they were on the date of this Agreement, subject to reasonable wear and tear,
and shall not demolish or remove any existing Improvements or erect new
Improvements in the Real Property or any portion thereof, without the prior
written consent of Buyer;
 
(ii) maintain each of their respective Books and Records in accordance with past
practice (except as specifically permitted or contemplated by this Agreement);
 
(iii) preserve and maintain all of its Permits;
 
(iv) pay its debts, Taxes and other obligations when due and without
acceleration (except those contested in good faith);
 
(v) continue same level of effort to collect all Accounts Receivable (which
collections shall be made without any discounting unless agreed by Buyer);
 
(vi) comply in all material respects with all applicable Laws; and
 
(vii) perform all of its obligations under all Contracts relating to or
affecting its properties, assets or business.
 
(c) Furthermore, without limiting the generality of Section 7.1(a), and except
(A) as set forth on Schedule 7.1(c) of the Acquired Companies Disclosure Letter,
(B)  as required by applicable Law, (C) with the prior written consent of the
Buyer, (D) for inter-company transfers, among the Acquired Companies, and
between any of them and the Company Parent and each of the Acquired Companies,
or (E) for distributions of cash by the Company to the holders of Units to cover
tax liabilities, during the period commencing on the date hereof and ending at
the earlier of the Closing Date or the termination of this Agreement in
accordance with its terms, shall not take any action or enter into any
transaction that would result in any of the following:
 
(i) any amendment to or change in the Organizational Documents of Parent or any
Acquired Company;
 
(ii) any declaration, setting aside, making or paying any dividend or other
distribution in respect of the Equity Securities of the Parent or any Acquired
Company;
 
72

--------------------------------------------------------------------------------

 
 
(iii) any transfer, issuance, sale, pledge, encumbrance or other disposition or
repurchase, redemption or other acquisition of any Equity Securities of Parent
or any Acquired Company, or change the terms of any Equity Securities of Parent
or any Acquired Company;
 
(iv) any recapitalization, reclassification, combination, splitting, subdivision
or issuance of any other securities in respect of, in lieu of or in substitution
for, directly or indirectly, any of the Equity Securities of Parent or any
Acquired Company or any options or other rights to acquire any of the foregoing;
 
(v) any change in its accounting principles or practices or the methods by which
such principles or practices are applied for financial reporting purposes
(except as required by GAAP);
 
(vi) any write down or write up (or failure to write down or write up in
accordance with GAAP and consistent with past practice) of any of their
respective assets other than in the ordinary course of business consistent with
past practice and in accordance with GAAP;
 
(vii) except as required by applicable Law, with respect to a Contract or a
Benefit Plan, any (A) adoption, establishment, amendment, or termination of any
Benefit Plan, (B) entry into any Collective Bargaining Agreement, Union Contract
or other Contract with any labor organization or Union, (C) entry into or
amendment or modification to any employment, consulting, severance, change in
control or similar Contract with an executive officer or director of the Parent
or any of the Acquired Companies, (D) increase in the rate of compensation
(including bonus opportunities) or benefits (including severance) or grant any
unusual or extraordinary bonus, benefit, or other direct or indirect
compensation of any employee, consultant or independent contractor of Parent or
any of the Acquired Companies, or (E) exercise any discretion to accelerate the
vesting or payment of any compensation or benefit under any Contract or Benefit
Plan;
 
(viii) except in the ordinary course of business, (A) any cancellation, material
modification, termination, compromise or grant of a material waiver or release
of any Permit, Acquired Company Contract or other right or claim or give any
consent or exercise any material right thereunder or (B) entry into any Contract
which would be an Acquired Company Contract or modify or renew any such
Contract;
 
(ix) any acquisition, sale, transfer, conveyance, lease or other disposition of
any businesses or any properties or assets of any Person that have a fair market
value in excess of $100,000 on an individual basis by Parent or any Acquired
Company (other than (a) acquisitions of supplies and sales of inventory or
services in the ordinary course of business consistent with past practice or
(b) any capital expenditures in excess of $100,000 each but not greater than
$300,000 in the aggregate per month, except in accordance with the applicable
capital budget plan);
 
73

--------------------------------------------------------------------------------

 
 
(x) any incurrence, guarantee, or assumption by Parent or any Acquired Company
of any Indebtedness except borrowings under the Credit Agreement, or mortgage,
pledge or grant of a Lien on any of their properties or assets, other than
Permitted Liens;
 
(xi) any loan, advance or capital contribution to, or investment in, any Person
other than travel loans or advances in the ordinary course of business
consistent with past practice;
 
(xii) any complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization of Parent or any Acquired Company;
 
(xiii) except as required by applicable Law, (A) make or revoke any election in
respect of Taxes (except for elections that are consistent with past practice or
those that are inconsistent with past practice but for which prior written
consent of Buyer is obtained, which consent shall not be unreasonably withheld,
delayed or conditioned), (B) file or make an election to change the Company’s
classification as a partnership for U.S. federal income tax purposes (and state,
local or non-U.S. tax purposes where applicable), (C) change any accounting
method in respect of Taxes, (D) prepare or file any Tax Return unless such Tax
Return is prepared in a manner which is consistent with past custom and
practice, (E) file any amendment to a Tax Return that will or may increase the
Tax liability of Parent or any of the Acquired Companies after the Closing,
(F) incur any Liability for Taxes other than in the ordinary course of business
(except as specifically required by this Agreement), (G) settle any claim or
assessment in respect of Taxes in excess of $25,000; (H) consent to the
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes in excess of $25,000 with any Taxing Authority;
or (I) surrender any right to claim a refund of Taxes;
 
(xiv) any amendment, extension, renewal, modification or termination of any Real
Property Leases, or entry into any new lease, sublease, license or other
agreement for the use or occupancy of any real property, without the prior
written consent of Buyer;
 
(xv) adversely affecting the ability of the parties to consummate the
Contemplated Transactions;
 
(xvi) causing the representations of any of the Sellers to become untrue or
incorrect in any material respect, or cause any party to fail to satisfy
conditions to Closing; or
 
(xvii) any authorization or entry into any Contract to do, any of the foregoing.
 
7.2 Access to Information; Notification.
 
(a) Upon reasonable notice, the Parent and each of the Acquired Companies shall
afford to the Buyer and its officers, directors, employees, accountants,
counsel, consultants, advisors, agents, prospective lenders and other
representatives reasonable access during regular business hours to the offices,
properties, facilities, Books and Records of the Acquired Companies and the
officers, directors, employees, accountants, counsel, consultants, advisors,
agents and other representatives of the Acquired Companies to discuss the
business or financial condition of the Acquired Companies, provided that such
access does not unreasonably disrupt the normal operations of the applicable
Acquired Company; provided further, that the Acquired Companies will not be
obligated to provide, or cause to be provided, such access or information to the
extent that the Acquired Companies determine, in their reasonable judgment, that
doing so would (a) violate any requirements of Law, (b) violate a contract or
obligation of confidentiality owing to a third party that cannot be resolved
utilizing the provisions of the Confidentiality Agreement, (c) jeopardize the
protection of an attorney-client privilege or (d) expose the Acquired Companies
to a material risk of Liability for disclosure of sensitive or personal
information; and provided further, that the Acquired Companies will not be
obligated to disclose minutes of the deliberations of its board of directors (or
any committee thereof) in connection with the transactions contemplated by this
Agreement, or the evaluation of possible alternatives thereto, or any materials
provided to such board of directors (or such committee).  Without limiting the
generality of the foregoing, the Representatives shall cause the Acquired
Companies to afford Buyer and its representatives reasonable access to each of
the Real Properties to conduct investigations and examinations ascertaining the
condition of the properties, including appraisals, studies, surveys and
environmental audits or other environmental analyses, in each case as Buyer may
deem appropriate (the “Phase I Tests”). From the date of this Agreement until
the Closing, the Representatives and the Acquired Companies shall generally keep
Buyer informed as to all material matters involving the Acquired Companies. No
information provided to or obtained by Buyer pursuant to this Section 7.2 shall
limit or otherwise affect the remedies available under this Agreement to Buyer
(including Buyer’s right to seek indemnification pursuant to Article X), or the
representations or warranties of, or the conditions to the obligations of, the
parties.
 
74

--------------------------------------------------------------------------------

 
 
          (b) Each Party shall promptly notify the other of any Action that
shall be instituted or threatened against such Party to restrain, prohibit or
otherwise challenge the legality of any of the Contemplated Transactions.  The
Company, the Parent and the Representatives shall promptly notify Buyer of
(i) any Action that may be instituted or threatened against the Parent or any of
the Acquired Companies which would have been listed in a Schedule in response to
Section 5.13 if such Action had arisen prior to the date hereof and (ii) any
other event or matter which becomes known to the Parent, the Company, the other
Acquired Companies, or either of the Representatives and would cause any other
representation or warranty contained in this Agreement to be untrue in any
material respect.  No such notification shall affect any of the representations
and warranties of the Parent, the Sellers or Buyer hereunder.
 
(c) The Company shall promptly advise Buyer in writing of (i) any change or
event having a Material Adverse Effect, (ii) any notice or other communication
from any third Person alleging that the consent of such third Person is or may
be required in connection with the Contemplated Transactions, (iii) any material
default under any Acquired Company Contract or event which, with notice or lapse
of time or both, would become such a default on or prior to the Closing and
which becomes Knowledge of the Acquired Companies, (iv) to the Knowledge of the
Acquired Companies, any material adverse change in, or any termination of, or
threatened termination in writing of, the business relationship between an
Acquired Company, on the one hand, and any key customer or supplier, on the
other hand, and (v) any matter that would make any representation or warranty
untrue and shall revise the applicable disclosure letter accordingly.  The
Company shall include in such notice copies of all documents, materials and
other information known to the Acquired Companies or the Representatives
regarding such matters. No such notification shall affect any of the
representations and warranties of the Company or the Sellers hereunder or,
subject to Section 8.2(a), any right to indemnification hereunder.
 
75

--------------------------------------------------------------------------------

 
 
(d) The Acquired Companies shall deliver to the Buyer as soon as reasonably
practicable and in any event within 15 Business Days after the end of each month
following the date hereof complete and correct copies of unaudited consolidated
financial statements prepared in accordance with GAAP, consistent with the
Audited Financial Statements other than for the absence of footnotes consisting
of the consolidated balance sheet of the Acquired Companies and the related
statements of income and retained earnings, members’ equity and cash flow for
the period beginning the first day of the first full month following the date
hereof to the end of such month.  Such monthly financial statements shall be
included within the defined term Financial Statements.
 
7.3 Resignations; Releases.  At the Closing, Parent and/or the Acquired
Companies shall deliver to the Buyer duly signed (a) Officer Release Agreements
and (b) resignations, effective as of the Closing, from (i) all members of the
boards of directors or managers (as applicable) of each of Parent and/or the
Acquired Companies of their positions as directors or managers (as applicable),
(ii) any officers of Parent and the Company of their positions as officers, and
(ii) if requested by the Buyer in writing at least five days prior to the
Closing, any Officers of the other Acquired Companies of their positions as
officers, including releases of any and all claims against Parent and the
Acquired Companies for indemnification for any and all acts or omissions which
have arisen prior to the Closing Date.
 
7.4 Permits; Orders and the HSR Act.
 
(a) Except as provided in Section 7.4(b)-(d) with respect to the HSR Act, the
Representatives shall (and the Parent shall cause the Acquired Companies to) use
their commercially reasonable efforts to obtain, or cause to be obtained, at the
earliest practical date, all consents, waivers, approvals, Orders, Permits,
authorizations and declarations from, make all filings with, and provide all
notices to, all Governmental Bodies which are required to consummate, or in
connection with, the Contemplated Transactions, including the consents, waivers,
approvals, Orders, Permits, authorizations, declarations, filings and notices
referred to in Sections 3.3(b) and 4.3(b). The Parent and each of the Acquired
Companies shall not unreasonably delay filing of materials required to be filed
by them under Environmental Laws as a result of or in furtherance of the
Contemplated Transactions, including notifications or approvals required under
environmental property transfer laws, and requests required or necessary for the
transfer or re-issuance of Environmental Permits required to conduct the
Company’s business.  Buyer shall cooperate in all reasonable respects with the
Parent and the Acquired Companies with respect to such filings.
 
76

--------------------------------------------------------------------------------

 
 
(b) The Buyer and the Representatives shall (and the Parent shall cause the
Acquired Companies to) take, all necessary actions to obtain, or cause to be
obtained, all Permits required pursuant to the HSR Act to consummate the
Contemplated Transactions.  The Buyer and the Representatives shall make or
cause to be made, as promptly as practicable (but in any event within 2 Business
Days of the date hereof) after the execution of this Agreement and not later
than any deadline required by applicable Law, all filings required of each of
them or any of their respective Subsidiaries or Affiliates under the HSR Act to
the extent permitted by applicable Laws.  The Buyer and the Representatives will
cooperate with each other to prepare and submit any such filing required under
the HSR Act to the extent permitted by applicable Laws.  The Representatives and
the Buyer will deliver to each other’s antitrust counsel copies of all documents
and information required for the preparation and submission of the filings
required under the HSR Act; provided, however, that certain documents and
information may be designated as being provided on an outside counsel or outside
antitrust counsel basis only.
 
(c) The Buyer and the Representatives will cooperate with each other to resolve
any investigation or other inquiry by a Governmental Entity under the HSR Act
with respect to any filings made in connection with the Contemplated
Transactions to the extent permitted by applicable Laws.  The Buyer and the
Representatives will promptly inform the other party of any oral or written
communication with any Governmental Entity regarding any such filings under the
HSR Act or with respect to the Contemplated Transactions after the initial HSR
Act filing has occurred.  No party hereto may independently participate in any
meeting or discussion with any Governmental Entity in respect of any such
filings, investigation, or other inquiry without giving the other party hereto
prior notice of the meeting and to the extent practicable, advance notice of
such discussion, and, to the extent permitted by the relevant Governmental
Entity, the opportunity to attend (which, at the request of any of the parties,
shall be limited to outside antitrust counsel only).
 
(d) The Buyer and the Representatives will use commercially reasonable efforts
to respond to any request for additional information received from any
Governmental Entity under the HSR Act and to resolve the objections, if any,
that are or could be asserted by any Governmental Entity under the HSR Act with
respect to the Contemplated Transactions; provided, however, that
notwithstanding anything to the contrary contained herein, in no event shall the
Buyer be obligated to (i) litigate or contest in any manner any administrative
or judicial proceeding or any Order, (ii) pay any amounts (other than the
payment of filing fees and expenses and fees of counsel), (iii) commence or
defend any litigation, (iv) agree to any limitation on the operation or conduct
of business, (v) waive any of the conditions in Article VIII, or (vi) make any
proposal, execute or carry out any Contract or submit to any Order providing for
(A) the sale, license of, disposition or holding separate of any of the Equity
Securities or the assets of Parent or the Acquired Companies or any of the
properties or assets of the Buyer or any of its Affiliates (including, following
the Closing, Parent or any Acquired Company) or (B) the imposition of any
limitation or regulation on the ability of the Buyer or any of its Affiliates
(including, following the Closing, Parent or any Acquired Company) to conduct
freely their respective businesses or exercise full rights of ownership of the
Equity Securities of Parent or the Company.
 
77

--------------------------------------------------------------------------------

 
 
7.5 Confidentiality.  From and after the Closing, the Sellers and the
Representatives shall, and shall cause their respective Affiliates to, hold, and
shall use their best efforts (commercially reasonable efforts with respect to
the Parent Shareholders other than Champlain, Ardia, B28 and 2 Under) to cause
their and their Affiliates’ respective officers, directors, managers, employees,
accountants, counsel, consultants, advisors, agents and other representatives to
hold, in confidence any and all information, whether written or oral, concerning
the Parent or the Acquired Companies, including the Evaluation Material (as
defined in the Confidentiality Agreement), except to the extent that such Person
can show that such information (a) is in the public domain through no fault of
any Seller, the Representatives or any of their respective Affiliates, (b) is
lawfully acquired by them after the Closing from sources that, to the knowledge
of such Person after reasonable inquiry, are not prohibited from disclosing such
information, (c) is reasonably relevant for enforcing the Sellers’ rights or
defending against assertions by Buyer and is disclosed to any Governmental
Entity or an arbitrator or other party (e.g., opposing counsel, expert
witnesses, investigators) in connection with any legal proceedings involving (i)
a dispute between Buyer and any Seller, either of the Representatives, or the
Company or (ii) the interpretation, making, performance, breach or termination
of the Agreement, (d) that such information is disclosed by the undersigned with
the written consent of the Buyer, (e) solely with respect to Sellers who remain
employees at the Acquired Companies after the Closing, the disclosure is
necessary to continue to conduct the business of the Acquired Companies in the
ordinary course, or (f) to the extent required by any applicable Law,
Governmental Entity or legal process (subject to the requirements set forth
below).  Nothing herein shall restrict disclosure by Madison or any other
Sellers that are investment or private equity firms or Affiliates of investment
or private equity firms to their respective investors of the content of any
issued press release or filed public filing by the Buyer and of the portion of
the purchase price that will be allocated, directly or indirectly, to each such
investor on a confidential basis.  If any Seller or either of the
Representatives or any of their Affiliates are compelled to disclose any such
information by judicial or administrative process or by other requirements of
Law, such Person shall promptly notify the Buyer in writing and shall disclose
only that portion of such information which such Person is advised by its
counsel in writing is legally required to be disclosed, provided that such
Person shall exercise its commercially reasonable efforts, at Buyer's sole cost
and expense, to obtain an appropriate protective order or other reasonable
assurance that confidential treatment will be accorded such
information.  Without prejudice to the rights and remedies otherwise available
in this Agreement, the parties each acknowledge and agree that the covenants and
undertakings contained in this Section 7.5 relate to matters that are of a
special, unique and extraordinary character and a violation of any of the terms
of this Section 7.5 will cause irreparable injury to Buyer and that money
damages would not be an adequate remedy for any breach of this Section 7.5
because damages would be impossible to estimate or determine and could not
adequately compensate Buyer, and that the Buyer will be entitled to specific
performance, temporary and permanent injunction, restraining order and other
equitable relief in respect of a breach or threatened breach of any of this
Section 7.5, without the necessity of proving actual damage or posting any bond
whatsoever, in addition to any claims for money damages.  To the extent there is
any conflict between this Section 7.5 and the Confidentiality Agreement, the
provisions of this Section 7.5 shall apply.
 
78

--------------------------------------------------------------------------------

 
 
7.6 Public Announcements.  No party shall (and the Representatives shall cause
Parent and the Acquired Companies not to) issue any press release or make any
public statement relating to the subject matter of this Agreement without the
prior written approval of, the Buyer and the Representatives provided that any
party may make any public disclosure it believes in good faith is required to do
so by applicable Law or pursuant to any listing agreement with any national
securities exchange or stock market (in which case the party required to make
the disclosure shall consult with the other parties to the extent possible and
allow the other parties reasonable time to comment thereon prior to issuance or
release it being understood that this Agreement will be publicly filed and
disclosed by Buyer shortly after signing).  Nothing herein shall restrict
disclosure by Sellers that are investment or private equity firms or Affiliates
of investment or private equity firms to their respective investors of the
content of any issued press release or filed public filing by the Buyer and of
the portion of the purchase price that will be allocated, directly or
indirectly, to each such investor on a confidential basis.  For the avoidance of
doubt, the distribution of notices and/or other information to the Sellers in
furtherance of the transactions contemplated by this Agreement that are not in
violation of any applicable Law or this Agreement shall not violate the terms of
this Section 7.6.  Notwithstanding anything to the contrary in this Agreement,
the Sellers agree and consent to the filing by the Buyer with the Securities and
Exchange Commission prior to the Closing of one or more Forms 8-K announcing the
signing of this Agreement and summarizing the transactions contemplated hereby
and filing this Agreement and certain financial statements for the Acquired
Companies and the Parent and related pro forma financial information as exhibits
to those Forms 8-K; it being understood that no Seller shall have any legal or
other responsibility for the form or content of any such Forms 8-K except to the
extent of Losses arising from or related to a breach of a representation or
warranty in this Agreement by a Seller, Parent or any Acquired Company.
 
7.7 Employee Matters.
 
(a) Nothing contained in this Section 7.7 or elsewhere in this Agreement,
express or implied, shall confer upon any employee of the Parent or any of the
Acquired Companies or any legal representative or beneficiary thereof, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement or otherwise, including any right to employment or continued
employment after the Closing for any specified period, or level of compensation
or benefits.  Nothing contained in this Section 7.7 or elsewhere in this
Agreement, express or implied, shall (i) limit the right of the Buyer or any of
its Affiliates to terminate the employment or services of, or to reassign or
otherwise alter the status of, any employee of the Parent or any of the Acquired
Companies or contractor or consultant of the Parent or any of the Acquired
Companies after the Closing, (ii) limit the ability of the Buyer or any of its
Affiliates to terminate, amend or modify any Benefit Plan or any benefit or
compensation plan, program, agreement or arrangement that the Buyer or its
Affiliates may establish or maintain after the Closing or (iii) be construed as
amending or modifying any Benefit Plan as in effect immediately prior to the
Closing.
 
(b) The parties agree that the Transaction Bonuses shall be paid on the next
regular pay date after the Closing by the Company.  The remainder of the bonuses
accrued in the ordinary course and set forth in Schedule 7.7(b) of the Acquired
Companies Disclosure Letter will be fully accrued through the Closing Date or,
if earlier, December 12, 2013, in such amounts for each employee as, determined
by the Representatives by the Closing Date and will be paid no later than
December 12, 2013; provided, however, that after the date of this Agreement no
additional bonuses will be allocated to the management employees on
Schedule 7.7(b) of the Acquired Companies Disclosure Letter.  The accrued
portion of any bonus is not subject to cancellation by the Buyer.  The parties
agree that all such amounts will reduce “Current Assets” if paid prior to
Closing because the cash at Closing will reflect the payment (but Current Assets
shall not be reduced twice by such amount) and shall be counted as “Current
Liabilities” if not paid as of Closing.
 
79

--------------------------------------------------------------------------------

 
 
(c) At or prior to Closing, Sellers shall cause the Equity Incentive Plan to be
terminated such that none of Parent, any Acquired Company or Buyer shall have
ongoing liability or obligations arising thereunder.  Other than the EIP
Payments, no employee of the Parent or any Acquired Company or any other Person
shall have any rights (to any payments or other compensation or otherwise) under
the Equity Incentive Plan after Closing.
 
7.8 Tax Matters.
 
(a) Preparation and Filing of Pre-Closing and Post-Closing Period Tax Returns.
 
(i) Tax Periods Ending on or Before the Closing Date.
 
(A) Buyer (at its expense) shall prepare, or cause to be prepared, and file, or
cause to be filed all Tax Returns of the Acquired Companies and of Parent which
are required to be filed after the Closing Date.  With respect to any such Tax
Return that covers a Pre-Closing Tax Period and for which Buyer may seek
indemnification pursuant to Article X, Buyer shall:  (1) in the case of the
Company’s U.S. federal income Tax Return (Form 1065), prepare the Schedule K-1s
relating to the Company’s U.S. federal income Tax Return (Form 1065) (and any
Schedule K-1s or similar schedules required by any other Taxing Authority) in a
manner that reflects the allocation of taxable items set forth under the Company
LLC Agreement and consistent with past practice, except as otherwise required by
applicable Law or fact; (2) provide a draft copy of such Tax Returns to both of
the Representatives at least thirty (30) days prior to Buyer’s chosen timely
filing date (including extensions) for such Tax Returns; and (3) reasonably
consider in good faith any and all comments provided by the Representatives to
the Buyer with respect to such Tax Returns.  To the extent required by
applicable Law and subject to the rights (set forth above) of the
Representatives to review and comment on the related relevant Tax Returns, the
Madison Group Sellers and Parent shall include income, gain, loss, deduction or
other tax items attributable to the operations of the Company that arises from
any Pre-Closing Tax Period (“Pre-Closing Income”) on their respective Tax
Returns in a manner consistent with their allocable share of Pre-Closing Income
set forth on their respective Schedule K-1s or other Tax reporting documents
attributable to their pre-Closing ownership of the Company (and indirect
ownership of the Subsidiaries of the Company) (with respect to each Madison
Group Seller and Parent, its “Allocable Share”) and as shall be furnished to the
Madison Group Sellers and Parent by the Buyer or Company for such periods;
provided, that with respect to Parent’s Allocable Share of Pre-Closing Income,
the Parent Shareholders shall be obligated (subject to the rights (set forth
above) to the Parent Shareholders’ Representative to review and comment on the
related relevant Tax Returns), to remit the amount of Taxes incurred by Parent,
as a result of Parent’s Allocable Share of Pre-Closing Income, to the Buyer
within fifteen (15) days of receiving:  (Y) written notice from the Buyer of the
amount to be remitted, and (Z) the relevant Schedule K-1s or other Tax reporting
document that reflects the Parent’s Allocable Share of Pre-Closing Income.
 
80

--------------------------------------------------------------------------------

 
 
(B) Neither the Buyer nor any of its Affiliates shall (or after the Closing,
shall cause or permit the Parent or the Acquired Companies to) (1) amend, refile
or otherwise modify any Tax Returns of the Acquired Companies or the Parent that
cover a Pre-Closing Tax Period or (2) make any Tax election with respect to any
of the Acquired Companies or the Parent that has a retroactive effect to any
Pre-Closing Tax Period, in each case without the prior written consent (which
shall not be unreasonably withheld, conditioned, delayed or denied) of both of
the Representatives.
 
(ii) Notwithstanding anything herein to the contrary, in the case of any
Pre-Closing Tax Proceeding concerning the Parent or any of the Acquired
Companies which the Representatives have agreed in writing to fully indemnify
under Article X and no material adverse consequences are possible with respect
to the Buyer or any of its Affiliates (which, for the avoidance of doubt, after
the Closing, includes the Parent and the Acquired Companies), the
Representatives shall jointly control the preparation, prosecution, defense,
settlement, disposition and/or conduct of such Pre-Closing Tax Proceeding at the
sole expense of the Sellers; provided, however, that (A) the Representatives
shall keep Buyer reasonably informed regarding the progress and substantive
aspects of such Pre-Closing Tax Proceeding, and (B) the Representatives will not
settle or consent to the entry of any order or other similar determination or
finding with respect to such Pre-Closing Tax Proceeding without the prior
written consent of Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed).  Buyer shall control the preparation, prosecution,
defense, settlement, disposition and or conduct of any Straddle Tax Proceeding;
provided, however, that, with respect to any Tax items in a Straddle Tax
Proceeding which the Representatives would be required to provide
indemnification pursuant to this Agreement, (Y) the Representatives and Buyer
shall jointly control in good faith the preparation, prosecution, defense and/or
conduct of any such Tax items in such Straddle Tax Proceeding, and (Z) neither
the Representatives nor the Buyer shall settle with respect to any such Tax
items in such Straddle Tax Proceeding without the consent of the other Party,
which consent shall not be unreasonably withheld, conditioned, delayed or denied
by either Party.  In all other cases, the Buyer shall control the preparation,
prosecution, defense, settlement, disposition and/or conduct of such Pre-Closing
Tax Proceeding.  For purposes of this Agreement, a “Pre-Closing Tax
Proceeding” shall mean any audit, examination, claim for refund, Action, or
other administrative or judicial proceeding involving any asserted Tax liability
or refund with respect to the Parent or any of the Acquired Companies for any
Taxable period ending on or before the Closing Date, and a “Straddle Tax
Proceeding” shall mean any audit, examination, claim for refund, Action, or
other administrative or judicial proceeding involving any asserted Tax liability
or refund with respect to the Parent or any of the Acquired Companies for any
Straddle Period.
 
81

--------------------------------------------------------------------------------

 
 
(b) Tax Cooperation.  The Buyer and the Sellers shall, and shall each cause its
Affiliates to, provide to the other party such cooperation, information and
assistance (including the execution of any powers of attorney), as and to the
extent reasonably requested, in connection with preparing, reviewing, signing
and filing of any Tax Return of or with respect to the Acquired Companies or the
Parent or in conducting any audit or other Action, including any Pre-Closing Tax
Proceeding, with respect to Taxes of or attributable to the Acquired Companies
or the Parent.  Such cooperation and information shall include providing copies
of all relevant portions of relevant Tax Returns, together with relevant
accompanying schedules and relevant work papers, relevant documents relating to
rulings and other determinations by Taxing Authorities, and relevant records
concerning the ownership and Tax basis of property, which any such party may
possess.  Each of the Buyer and the Sellers shall, and shall cause each of its
Affiliates to, retain all Tax Returns, schedules, work papers, and all material
records and other documents relating to Tax matters of the Acquired Companies
and Parent in its possession with respect to Taxable periods beginning on or
before the Closing Date until the later of either (i) the expiration of the
applicable statute of limitations (and, to the extent notice is provided with
respect thereto, any extensions thereof) for the Taxable periods to which the
Tax Returns and other documents relate, or (ii) any record retention agreement
entered into with any Taxing Authority.  Buyer and Sellers agree, upon request,
to use their commercially reasonable efforts to obtain any certificate or other
document from any Taxing Authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed as a result of the
transactions contemplated by this Agreement.
 
(c) Allocation of Certain Taxes.
 
(i) To the extent permitted by applicable U.S. federal or state Tax Law, income
and expenses of the Acquired Companies accrued on the Closing Date shall be
allocated for U.S. federal and state income tax purposes to the Taxable period
of the Acquired Companies that ends on the Closing Date, in the case of the
Parent consistent with the provisions of Treasury Regulation Section
1.1502-76(b)(2)(vi) and proposed Treasury Regulation Section 1.706-1(c)(2)(iii).
If the Parent or an Acquired Company is permitted or required under applicable
U.S. federal, state, local, or non-U.S. income Tax Laws to treat the Closing
Date as the last day of a Taxable period, then the Parent or an Acquired
Company, as applicable, shall cause the Closing Date to be treated as the last
day of a Taxable period, shall elect the closing of the books method and use the
equivalent of the calendar day convention, as provided in proposed Treasury
Regulations under Code Section 706 (as of the Closing Date with respect to the
Company) in accordance with Treas. Reg. § 1.706-1 (c)(2)(ii) (and any
corresponding provision of state, local or non-U.S. Tax Law), and shall elect to
close the books of the Parent as of the Closing Date.
 
(ii) In the case of any Taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), the portion of Taxes attributable to such
Straddle Period that are allocated to the Pre-Closing Tax Period of such
Straddle Period shall be determined as follows:  (1) in the case of any real
property, personal property, ad valorem and similar Taxes (“Property Taxes”),
the amount of such Property Taxes attributable to the Pre-Closing Tax Period of
such Straddle Period shall be deemed to be the amount of such Property Tax for
the entire Taxable period multiplied by a fraction, the numerator of which is
the number of days in the Taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period, and (2) in
the case of any Taxes based on or measured by income, receipts, capital or
revenues or any other Taxes except for Property Taxes, the amount any such Tax
that is attributable to the Pre-Closing Tax Period of such Straddle Period shall
be determined based on an interim closing of the books as of the close of
business on the Closing Date (and for such purpose, (A) deductions in employment
and payroll related Taxes, including, the withholding of all income Taxes, FICA
and FUTA, and (B) the Taxable period of any partnership or other pass-through
entity in which any Acquired Company or the Parent holds a beneficial interest
shall be deemed to terminate at such time).  Notwithstanding the foregoing, any
franchise Tax paid or payable with respect to any Acquired Company or the Parent
shall be allocated to the Taxable period during which the gross receipts,
income, operations, assets, margin or capital comprising the base of such Tax is
measured, regardless of whether the right to do business for another period is
obtained by the payment of such franchise Tax, and if the Tax period to which
such franchise Tax is so allocated is a Straddle Period, then such franchise Tax
allocated to a Straddle Period shall be determined in the manner set forth in
(2) above.
 
 
82

--------------------------------------------------------------------------------

 
(iii) Except as otherwise required by Law, all U.S. federal income Tax
deductions (and state, local or non-U.S. income tax deductions where applicable)
arising from any payments made at or as of Closing as a result of the
Contemplated Transactions, including, without limitation, any Sellers’
Transaction Expenses, any Transaction Bonuses, and the bonuses described in
Section 7.7(b), to the extent accrued, shall be reflected on the U.S. federal
income Tax Returns (and state, local or non-U.S. income Tax Returns where
applicable) of the Parent consistent with Treasury Regulation Section
1.1502-76(b)(2)(vi) and proposed Treasury Regulation Section 1.706-1(c)(2)(iii)
or the Acquired Companies, as the case may be, for the Pre-Closing Tax Periods,
and, for avoidance of doubt, Buyer shall not nor shall it cause any of its
Affiliates to treat such deductions (or a portion thereof) as occurring after
the Closing Date under Treasury Regulation Section 1.1502-76(b) (or any similar
provision of state, local or non-US applicable Law).
 
(d) Payment of Transfer Taxes and Fees.  Any Transfer Taxes shall be shared
equally by the Sellers, on the one hand, and the Buyer, on the other, except
that any Transfer Taxes that are attributable to the issuance of any shares of
Buyer’s Stock as part of the Adjusted Gross Purchase Price shall be paid solely
by Buyer.  The Representatives shall file all necessary documentation and Tax
Returns with respect to such Transfer Taxes, the cost of which shall be borne
equally by the parties in accordance with the immediately preceding
sentence.  The Buyer shall provide such reasonable cooperation in connection
with the preparation and filing of such documentation and Tax Returns as may be
reasonably requested by the Representatives. Any Transfer Taxes or fees related
to the issuance of Buyer’s Stock shall be paid by Buyer.
 
(e) Termination of Tax Sharing Agreements.  Except for the tax sharing
arrangement among B27 Resources, Inc. and all of the other Acquired Companies,
all Tax sharing agreements, Tax indemnity agreement or similar agreements or
arrangements in respect of Taxes involving Parent or an Acquired Company shall
be terminated with respect to Parent and the Acquired Companies as of the day
before the Closing Date and, on and after the Closing Date, neither Parent nor
any of the Acquired Companies shall be bound thereby or have any Liability
thereunder.
 
83

--------------------------------------------------------------------------------

 
 
(f) Refunds.  The amount of any refund of any Taxes (including any interest
thereon) of any Acquired Company or the Parent attributable to any Pre-Closing
Tax Period after December 31, 2012 that is received by Buyer, its Affiliates,
the Parent, the Company or any of its Subsidiaries after the Closing shall
be:  (i) in the case of the Company or any of its Subsidiaries, for the benefit
and account of the Sellers, and (ii) in the case of the Parent, for the benefit
and account of the Parent Shareholders, except, in any case, to the extent that
any such refund (y) is included as a Current Asset and taken into account in the
final and binding Adjusted Net Working Capital pursuant to Section 2.5, or (z)
results from the carryback of any net operating loss, credit or other Tax
attribute from any Taxable period (or portion of a Taxable Period) beginning
after the Closing Date.  Any such Tax refund shall be paid by Buyer to the
Representatives, as applicable, each in the amount of their Pro Rata Share,
within five days after any such refund is received.  For the avoidance of doubt:
to the extent permitted by applicable Law, any net operating loss (including a
net operating loss attributable to or arising from payments made under the
Equity Incentive Plan and/or Transaction Bonuses), credit or other similar Tax
attribute of Parent or any Acquired Company attributable to a Pre-Closing Tax
Period of the Company shall first be carried back to a Pre-Closing Tax Period of
Parent or any Acquired Company, and to the extent such net operating loss,
credit or other similar Tax attribute is carried back to a Pre-Closing Tax
Period of Parent or any Acquired Company and produces a Tax refund for Parent or
any Acquired Company with respect to a Pre-Closing Tax Period that is for the
account of the Parent Shareholders or the Madison Group Sellers, as applicable,
in accordance with the first sentence of this Section 7.8(f), such Tax refund
obtained shall be for the account of the Parent Shareholders or the Madison
Group Sellers, as applicable, and the related Tax refund obtained shall be paid
to the Parent Shareholders’ Representative (for the benefit and account of the
Parent Shareholders) or the Madison Group Sellers’ Representative (for the
benefit and account of the Madison Group Sellers), as applicable, within ten
Business Days after such refund is received; and the related Tax refund obtained
shall be treated as an adjustment to the consideration payable to the Parent
Shareholders or the Madison Group Sellers, as applicable.  Also, for the
avoidance of doubt, Buyer shall have no obligation to reimburse or otherwise
make any payment under this Section 7.8(f) (or any other provision of this
Agreement) to the Sellers, the Representatives, or any other Person as a result
of the availability or utilization in a Taxable period (or portion thereof)
beginning after the Closing Date of any net operating loss, credit, or other Tax
attribute of Parent or any Acquired Company that is attributable to any
Pre-Closing Tax Period.  For the avoidance of doubt, the previous sentence shall
not be interpreted to mean that the net operating loss of Parent referred to in
the previous sentence cannot be used as an offset for the accrued Tax liability
arising from the change in the method of accounting as reflected in the
calculation of Net Working Capital on Exhibit A.
 
(g) Section 754 Election.  If the Company does not have in effect an election
under Section 754 of the Code (and any equivalent election for applicable state,
local and non-U.S. income Tax purposes) relating to the adjustment of the tax
bases of the Company’s assets as provided in Sections 734 and 743 of the Code
(or any similar provision under state, local or non-U.S. Tax Law) (a “Section
754 Election”) that would be applicable on the sale of the Units pursuant to
this Agreement, the Company shall make a Section 754 Election on its U.S.
federal income Tax Return (and state, local or non-U.S. income Tax Returns where
applicable) for the Taxable year of the Company that includes the Closing Date.
 
84

--------------------------------------------------------------------------------

 
 
(h) Consolidated Group. To the extent permitted by applicable Law, the Buyer
shall include or cause to be included the Parent and any of its eligible
Subsidiaries in the federal consolidated group of which the Buyer is a member
and any analogous state consolidated, combined or unitary group (if applicable)
during the period immediately following the Closing Date.
 
(i) Notice of § 409A Correction Amendment to 2008 Equity Incentive Plan. The
Buyer shall attach a notice of  “§ 409A Document Correction Under Sections V.B
and VII.C of Notice 2010-6” to its 2013 federal Tax Returns in the form attached
to Schedule 7.8(i) of the Acquired Companies Disclosure Letter notifying the IRS
of the adoption in 2013 of an amendment to the 2008 Equity Incentive Plan to
correct Code Section 409A document errors.  Buyer shall also notify the affected
participants in the 2008 Equity Incentive Plan of the corrective amendment,
provide each such participant with  an individualized notice of correction in
the form attached hereto as Schedule 7.8(i) of the Acquired Companies Disclosure
Letter and instruct each such participant to attach such individualized notice
of correction to his 2013 federal Tax Returns in accordance with the applicable
requirements of Notice 2010-6.
 
7.9 Access to Books and Records.  The Buyer will, and will cause the Acquired
Companies to, preserve and keep the records held by them relating to the
respective businesses of the Acquired Companies, for a period of seven years
from the Closing Date (or longer if required by applicable Law) and will make
such records and personnel reasonably available to the Representatives as may be
required by such party in connection with, among other things, any insurance
claims by, Action or tax audits against or governmental investigations of the
Sellers or any of their respective Affiliates; provided such access does not
unreasonably disrupt the normal operations of the applicable Acquired Companies.
 
7.10 Further Assurances.  Except as otherwise provided herein, the Buyer and the
Sellers shall (and (i) the Parent shall cause the Acquired Companies to and
(ii) Parent Shareholders shall cause Parent to) use their commercially
reasonable efforts to take, or cause to be taken, all actions necessary or
appropriate to consummate and make effective the Contemplated Transactions.  If
at any time (whether before or after the Closing) any further action is
necessary or appropriate to carry out the purposes of this Agreement, the
parties shall use their commercially reasonable efforts to take, or cause to be
taken, that action.
 
7.11 Directors’ and Officers’ Insurance Policy.
 
(a) Prior to the Closing, Parent and/or one or more of the Acquired Companies
may obtain a six year prepaid “tail policy” on reasonable terms and conditions
providing substantially equivalent benefits as the current policies of
directors’ and officers’ liability insurance maintained by the Parent and/or the
Acquired Companies on the date of this Agreement with respect to claims arising
in whole or in part from factors or events that actually or allegedly occurred
on or before the Closing Date.  The Parties agree that the costs of such “tail
policy” shall be treated as a Transaction Expense of Sellers.
 
85

--------------------------------------------------------------------------------

 
 
(b) For a period of six years after the Closing, the Organizational Documents of
the Parent and the Acquired Companies shall contain provisions no less favorable
with respect to indemnification, advancement of expenses and exculpation of the
current or former directors or officers of the Parent and the Acquired Companies
for periods prior to and including the Closing than are currently set forth in
the Organizational Documents of the Parent and the Acquired Companies.
 
7.12 Representatives.
 
(a) Madison Group Sellers’ Representative.
 
(i) Each of the Madison Group Sellers irrevocably appoints Michael W. Madison
with power of designation and assignment as his, her or its true and lawful
attorney-in-fact and agent with full power of substitution, to act solely and
exclusively on behalf of, and in the name of and in the stead of, such Madison
Group Seller, with the full power, without the consent of such Madison Group
Seller, to exercise as the Madison Group Sellers’ Representative as he in his
sole discretion deems appropriate, the powers which such Seller could exercise
under the provisions of this Agreement and the Ancillary Agreements and to take
all actions necessary or appropriate in the judgment of the Madison Group
Sellers’ Representative in connection with this Agreement and the Ancillary
Agreements, which shall include the power and authority to amend, modify, waive
or provide consent with respect to any provision of this Agreement and the
Ancillary Agreements and to execute, deliver and accept such waivers and
consents and any and all notices, documents, certificates or other papers to be
delivered in connection with this Agreement and the Ancillary Agreements and the
consummation of the Contemplated Transactions, including the Madison Group
Sellers Disclosure Letter, as the Madison Group Sellers’ Representative, in his
sole discretion, may deem necessary or desirable.  In any Third Party Defense in
which more than one Madison Group Seller is an Indemnitor, the Madison Group
Sellers’ Representative shall act on behalf of all Madison Group Sellers.  The
Buyer and the Buyer Indemnitees, if applicable, will be entitled to rely
exclusively upon any notices and other acts of the Madison Group Sellers’
Representative as being legally binding acts of each Madison Group Seller
individually and the Madison Group Sellers collectively.  The appointment and
power of attorney granted by each Madison Group Seller to the Madison Group
Sellers’ Representative shall be deemed coupled with an interest and all
authority conferred hereby shall be irrevocable whether by death or incapacity
of any such Seller or the occurrence of any other event or events.
 
(ii) Each Madison Group Seller acknowledges and agrees that the Madison Group
Sellers’ Representative will not be liable to the Madison Group Sellers for any
act done or omitted hereunder as the Madison Group Sellers’ Representative while
acting in good faith and in the exercise of reasonable judgment, and any act
done or omitted pursuant to the advice of counsel will be conclusive evidence of
such good faith.  The Madison Group Sellers will jointly and severally indemnify
the Madison Group Sellers’ Representative and hold him harmless against any
Losses incurred without gross negligence or bad faith on the part of the Madison
Group Sellers’ Representative and arising out of or in connection with the
acceptance or administration of its duties under this Agreement, the Escrow
Agreement and the Special Escrow Agreement.
 
86

--------------------------------------------------------------------------------

 
 
(iii) The Madison Group Sellers will reimburse the Madison Group Sellers’
Representative for their Pro Rata Share of any out-of-pocket, independent,
third-party fees and expenses (including fees and expenses of counsel,
accountants and other advisors) incurred by the Madison Group Sellers’
Representative that arise out of or are in connection with the acceptance or
administration of the Madison Group Sellers’ Representative’s duties under this
Agreement, the Escrow Agreement and the Special Escrow Agreement.
 
(iv) Should Michael W. Madison become unable or unwilling to act as Madison
Group Sellers’ Representative, then and in that and at the time of such event,
Grenville Lewis, IV, shall, absent any further action required, immediately
become the successor Madison Group Sellers’ Representative with all rights,
powers and obligations granted to and required of the Madison Group Sellers’
Representative hereunder.
 
(v) Any notice or communication given or received by, and any decision, action,
failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction of, the Madison Group Sellers’
Representative that is within the scope of the Madison Group Sellers’
Representative’s authority under this Agreement shall constitute a notice or
communication to or by, or a decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or
instruction of all the Madison Group Sellers and shall be final, binding and
conclusive upon each such Madison Group Seller; and Buyer and each Indemnified
Person shall be entitled to rely upon any such notice, communication, decision,
action, failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction as being a notice or communication to or
by, or a decision, action, failure to act within a designated period of time,
agreement, consent, settlement, resolution or instruction of, each and every
such Madison Group Seller.
 
(vi) Each Madison Group Seller agrees that all amounts payable to him, her or it
by the Buyer hereunder shall be paid by the Buyer to the Madison Group Sellers’
Representative.  The Madison Group Sellers’ Representative agrees to pay to each
Madison Group Seller the amount that the Madison Group Sellers’ Representative
receives on behalf of such Madison Group Seller.
 
(b) Parent Shareholders’ Representative.
 
(i) Each of the Parent Shareholders irrevocably appoints Dennis Leary as his or
its representative, to act on behalf of such Parent Shareholder, without the
consent of such Parent Shareholder, to exercise as the Parent Shareholders’
Representative as he in his sole discretion deems appropriate, the powers which
such Seller could exercise under the provisions of this Agreement, the Ancillary
Agreements, and the Side Letters and to take all actions necessary or
appropriate in the judgment of the Parent Shareholders’ Representative in
connection with this Agreement, the Ancillary Agreements, and the Side Letters,
which shall include the power and authority to amend, modify, waive or provide
consent with respect to any provision of this Agreement, the Ancillary
Agreements, and the Side Letters and to execute, deliver and accept such waivers
and consents and any and all notices, documents, certificates or other papers to
be delivered in connection with this Agreement, the Ancillary Agreements, and
the Side Letters, including the Parent Shareholders Disclosure Letter, and the
consummation of the Contemplated Transactions as the Parent Shareholders’
Representative, in his sole discretion, may deem necessary or desirable.  In any
Third Party Defense in which any Parent Shareholder is an Indemnitor, the Parent
Shareholders’ Representative shall act on behalf of all Parent
Shareholders.  The Buyer and the Buyer Indemnitees, if applicable, will be
entitled to rely exclusively upon any notices and other acts of the Parent
Shareholders’ Representative as being legally binding acts of each Parent
Shareholder individually and the Parent Shareholders collectively.  The
appointment made by each Parent Shareholder of the Parent Shareholders’
Representative as his or its representative shall be deemed coupled with an
interest and all authority conferred hereby shall be irrevocable whether by
death or incapacity of any such Seller or the occurrence of any other event or
events.  Notwithstanding the foregoing, the Parent Shareholders’ Representative
shall not have the right, power, or authority to enter into any amendments,
modifications, or waivers that would (A) increase the financial or other
obligations of any Parent Shareholder pursuant to this Agreement or otherwise in
connection with the transactions contemplated hereby without the prior written
consent of each such Parent Shareholder, or (B) adversely affect any Parent
Shareholder in a manner materially different than its effect on all Parent
Shareholders; provided, however, that this sentence is not binding on the Buyer
and the Buyer shall at all times be able to rely on any written or oral
instructions or agreements made by the Parent Shareholders’ Representative
without concern over this sentence.
 
87

--------------------------------------------------------------------------------

 
 
(ii) Each Parent Shareholder acknowledges and agrees that the Parent
Shareholders’ Representative will not be liable to the Parent Shareholders for
any act done or omitted hereunder as the Parent Shareholders’ Representative
while acting in good faith and in the exercise of reasonable judgment, and any
act done or omitted pursuant to the advice of counsel will be conclusive
evidence of such good faith.  The Parent Shareholders will severally, and not
jointly, indemnify the Parent Shareholders’ Representative and hold him harmless
against any Losses incurred without gross negligence or bad faith on the part of
the Parent Shareholders’ Representative and arising out of or in connection with
the acceptance or administration of its duties under this Agreement, the Escrow
Agreement and the Special Escrow Agreement.
 
(iii) Each of the Parent Shareholders will reimburse the Parent Shareholders’
Representative for its Pro Rata Share of any out-of-pocket, independent,
third-party fees and expenses (including fees and expenses of counsel,
accountants and other advisors) incurred by the Parent Shareholders’
Representative that arise out of or are in connection with the acceptance or
administration of the Parent Shareholders’ Representative’s duties under this
Agreement, the Side Letters, the Escrow Agreement and the Special Escrow
Agreement.
 
(iv) Should Dennis Leary become unable or unwilling to act as Parent
Shareholders’ Representative, then at the time of such event, another designee
of Champlain shall be appointed by Champlain and written notice thereof shall be
provided to Buyer, the Madison Group Sellers' Representative, and the Parent
Shareholders within three days from such event, and absent any further action
required, such designee shall immediately become the successor Parent
Shareholders’ Representative with all rights, powers and obligations granted to
and required of the Parent Shareholders’ Representative hereunder.
 
88

--------------------------------------------------------------------------------

 
 
(v) Any notice or communication given or received by, and any decision, action,
failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction of, the Parent Shareholders’
Representative that is within the scope of the Parent Shareholders’
Representative’s authority under this Agreement shall constitute a notice or
communication to or by, or a decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or
instruction of all the Parent Shareholders and shall be final, binding and
conclusive upon each such Parent Shareholder; and Buyer and each Indemnified
Person shall be entitled to rely upon any such notice, communication, decision,
action, failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction as being a notice or communication to or
by, or a decision, action, failure to act within a designated period of time,
agreement, consent, settlement, resolution or instruction of, each and every
such Parent Shareholder.  The Parent Shareholders' Representative agrees to
notify the Parent Shareholders of any action taken pursuant authority granted
pursuant to this Section 7.12(b), and to provide to each Parent Shareholder
copies of any documents executed or approved pursuant to such authority.
 
(vi) Each Parent Shareholder hereby agrees that this Section 7.12(b) shall
supersede anything to the contrary set forth in that certain Stockholders’
Agreement of B27 Holdings Corp., dated as of July 23, 2008, by and among B27
Holdings Corp. and the stockholders thereof.
 
7.13 Restrictive Covenants.
 
(a) Each of Champlain, Ardia, Michael W. Madison, Kevin Jay Randle, and William
H. Marsh (each a “Restricted Person”) covenant that, commencing on the Closing
Date and ending, in the cases of Champlain, Ardia and Dennis H. Leary, on the
third anniversary of the Closing Date, and in the cases of Michael W. Madison,
Kevin Jay Randle and William H. Marsh on the fifth anniversary of the Closing
Date (in each case, the “Restricted Period”), such Sellers shall not, and they
shall cause their respective Affiliates not to, directly or indirectly, own,
manage, engage in, operate, join, control, be employed by or work for or consult
with or render services for, do business with, maintain any interest in
(proprietorship, financial or otherwise), or participate in the ownership,
management or control of, or be connected in any manner with (except for
ownership of fewer than 1% of the common stock or equity interest of a public
corporation or ownership resulting from a distribution to Champlain from one of
its portfolio companies), any business engaged in:  (i) the designing,
remanufacturing, manufacturing, distributing, servicing or repairing of pumps
built to American Petroleum Institute or American National Standards Institute
standards for the oil and gas and power markets, (ii) integrated flow control
solutions for the Oil and Gas Industry, Air Quality Industry, or Power
Generation Industries, and (iii) Engineered-to-Order Modular Systems ((i), (ii)
and (iii) collectively, the “Restricted Business”). Notwithstanding the
foregoing, “Restricted Business” shall not include the Restricted Person’s
equity ownership of any of B47, LLC, Fred Jones Investments, LLC, Intelliquip,
LLC, Reynolds RE, LLC, Momentum Engineered Systems, Inc., or B27 RE, Inc., in
each case so long as such entity does not change its business from what it has
been in the twelve months prior to the date of this Agreement to include any
activities that would come within the definition of the Restricted Business.
 
89

--------------------------------------------------------------------------------

 
 
(b) Each Restricted Person agrees that during the Restricted Period, he or it
shall not, directly or indirectly (and shall cause his or its respective
Affiliates not to), (i) cause, induce, encourage or solicit the employment or
engagement of services of any Person who is an employee, contractor or
consultant of Parent or any Acquired Company, the Buyer or its Affiliates, hire
any such Person, or persuade, induce or attempt to persuade or induce any such
Person to leave his, her or its employment or to refrain from providing services
to Parent or any Acquired Company, the Buyer or its Affiliates or (ii) solicit,
cause, encourage or induce, or in any manner attempt to solicit, cause,
encourage or induce, or cause or authorize any other Person to solicit or induce
any Person (including, but not limited to, any existing customer, supplier or
licensor of the Acquired Companies or any other Person that has a business
relationship with the Parent or any of the Acquired Companies, the Buyer or any
of their respective Affiliates) to cease, terminate, modify, diminish or not
commence doing business with Parent, any Acquired Company, the Buyer or its
Affiliates (general solicitations of employment not directed at employees of the
Buyer or the Acquired Companies shall not violate this provision, but the
employees so solicited may not be hired).  Notwithstanding the foregoing, this
restriction shall not apply to the direct or indirect portfolio companies of any
Seller that is a private equity, venture, or pension fund to which such Seller
does not disclose any confidential information about the Acquired Companies or
any information about such individual or influence such hiring decision in any
way.
 
(c) Each Restricted Person acknowledges that the restrictions contained in this
Section 7.13 are reasonable and necessary to protect the legitimate interests of
the Buyer and constitute a material inducement to the Buyer to enter into this
Agreement and consummate the transactions contemplated by this Agreement.  Each
Restricted Person acknowledges that any violation of this Section 7.13 will
result in irreparable injury to the Buyer and agree that in addition to all
other damages to which Buyer may be entitled the Buyer shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as an equitable accounting of all earnings, profits and
other benefits arising from any violation of this Section 7.13, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Buyer may be entitled.
 
(d) In the event that any covenant contained in this Section 7.13 should ever be
adjudicated to exceed the time, geographic, product or service or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service or other limitations permitted by applicable Law.  The covenants
contained in this Section 7.13 and each provision thereof are severable and
distinct covenants and provisions.  The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.
 
90

--------------------------------------------------------------------------------

 
 
7.14 No Shop.
 
(a) Neither the Parent, the Company nor the Sellers shall, and none of them
shall (knowingly, with respect to the Parent Shareholders other than Ardia,
Champlain, B28 or 2 Under) permit any of their respective Affiliates, directors,
officers, employees, representatives or agents of such Seller or the Company to,
directly or indirectly, do any of the following at any time prior to the Outside
Date:  (i) discuss, encourage, negotiate, undertake, initiate, authorize,
recommend, propose or enter into, whether as the proposed surviving, merged,
acquiring or acquired corporation or otherwise, any transaction involving a
merger, consolidation, business combination, purchase or disposition of any
material amount of the assets of the Company or any Capital Stock or other
ownership interests of the Company other than the Contemplated Transactions (an
“Acquisition Transaction”), (ii) facilitate, encourage, solicit or initiate
discussions, negotiations or submissions of proposals or offers in respect of an
Acquisition Transaction, (iii) furnish or cause to be furnished, to any Person,
any information concerning the business, operations, properties or assets of the
Company in connection with an Acquisition Transaction, or (iv) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other Person to do or seek any of the foregoing.
 
(b) Each of the Parent, the Company and the Sellers shall notify Buyer orally
and in writing promptly (but in no event later than 24 hours) after receipt by
such Seller or the Company thereof at any time prior to the Outside Date of any
proposal or offer from any Person other than Buyer to effect an Acquisition
Transaction or any request for non-public information relating to the Parent or
any of the Acquired Companies or for access to the properties, books or records
of the Parent or any of the Acquired Companies by any Person other than
Buyer.  Such notice shall indicate the identity of the Person making the
proposal or offer, or intending to make a proposal or offer or requesting
non-public information or access to the Books and Records of the Parent or any
of the Acquired Companies, the material terms of any such proposal or offer, or
modification or amendment to such proposal or offer and copies of any written
proposals or offers or amendments or supplements thereto.  Each of the Parent,
the Company and the Sellers shall keep Buyer informed, on a current basis, of
any material changes in the status and any material changes or modifications in
the material terms of any such proposal, offer, indication or request.
 
(c) On the date hereof each of the Parent, the Company and the Sellers shall
immediately cease and cause to be terminated any existing discussions or
negotiations with any Persons (other than Buyer) conducted heretofore with
respect to any Acquisition Transaction.  Each of the Parent, the Company and the
Sellers agree not to release any third party from the confidentiality and
standstill provisions of any agreement to which the Parent or any of the
Acquired Companies is a party at any time prior to the Outside Date.
 
7.15 Use of Name.  As of the Closing, Buyer, Parent and the Acquired Companies
shall have the sole right to the use of the name “B27” or similar names and all
of the Acquired Companies’ Trademarks or any other names currently used in the
business of any of the Acquired Companies; provided, that “B28” and “B47,” or
any other name that includes either of such phrases, shall not be deemed to be
similar to “B27.”  The Sellers shall not, and shall not permit their respective
Affiliates to (knowingly, with respect to the Affiliates of the Parent
Shareholders other than the Affiliates of Ardia, Champlain, B28 or 2 Under), use
such name or any variation or simulation thereof or any of the Acquired
Companies’ Trademarks.  The Sellers shall, and shall cause each of their
Affiliates to, immediately after the Closing, cease to hold itself out as having
any affiliation with the Acquired Companies; provided, that the Sellers shall be
permitted to use "B27" in the name of "B27 RE, Inc." until the applicable
Governmental Entity of the State of Louisiana provides written or other
verifiable confirmation that no further Remediation of the Shreveport Property
is required.
 
91

--------------------------------------------------------------------------------

 
 
7.16 Reserved
 
7.17 Fees and Expenses.  Prior to the Closing Date, the Company shall deliver to
Buyer (i) pay-off letters or final invoices in respect of the Sellers’
Transaction Expenses from third-party service providers to whom payments are
required to be made by the Company, and (ii) a certificate of the Company
setting forth an estimate of the unpaid balance of all Sellers’ Transaction
Expenses as of the close of business on the day immediately preceding the
Closing.  On the Closing Date but prior to the Closing, the Company shall
deliver to Buyer a certificate of the Company setting forth the unpaid balance
of all Sellers’ Transaction Expenses as of the close of business on the day
immediately preceding the Closing.  The Company shall pay and discharge all such
Sellers’ Transaction Expenses at or prior to the Closing in accordance with
Section 2.4.  All pay-off letters or final invoices shall provide that the
amounts set forth therein represent payment in full for all fees and expenses
payable by the Company in connection with the transactions contemplated by this
Agreement.
 
7.18 Debt.  Prior to the Closing Date, the Company shall provide Buyer with (i)
a certificate of the Company setting forth an estimate of the balance of all
Indebtedness of the Company as of the close of business on the day immediately
preceding the Closing Date and (ii) customary pay-off letters from all holders
of Indebtedness (other than Continuing Indebtedness) to be repaid as of or prior
to the Closing.  The Company shall also make arrangements reasonably
satisfactory to Buyer for such holders to provide to Buyer recordable form
mortgage and lien releases, canceled notes and other documents reasonably
requested by Buyer prior to the Closing such that all Liens on the assets or
properties of the Company that are not Permitted Liens shall be satisfied,
terminated and discharged on or prior to the Closing Date. On the Closing Date
prior to the Closing, the Company shall deliver to Buyer a certificate of the
Company setting forth all Indebtedness of the Company as of the close of
business on the day immediately preceding the Closing Date.
 
7.19 Release.  Effective as of the Closing, each Seller, for itself and for each
of its Affiliates, heirs, devisees, legal representatives, successors and
assigns, but in each case solely in its capacity as an equityholder of the
Parent or the Company (each a “Releasing Party” and collectively the “Releasing
Parties”), hereby absolutely, generally, irrevocably, unconditionally and
completely releases, acquits and forever discharges each of the Releasees from
any Claim (as defined below) the Releasing Party has as an equityholder and
absolutely, generally and completely waives and relinquishes each and every
Claim that the Releasing Parties may have had as an equityholder in the past,
may now have or may have in the future against any of the Releasees, relating to
any written or oral agreements or arrangements entered into, and any events,
matters, causes, things, acts, omissions or conduct occurring or existing at any
time up to and including the Closing Date relating to, or otherwise arising out
of transactions with, the Company, including, without limitation, any Claim
(a) to the effect that the Releasing Party is or may be entitled to any
compensation, benefits or perquisites from the Company or any of its direct or
indirect Subsidiaries, or (b) otherwise arising (directly or indirectly) out of
or in any way connected with the Releasing party’s employment or other
relationship with the Company or any of its affiliates, including, without
limitation, direct or indirect Subsidiaries or partnerships; provided, however,
that the Releasing Party is not releasing the Releasing Parties’ rights, if any:
 
92

--------------------------------------------------------------------------------

 
 
(a) arising out of or described in this Agreement or any of the Ancillary
Agreements, including Transaction Bonuses;
 
(b) under the Company’s Organizational Documents;
 
(c) with respect to salaries, bonuses and any pending unpaid claims for
reimbursement of expenses that have accrued in the ordinary course of business
consistent with past practices;
 
(d) to accrued vacation and vested benefits under the Company’s employee benefit
plans, health insurance and retirement plans;
 
(e) under any agreement to which the undersigned and the Company are parties
that provides for the payment or acceleration of any benefit in connection with
the change of control of the Company;
 
(f) to items specifically excluded from the Officer/Director/Manager Release
Agreements, as specifically set forth therein; and
 
(g) to continuing rights and obligations under the Employment Agreements.
 
Each Releasing Party also hereby waives the benefits of, and any rights that the
Releasing Parties may have under, any statute or common law principle of similar
effect in any jurisdiction with respect to the Claims released herein.  The
Releasing Party understands and acknowledges that the Releasing Parties may
discover facts different from, or in addition to, those which it believes to be
true with respect to the Claims released herein and agrees that this letter
shall be and remain effective in all respects notwithstanding any subsequent
discovery of different and/or additional facts.  Should any of the Releasing
Parties discover that any fact relied upon in entering into this letter was
untrue, or that any fact was concealed, or that an understanding of the facts or
law was incorrect, the Releasing Parties shall not be entitled to any relief as
a result thereof and surrenders any rights that the Releasing Parties might have
to rescind this covenant on any ground.
 
7.20 Buyer Financing.  Buyer will promptly notify the Representatives if at any
time prior to the Closing Date Buyer determines, in its reasonable business
judgment, it no longer has access to sufficient funds to enable it to consummate
the Contemplated Transactions; provided, that any such notice will not relieve
the Buyer of its obligations hereunder.
 
93

--------------------------------------------------------------------------------

 
 
7.21 Issuance of Buyer’s Stock. The individuals specifically listed in
Schedule 2.2(a)(i) of the Acquired Companies Disclosure Letter (“Buyer’s Stock
Recipients”) hereby represent and warrant to the Buyer and covenant and agree to
be bound by the terms and conditions set out below regarding Buyer’s Stock.
 
(a) Buyer’s Stock Recipients are each capable of evaluating the merits and risks
of its investment in Buyer’s Stock hereunder.  Each Buyer’s Stock Recipient is
an “accredited investor” as defined in Rule 501 of Regulation D promulgated
pursuant to the Securities Act.  Each Buyer’s Stock Recipient is taking Buyer’s
Stock for their own account and not with a view to or for sale in connection
with any distribution of such securities as such terms are defined under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”).  Buyer’s Stock Recipients have each reviewed
Buyer’s Annual Report on Form 10-K for the year ended December 31, 2012 and any
Form 10-Qs or Form 8-Ks filed subsequent to December 31, 2012 and prior to the
date of this Agreement and the proxy statement relating to Buyer’s 2013 annual
meeting of stockholders.  Buyer’s Stock Recipients are each familiar with the
business and financial condition, properties, operations and prospects of Buyer
and has had the opportunity to discuss Buyer’s business and financial condition,
properties, operations and prospects with Buyer’s management and to ask
questions of officers of Buyer, which questions, if any, were answered to their
satisfaction.
 
(b) Buyer’s Stock Recipients each understands that (i) Buyer’s Stock will be
“restricted securities” under the applicable federal securities laws, (ii) that
the Securities Act provides in substance that such shareholder may dispose of
Buyer’s Stock only pursuant to an effective registration statement under the
Securities Act or in a transaction exempt from the registration requirements of
the Securities Act, (iii) that Buyer has no obligation or intention to register
the sale of Buyer’s Stock pursuant to the Securities Act, and that, accordingly,
each Buyer’s Stock Recipient may be required to bear the economic risk of the
investment in Buyer’s Stock for a period of time, and (iv) Buyer’s Stock shall
be subject to appropriate stop-transfer instructions to be given by Buyer to its
transfer agents and shall have endorsed thereon a legend substantially as
follows:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR ELECTRONIC ENTRY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
ANY APPLICABLE STATE LAW AND MAY NOT BE TRANSFERRED WITHOUT REGISTRATION UNDER
THE ACT OR SUCH APPLICABLE STATE LAW UNLESS AN EXEMPTION FROM SUCH REGISTRATION
IS AVAILABLE THEREUNDER UNLESS THE BUYER HAS BEEN FURNISHED WITH AN OPINION OF
COUNSEL, WHICH OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE
BUYER, THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED.
 
(c) None of the Buyer’s Stock Recipients, or any of their respective affiliates,
are parties to any agreement or plan that provides for a pro rata or similar
distribution of any of Buyer’s Stock.
 
94

--------------------------------------------------------------------------------

 
 
(d) The transactions contemplated by this Agreement are not part of any
pre-existing plan or agreement to provide for the distribution of any of Buyer’s
Stock.
 
(e) Each Buyer’s Stock Recipient will not transfer, sell or otherwise distribute
Buyer’s Stock prior to six months from the date hereof, unless it shall have
delivered to the Buyer an opinion of counsel, in form and substance and from
counsel reasonably satisfactory to the Buyer, that such transfer, sale or
distribution is not a sale under Rule 145 promulgated by the Securities and
Exchange Commission under the Securities Act.
 
(f) Whenever the restrictions imposed by this Section 7.21 shall terminate, as
herein provided, the holder of Buyer’s Stock as to which such restrictions have
terminated shall be entitled to receive from Buyer, without expense to each
Buyer’s Stock Recipient, a new certificate not bearing the restrictive legend
set forth in this Section 7.21 and not containing any other reference to the
restrictions imposed by this Section 7.21.
 
7.22 Data Room.  Within 10 Business Days of the date of this Agreement, the
Representatives shall cause Houlihan Lokey to deliver to Buyer and Buyer’s
counsel a disk or flash drive containing the Data Room as it existed at the time
of the execution of this Agreement.  Within 10 Business Days after the Closing,
the Representatives shall cause Houlihan Lokey to deliver to Buyer and Buyer’s
counsel a disk or flash drive containing the Data Room as it existed as of the
time of Closing.
 
7.23 Escrow Fees.   All fees and expenses under the Escrow Agreement and the
Special Escrow Agreement shall be split equally between Buyer and Sellers.
 
ARTICLE VIII
CONDITIONS TO CLOSING
 
8.1 Conditions to Obligations of the Buyer and the Sellers.  The obligations of
the Buyer and the Sellers to consummate the Contemplated Transactions are
subject to the satisfaction of the following conditions:
 
(a) No temporary restraining Order, preliminary or permanent injunction or other
Order and no Action shall be in effect, pending, or threatened, enjoining,
prohibiting or otherwise preventing the consummation of the Contemplated
Transactions.
 
(b) No Law shall have been enacted or shall be deemed applicable to the
Contemplated Transactions which makes the consummation of such transactions
illegal.
 
(c) The waiting period under the HSR Act (the “HSR Waiting Period”) shall have
expired or been terminated.
 
8.2 Conditions to Obligations of the Buyer.  The obligation of the Buyer to
consummate the Contemplated Transactions is subject to the fulfillment (any or
all of which may be waived in writing by the Buyer in its sole discretion) of
the following conditions precedent:
 
95

--------------------------------------------------------------------------------

 
 
(a) The Parent Shareholders’ Representative and Madison Group Sellers’
Representative shall deliver to the Buyer on or before the Closing Date updates
to the Acquired Companies Disclosure Letter, the Madison Group Sellers’
Disclosure Letter, and the Parent Shareholders Disclosure Letter in accordance
with Section 7.2(c), which updates shall reflect that there shall not have been
or occurred any event, change, occurrence or circumstance that, individually or
in the aggregate with any such events, changes, occurrences or circumstances,
has or could reasonably be expected to result in Losses to the Acquired
Companies of more than $5,000,000 in the aggregate since the date of this
Agreement.  Buyer shall have the right to seek indemnification for all Losses
arising from a breach of the Sellers’ representations or warranties contained
herein (without taking into account any updates to the Acquired Companies
Disclosure Letter, the Madison Group Sellers’ Disclosure Letter, or the Parent
Shareholders Disclosure Letter), provided, that if the Sellers provide written
notice to Buyer that in Sellers’ reasonable business judgment an event, change,
occurrence or circumstance has occurred after the date of signing this Agreement
with reasonable specificity and details and calculations of reasonably expected
Losses related thereto and the Buyer elects to consummate the Contemplated
Transactions and waive this condition precedent, it may not seek indemnification
for Losses reasonably and accurately described in such notice related to such
disclosed event, change, occurrence or circumstance in excess of
$5,000,000.  This $5,000,000 cap does not apply to any event, change, occurrence
or circumstance that occurred before the signing of this Agreement even if it
was not known or disclosed to Buyer until after the signing of this Agreement.
 
(b) The Sellers, Representatives, Parent, and the Acquired Companies shall have
performed or complied in all material respects with all obligations and
covenants required of them, respectively, by this Agreement to be performed or
complied with at or prior to the Closing.
 
(c) The Buyer shall have received certificates dated the Closing Date signed by
the Parent Shareholders’ Representative, on behalf of each Parent Shareholder,
and by the Madison Group Sellers’ Representative, on behalf of each Madison
Group Seller, to the effect that the conditions set forth in Sections 8.2(a) and
8.2(b) have been satisfied.
 
(d) Reserved.
 
(e) The Sellers shall have executed and delivered (or caused to be executed and
delivered) to the Buyer all agreements and other documents required to be
executed and delivered to the Buyer pursuant to this Agreement and the Ancillary
Agreements at or prior to the Closing (including certificates for the Equity
Securities of Parent and the Units (if certificated) and all other certificates,
documents and instruments required to be delivered to the Buyer at the Closing
pursuant to Section 2.4(b), Section 2.4(c) and Section 2.4(d)).
 
(f) The employees party to the Employment Agreements shall continue to be
employees of the Parent or an Acquired Company, as applicable, and the
Employment Agreements shall remain legal, valid and binding obligations of the
parties thereto.
 
(g) Each Acquired Company shall have obtained and delivered to Buyer an estoppel
certificate with respect to the Real Property Lease with Reynolds RE, LLC, B27
RE, Inc., Sport RE, LLC, and from the landlords for the Geismer and Tulsa
business locations dated no earlier than October 15, 2013, in each case in form
and substance reasonably acceptable to Buyer.
 
96

--------------------------------------------------------------------------------

 
 
(h) Each Acquired Company shall have obtained the issuance, reissuance or
transfer of all Permits (including Environmental Permits), if any, required
under Law (including Environmental Laws) for Company to continue to conduct the
operations of the Company’s and each Acquired Company business as of the Closing
Date.
 
(i) Each recipient of a Transaction Bonus shall have signed an agreement, in the
form and substance acceptable to Buyer agreeing to the amount of the Transaction
Bonus payable to such participant or recipient and releasing the Company and all
Releasees of any and all claims with respect to any Transaction Bonus owed to
such employee, other than claims arising from breach of this Agreement.
 
(j) The Buyer shall have received a duly executed copy of the Landlord Release
and Covenant Not to Sue from Reynolds RE, LLC in the form attached hereto as
Exhibit F.
 
(k) The Company’s 401(k) plan shall be terminated effective as of the day prior
to Closing.  Participants in the Company’s 401(k) plan will be allowed to roll
over their 401(k) accounts into the Buyer’s 401(k) plan post-Closing.
 
(l) The Equity Incentive Plan shall be terminated at or prior to the Closing.
 
8.3 Conditions to Obligations of the Sellers.  The obligation of the Sellers to
consummate the Contemplated Transactions is subject to the fulfillment (any of
all of which may be waived in writing by the Representatives in their sole
discretion) of the following conditions precedent:
 
(a) Each of the representations and warranties of the Buyer set forth in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date as if made at and as of the Closing except to the extent that such
representations and warranties refer specifically to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date.
 
(b) The Buyer shall have performed and complied in all material respects with
all obligations, agreements and covenants required by this Agreement to be
performed or complied with by Buyer on, at or prior to the Closing Date.
 
(c) The Sellers shall have received a certificate dated the Closing Date signed
on behalf of the Buyer by an officer of the Buyer to the effect that the
conditions set forth in Sections 8.3(a) and 8.3(b) have been satisfied.
 
(d) The Buyer shall have executed and delivered to the Sellers all agreements
and other documents required to be executed and delivered to the Sellers
pursuant to this Agreement and the Ancillary Agreements at or prior to the
Closing (including all certificates, documents and instruments required to be
delivered to the Sellers the Closing pursuant to Section 2.4(a)) and the Buyer
shall have made the payments required to be made by the Buyer at the Closing
pursuant to Section 2.2.
 
97

--------------------------------------------------------------------------------

 
 
(e) Buyer shall have delivered or caused to be delivered, to each Buyer’s Stock
Recipient, Buyer’s instructions to Buyer’s transfer agent to issue the
respective amount of Buyer’s Stock to each Buyer’s Stock Recipient.
 
ARTICLE IX
TERMINATION
 
9.1 Termination.
 
(a) This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time prior to the Closing:
 
(i) by mutual written consent of the Buyer and the Representatives;
 
(ii) by the Buyer, on the one hand, or the Representatives, on the other hand,
if the Closing does not occur on or before the Outside Date; provided that the
right to terminate this Agreement under this clause (ii) shall not be available
to any party whose breach of a representation, warranty, covenant or agreement
under this Agreement has been the cause of, or resulted in the failure of, the
Closing to occur on or before such date;
 
(iii) by the Buyer if (A) the Sellers, Parent, or the Acquired Companies shall
have breached any of the covenants or agreements contained in this Agreement or
the Ancillary Agreements to be complied with by the Sellers, Parent, or the
Acquired Companies such that the closing condition set forth in Section 8.2(b)
cannot be satisfied or cured prior to the Outside Date or (B) there exists a
breach of any representation or warranty of the Sellers, Parent, or the Acquired
Companies contained in this Agreement or the Ancillary Agreements, without
giving effect to any supplement to the Disclosure Schedules provided to the
Buyer prior to Closing, such that the closing condition set forth in Section
8.2(a) cannot be satisfied or cured prior to the Outside Date; provided, (1) in
the case of clause (A) and (B) of this Section 9.1(a)(iii), that such breach is
not cured by the Sellers within fifteen (15) Business Days after the Sellers
receive written notice of such breach from the Buyer and (2) the Buyer shall not
be entitled to terminate this Agreement pursuant to clause (A) or (B) of this
Section 9.1(a)(iii) if, at the time of such termination the Buyer is in breach
of any representation, warranty, covenant or other agreement contained herein in
a manner that the conditions to Closing set forth in Section 8.3(a) or
Section 8.3(b), as applicable, would not been satisfied;
 
(iv) by the Parent Shareholders if (A) the Buyer shall have breached any of the
covenants or agreements contained in this Agreement or the Ancillary Agreements
to be complied with by the Buyer such that the closing condition set forth in
Section 8.3(b) cannot be satisfied or cured prior to the Outside Date or (B)
there exists a breach of any representation or warranty of the Buyer contained
in this Agreement or the Ancillary Agreements such that the closing condition
set forth in Section 8.3(a) cannot be satisfied or cured prior to the Outside
Date; provided, (1) in the case of clause (A) and (B) of this
Section 9.1(a)(iv), that such breach is not cured by the Buyer within fifteen
(15) Business Days after the Buyer receives written notice of such breach from
either of the Representatives and (2) neither of the Representatives shall be
entitled to terminate this Agreement pursuant to this Section 9.1(a)(iv) if, at
the time of such termination the Sellers are in breach of any representation,
warranty, covenant or other agreement contained herein in a manner that the
conditions to Closing set forth in Section 8.2(a) or Section 8.2(b), as
applicable, would not been satisfied; or
 
98

--------------------------------------------------------------------------------

 
 
(v) by the Buyer or the Parent Shareholders if a Governmental Entity shall have
issued an Order or taken any other Action, in any case having the effect of
restraining, enjoining or otherwise prohibiting, or attempting to restrain,
enjoin or otherwise prohibit, the transactions contemplated by this Agreement
and such Order or other Action is final and non-appealable.
 
(b) The party desiring to terminate this Agreement pursuant to
Sections 9.1(a)(ii), 9.1(a)(iii), 9.1(a)(iv) or 9.1(a)(v) shall give written
notice of such termination to the other parties hereto.
 
9.2 Effect of Termination.  In the event of termination of this Agreement in
accordance with Section 9.1, this Agreement will forthwith become void and have
no effect, without any Liability other than:  (i) with respect to any claim for
willful breach of any representation, warranty, covenant or agreement set forth
in this Agreement); and (ii) the provisions of Sections 7.5, 7.6, 9.1, this 9.2
and Article XI will survive any termination hereof pursuant to Section 9.1.
 
ARTICLE X
INDEMNIFICATION
10.1 Survival.
 
(a) Except as otherwise expressly provided in this Article X, (i) the
Fundamental Representations shall survive the Closing and continue in full force
and effect until the expiration of the applicable statute of limitations, (ii)
the representations and warranties in Section 5.22 shall survive the Closing and
continue in full force and effect for a period of 36 months following the
Closing Date, and (iii) all other representations and warranties contained in
this Agreement, the Ancillary Agreements and any certificate or other document
furnished or to be furnished in connection with the Contemplated Transaction
shall survive the Closing and continue in full force and effect for a period of
24 months following the Closing Date.
 
(b) The covenants and obligations of the parties contained herein that by their
terms are to be performed at or prior to the Closing shall terminate and be of
no further force or effective as of the Closing.
 
(c) The covenants and obligations of the parties contained herein that by their
terms are to be performed after the Closing shall survive the Closing in
accordance with their terms, unless and to the extent that non-compliance with
such covenants or obligations is waived in writing by the parties.
 
99

--------------------------------------------------------------------------------

 
 
(d) The period for which a representation, warranty, covenant or obligation
survives the Closing is referred to herein as the “Applicable Survival
Period.”  In the event a notice of claim for indemnification under Sections 10.2
or 10.3 is given within ten days after the end of the Applicable Survival
Period, the representation, warranty, covenant, or obligation that is the
subject of such indemnification claim (whether or not formal legal Action shall
have been commenced based upon such claim) shall survive with respect to such
claim until such claim is finally resolved. For the avoidance of doubt, any
notice given within the ten days following an Applicable Survival Period may
only relate to a claim that arose during the Applicable Survival Period, and not
during such ten day period.
 
10.2 Indemnification by the Sellers for Representations and Warranties; Certain
Covenants and Other Matters.
 
(a) Subject to the limitations set forth herein, each Seller shall, severally
and not jointly, indemnify and hold Buyer and its Affiliates, employees,
officers, directors, representatives, agents, trustees, heirs, successors and
assigns (including, after the Closing, Parent and each Acquired Company) (the
“Buyer Indemnitees”) harmless from and against, and shall defend them against,
any and all Losses suffered or incurred by any Buyer Indemnitee during the
Applicable Survival Period to the extent, directly or indirectly, arising out of
or resulting from:  (i) any inaccuracy or breach or failure of any
representation or warranty made by such Seller, the Parent or any Acquired
Company in this Agreement to be true and correct in all respects at and as of
the date hereof and at and as of the Closing Date; provided, that in the case of
any inaccuracy or breach or failure of any representation or warranty made by
the Parent or any Acquired Company, solely to the extent of such Seller’s Pro
Rata Share thereof, (ii) any inaccuracy or breach or failure of any
representation or warranty of such Seller, the Parent or any Acquired Company in
any certificate or other document furnished or to be furnished to the Buyer in
connection with the Contemplated Transactions; provided, that in the case of any
inaccuracy or breach or failure of any representation or warranty made by the
Parent or any Acquired Company, solely to the extent of such Seller’s Pro Rata
Share thereof, (iii) any fees, expenses, commissions or other payments incurred
or owed or claimed to be owed by such Seller, Parent or any Acquired Company to
any agent, broker, investment banker or other firm or Person retained or
employed by such Seller, Parent or any Acquired Company in connection with the
Contemplated Transactions that are not included as Sellers’ Transaction
Expenses; provided, that in the case of any fees, expenses, commissions or other
payments owed or claimed to be owed by the Parent or any Acquired Company,
solely to the extent of such Seller’s Pro Rata Share thereof, (iv) any breach of
or failure by such Seller, either Representative, Parent or any Acquired Company
to perform any covenant or obligation or other agreement contained in this
Agreement, any Ancillary Agreement, or any certificate or other document
furnished or to be furnished to the Buyer in connection with the Contemplated
Transactions; provided, that in the case of any breach or failure by either
Representative, the Parent or any Acquired Company, solely to the extent of such
Seller’s Pro Rata Share thereof, (v) such Seller's Pro Rata Share of any matter
set forth on Schedule 10.2(a)(v) of the Acquired Companies Disclosure Letter,
which, notwithstanding anything to  the contrary in this Agreement, cannot be
changed after the date of this Agreement, (vi) such Seller's Pro Rata Share of
the Sellers' Transaction Expenses not paid at Closing or included in Current
Liabilities, (vii) such Seller's Pro Rata Share of any Claims by any Seller
against the Buyer Indemnitees relating to the allocation of the Adjusted Gross
Purchase Price among the Sellers as set forth in Schedule 2.2(a)(i) of the
Acquired Companies Disclosure Letter and Exhibits A through F thereto,
(viii) such Seller's Pro Rata Share of any Claims related to the Transaction
Bonuses, (ix) its Pro Rata Share of amounts owed to Buyer pursuant to
Sections 2.5(b) or (c) in excess of the Working Capital Escrow Fund, (x) any
fraud or willful misrepresentation by or on behalf of such Seller, Parent,
either Representative, or any Acquired Company; provided, that in the case of
any fraud or willful misrepresentation by either Representative, Parent or any
Acquired Company, solely to the extent of such Seller’s Pro Rata Share thereof,
(xi)  subject to Section 10.8(f), its Pro Rata Share of any Losses incurred by
Buyer because a letter of credit that comprises a portion of the Continuing
Indebtedness is drawn upon or called after Closing as a result of a failure of
the Company or any other Acquired Company to perform or an omission by the
Company or any other Acquired Company to perform on or before Closing; provided,
that no Seller shall be liable for Losses by Buyer with respect to any letter of
credit that is amended or increased after Closing to the extent such Losses are
attributable to such amendment or increase (for example, if a letter of credit
is increased from $1 million to $2 million, the Sellers’ liability for that
letter of credit remains at $1 million); and (xii) (A) its Pro Rata Share of any
and all Taxes of, or attributable to, the Parent or any of the Acquired
Companies for any Pre-Closing Tax Period (in the case of any Straddle Period,
determined in the manner set forth in Section 7.8(c)(ii)); (B) its Pro Rata
Share of any and all Taxes for which the Parent or any of the Acquired Companies
becomes liable by reason of (1) being a member of an affiliated, combined,
consolidated, unitary or aggregate group at any time prior to the Closing,
including pursuant to Treasury Regulations Section 1.1502-6 or any analogous or
similar provision under any state, local or non-U.S. Tax Law, (2) being a
successor-in-interest or transferee of any other person as a result of an event
or transaction occurring prior to Closing, or (3) having an express or implied
obligation to indemnify any other Person under any Tax sharing agreement, Tax
indemnity agreement, or similar agreement with respect to Taxes that was
executed or in effect at any time prior to Closing; and (C) its Pro Rata Share
of fifty percent (50%) of any Transfer Taxes; provided, however in the case of
(A) and (B) of this Section 10.2(a)(xii), only if and to the extent such Taxes
exceed the amount, if any, of such Taxes included as a Current Liability
(excluding any liability for deferred Taxes established to reflect timing
differences between book and Tax income) and taken into account in the final and
binding Adjusted Net Working Capital pursuant to Section 2.5 and (xiii) any
inaccuracy or breach or failure of any representation or warranty made by such
Seller, or, in the case of the Parent, either Representative, or any Acquired
Company, its Pro Rata Share thereof, in any Ancillary Agreement.
 
100

--------------------------------------------------------------------------------

 
 
(b) The Sellers shall not be liable for a Loss pursuant to Section 10.2(a)(i) or
(ii) unless (i) such individual claim for Loss, or series of related claims,
exceed $5,000 (the “De Minimis Threshold”) and further, (ii) the total claims
for all Losses by the Buyer Indemnitees under Section 10.2(a)(i) or (ii) exceeds
$2,000,000 (the “Basket”) in the aggregate, in which event the Sellers shall be
liable for all such Losses from the first dollar above $2,000,000; provided that
the Basket shall not apply to any Losses arising from the inaccuracy or breach
of any Fundamental Representation or any representation or warranty in Section
5.22.  With respect to any inaccuracy or breach of Section 5.22, the Sellers
shall not be liable for a Loss pursuant to Section 10.2(a)(i) or (ii) unless (x)
such individual claim for Loss, or series of related claims, exceed the De
Minimis Threshold and further, (y) the total claims for all Losses by the Buyer
Indemnitees under Section 10.2(a)(i) or (ii) related to any inaccuracy or breach
of Section 5.22 exceeds $1,000,000 in the aggregate, in which event the Sellers
shall be liable for all such Losses from the first dollar, including the first
$1,000,000.
 
 
101

--------------------------------------------------------------------------------

 
(c) Subject to Section 10.3, the aggregate liability of the Sellers for
indemnifiable Losses under Section 10.2(a)(i) or (ii) (in either case, other
than with respect to breaches or inaccuracies under Section 5.22) shall not
exceed the Escrow Amount.  Subject to Section 10.3, Buyer Indemnitees may
recover from the Sellers any indemnification with respect to claims for Losses
pursuant to Section 10.2(a)(i) or (ii) (in either case, other than with respect
to breaches or inaccuracies under Section 5.22) only by making claims in
accordance with and subject to the terms and conditions of the Escrow
Agreement.  Subject to Section 10.3, no Seller shall have any liability for
indemnifiable Losses under Section 10.2(a)(i) or (ii) (in either case, other
than with respect to breaches or inaccuracies under Section 5.22) in excess of
the Escrow Amount, which monies are to be paid into the Escrow Fund by the Buyer
at the Closing, and the Escrow Fund shall be the Buyer Indemnitees’ sole and
exclusive source of recovery with respect to any amounts required to be paid by
the Sellers pursuant to Section 10.2(a) (other than with respect to breaches or
inaccuracies under Section 5.22).  For the avoidance of doubt, the foregoing
limitations are exclusive of the right of the Buyer to recover any sums due
pursuant to Section 2.5 of this Agreement. For purposes of Article X,
qualifications as to materiality, including the term “material” (or any
variation thereof), Material Adverse Effect or any similar language in any
representation, warranty or covenant shall not be taken into account in
determining whether a breach of such representation, warranty or covenant (or
failure of any representation, warranty or covenant to be true and correct)
exists, and shall also not be taken into account in determining the amount of
any Losses with respect to such breach or failure to be true and correct.
 
(d)           Subject to Section 10.3, the aggregate liability of the Sellers
for indemnifiable Losses under Section 10.2(a)(i) or (ii) with respect to
breaches or inaccuracies under Section 5.22 shall not exceed the Special Escrow
Amount.  Subject to Section 10.3, Buyer Indemnitees may recover from the Sellers
any indemnification with respect to claims for Losses pursuant to
Section 10.2(a)(i) or (ii) with respect to breaches or inaccuracies under
Section 5.22 only by making claims in accordance with and subject to the terms
and conditions of the Special Escrow Agreement.  Subject to Section 10.3, no
Seller shall have any liability for indemnifiable Losses under
Section 10.2(a)(i) or (ii) with respect to breaches or inaccuracies under
Section 5.22 in excess of the Special Escrow Amount, which monies are to be paid
into the Special Escrow Fund by the Buyer at the Closing, and the Special Escrow
Fund shall be the Buyer Indemnitees’ sole and exclusive source of recovery with
respect to any amounts required to be paid by the Sellers pursuant to
Section 10.2(a)(i) or (ii) with respect to breaches or inaccuracies under
Section 5.22.
 
102

--------------------------------------------------------------------------------

 
 
10.3 Indemnification by the Sellers for Seller Fundamental Representations and
Warranties and Fraud.
 
(a) Notwithstanding anything in this Agreement to the contrary, (i) for Losses
incurred based on breaches of or inaccuracies in Seller Fundamental
Representations by the Parent or an Acquired Company, the Buyer Indemnitees
shall be required to recover, first, from each applicable Seller's (in such
capacity, the "Indemnifying Seller") Pro Rata Share of the balance of the Escrow
Fund at the time the claim is made under the Escrow Agreement, and second, if
and only to the extent such Losses exceed such Pro Rata Share of the
Indemnifying Seller, directly from the Indemnifying Seller(s) (subject to
Section 10.3(b)), on a several and not joint basis, in accordance with each such
Indemnifying Seller's Pro Rata Share, and (ii) for Losses incurred based on
breaches of or inaccuracies in Seller Fundamental Representations by an
individual Seller, the Buyer Indemnitees shall be required to recover, first,
from such Indemnifying Seller's Pro Rata Share of the balance of the Escrow Fund
at the time the claim is made under the Escrow Agreement, and second, if and
only to the extent such Losses exceed such Pro Rata Share of the Indemnifying
Seller, directly from the Indemnifying Seller (subject to Section 10.3(b)).  For
the avoidance of doubt, no Seller shall be liable for the breach of any Seller
Fundamental Representation by any other Seller in such Seller’s capacity as a
Seller and not as an officer or representative of an Acquired Company; provided,
however, that a Seller may be liable as described in this Agreement for a breach
of a Fundamental Representation by an Acquired Company or Parent.  In the event
that (i) the Escrow Amount is depleted or reduced by reason of a Loss to a Buyer
Indemnitee as a result of a breach under this Agreement or any Ancillary
Agreement by a Indemnifying Seller and (ii) such depletion or reduction,
together with any other depletions or reductions of the Escrow Amount, causes
the Pro Rata Share of the Escrow Amount to which the other Sellers (the
"Non-Breaching Sellers") would otherwise have been entitled to be depleted or
reduced, such Indemnifying Seller shall reimburse the Non-Breaching Sellers for
the amount of such Loss.
 
(b) Except for fraud and obligations under the Ancillary Agreements, the
cumulative indemnification obligation of each Seller under this Agreement shall
in no event exceed the portion of the Adjusted Gross Purchase Price actually
paid to such Seller (such amount for any single Seller, the “Individual
Aggregate Cap”).
 
10.4 Rights Unaffected.  For the avoidance of doubt, nothing contained in
Sections 10.2 or 10.3 shall prevent any Seller from seeking contribution from
any other Seller responsible for any Loss suffered by the Sellers in the
aggregate pursuant to Sections 10.2 or 10.3.
 
10.5 Indemnification by the Buyer.  The Buyer shall indemnify and defend the
Sellers and, as applicable, their respective Affiliates, representatives,
trustees, heirs, successors and assigns (the “Seller Indemnitees”) against, and
shall hold them harmless from, any and all Losses suffered or incurred by any
Seller Indemnitee to the extent arising out of or resulting from:  (i) any
inaccuracy or breach or failure of any representation or warranty made by the
Buyer in this Agreement, any of the Ancillary Agreements or in any certificate
or other document furnished or to be furnished to the Sellers in connection with
the Contemplated Transactions to be true and correct in all respects as of the
date hereof and at and as of the Closing Date; (ii) any breach by the Buyer or
failure of the Buyer to perform any covenant, obligation or other agreement
contained in this Agreement, any of the Ancillary Agreements, or in any
Certificate or other documents furnished or to be furnished to the Sellers in
connection with the Contemplated Transactions; (iii) any liability arising from
any Form 8-K filed by the Buyer in accordance with Section 7.6, except to the
extent such liability arises from or is related to a breach of a representation
or warranty under this Agreement by a Seller, Parent or any Acquired Company,
and (iv) any Loss related, directly or indirectly, to the ownership or operation
of Parent or any of the Acquired Companies following the
Closing.  Notwithstanding anything in this Agreement to the contrary, the Buyer
shall not be liable for any Losses pursuant to this Section 10.5 unless (A) such
individual claim for Loss, or series of related claims, exceed the De Minimis
Threshold and further, (B) and the total claims for all Losses made by the
Seller Indemnitees under Section 10.5 exceeds $2,000,000 in the aggregate (the
“Buyer Basket”), in which event the Buyer shall be liable for all such Losses
from the first dollar above $2,000,000; provided that the Buyer Basket shall not
apply to any Losses arising from the inaccuracy or breach of Sections 6.1, 6.2,
6.4 or 6.5.  The aggregate liability of the Buyer for indemnifiable Losses under
Section 10.5 shall not exceed the Escrow Amount.
 
103

--------------------------------------------------------------------------------

 
 
10.6 Indemnification Procedure for Third Party Claims.
 
(a) In the event that an Indemnitee receives notice of the assertion of any
claim or the commencement of any Action by a third party in respect of which
indemnity may be sought under the provisions of this Article X (a “Third Party
Claim”), the Indemnitee shall notify the Indemnitor in writing of such Third
Party Claim (such notice, a “Notice of Claim”); provided that the failure or
delay in notifying the Indemnitor of such Third Party Claim will not relieve the
Indemnitor of any Liability it may have to the Indemnitee, except and only to
the extent that such failure or delay causes actual prejudice to the Indemnitor
with respect to such Third Party Claim.
 
(b) The Indemnitor will have 20 days from the date on which the Indemnitor
received the Notice of Claim (the “Indemnitor Defense Review Period”) to notify
the Indemnitee that the Indemnitor desires to assume the defense or prosecution
of such Third Party Claim and any litigation resulting therefrom (a “Third Party
Defense”).  If the Indemnitor assumes the Third Party Defense in accordance
herewith, (i) the Indemnitee may retain separate co-counsel, but the fees and
expenses of such counsel shall not be at the expense of the Indemnitor unless
the employment of such counsel has been specifically authorized in writing by
the Indemnitor, and participate in the defense of the Third Party Claim, but the
Indemnitor shall control the defense thereof; (ii) the Indemnitor will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnitee
which shall not be unreasonably withheld, delayed or conditioned; (iii) the
Indemnitor shall be conclusively deemed to have acknowledged that the Third
Party Claim is within the scope of its indemnity obligation under this
Agreement; (iv) the Indemnitor shall conduct the Third Party Defense actively
and diligently and provide reasonable updates in connection with the Third Party
Defense to the Indemnitee; and (v) the Indemnitee will provide reasonable
cooperation in the Third Party Defense.  Notwithstanding the foregoing, if
counsel for the Indemnitee reasonably determines that there is a conflict
between the positions of the Indemnitor and the Indemnitee in conducting the
defense of such Action or that there are legal defenses available to such
Indemnitee different from or in addition to those available to the Indemnitor,
then counsel for the Indemnitee shall be entitled, if the Indemnitee so elects,
to conduct the defense to the extent reasonably determined by such counsel to
protect the interests of the Indemnitee, at the expense of the Indemnitor.
 
104

--------------------------------------------------------------------------------

 
 
(c) If the Indemnitor does not assume the Third Party Defense prior to the end
of the Indemnitor Defense Review Period, the Indemnitee shall have the right to
assume the Third Party Defense at the expense of the Indemnitor; provided,
however, that the Indemnitor shall have the right, at its expense, to
participate in such Third Party Defense but the Indemnitee shall control the
investigation, defense and settlement thereof.  The Indemnitee shall conduct the
Third Party Defense actively and diligently, and the Indemnitor will provide
reasonable cooperation in the Third Party Defense.  The Indemnitee shall not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim in any manner without the consent of the Indemnitor
(such consent not to be unreasonably withheld, delayed or conditioned).
 
(d) The Indemnitor will not be entitled to assume the Third Party Defense if:
 
(i) the Third Party Claim seeks, in addition to or in lieu of monetary damages,
any injunctive or other equitable relief;
 
(ii) the Third Party Claim relates to or arises in connection with any criminal
Action, indictment or allegation;
 
(iii) the Indemnitor fails to provide reasonable assurance to the Indemnitee of
its financial capacity to prosecute the Third Party Defense;
 
(iv) the Third Party Claim could give rise to Losses that are more than the
remaining unreserved amount of the Escrow Fund; or
 
(v) the Third Party Claim relates to a breach of Section 5.22.
 
(e) Notwithstanding anything in this Agreement to the Contrary, for the purposes
of any notices under this Article X, the Buyer shall have satisfied its
obligations by providing notice to the Representatives in accordance with
Section 11.1.
 
(f) The provisions of Section 10.6(b), (c), and (d) shall not apply to Third
Party Claims pertaining to Taxes.
 
10.7 Indemnification Procedures for Non-Third Party Claims.  In the event of a
claim that does not involve a Third Party Claim being asserted against it, the
Indemnitee shall send a Notice of Claim to the Indemnitor.  The Notice of Claim
shall set forth the amount, if known, or, if not known, an estimate of the
foreseeable maximum amount of claimed Losses (which estimate shall not be
conclusive of the final amount of such Losses) and a description of the basis
for such claim.  The Indemnitor will have 30 days from receipt of such Notice of
Claim to dispute the claim and the Indemnitee will reasonably cooperate and
assist the Indemnitor in determining the validity of the claim for
indemnity.  If the Indemnitor does not give notice to the Indemnitee that it
disputes such claim within 30 days after its receipt of the Notice of Claim, the
claim specified in such Notice of Claim will be conclusively deemed a Loss
subject to indemnification hereunder.
 
105

--------------------------------------------------------------------------------

 
 
10.8 Limitations of Liability; Determinations of Loss Amount; Exclusive
Remedies.
 
(a) Notwithstanding anything herein to the contrary, no Indemnitee shall be
entitled to indemnification or reimbursement under any provision of this
Agreement for any Losses to the extent such Indemnitee has previously been
indemnified or reimbursed for such amount under any other provisions of this
Agreement or any Ancillary Agreement, including any adjustments to the Adjusted
Gross Purchase Price pursuant to Section 2.5.
 
(b) The Losses suffered by any Indemnitee shall be calculated after giving
effect to amounts actually recovered by the Indemnitee from third parties,
including, without limitation, amounts actually recovered from insurance
proceeds or, with respect to a claim against a letter of credit, amounts
recovered from the customer for whose benefit that letter of credit was obtained
in connection with the issue giving rise to the claim against the letter of
credit. If any such amounts are actually recovered by an Indemnitee subsequent
to the receipt by such Indemnitee of an indemnification payment hereunder for
the claims to which such recoveries relate, the Indemnitee shall hold such
recovered amounts in trust and promptly refund to each Indemnitor its Pro Rata
Share of such amount (less any costs incurred by the Indemnitee in recovering
any such amount). By way of illustration, should Buyer recover amounts from a
customer for whose benefit a letter of credit is obtained by remedying the
performance or other issue that caused the letter of credit to be drawn upon or
called, then such recovered amounts less a pro rata share of all costs and
expenses of the Buyer to remedy the performance or other issue shall be held by
the Buyer in trust for the Sellers and refunded as indicated in the prior
sentence.
 
(c) Notwithstanding anything in this Agreement to the contrary, no Party shall
be liable under this Agreement or any Ancillary Agreement for any consequential,
special, punitive or exemplary damages, whether based on contract, tort, strict
liability, or other Law or otherwise and whether or not arising from the other
Party’s sole, joint or concurrent negligence, strict liability or other fault
except to the extent included in a Third Party Claim.
 
(d) Except with respect to Claims based on fraud, the Parties hereby agree that
following the Closing, no Party shall have any liability, and no Party shall
make any Claim for any Losses or other matter under, relating to or arising out
of this Agreement, or in connection with any of the Contemplated Transactions,
whether based on contract, tort, strict liability, other Laws or otherwise,
except as provided in this Article X.
 
(e) No Seller shall have any liability under the Employment Agreements or
Officer Release Agreements except the Sellers that are party thereto.
 
(f) Notwithstanding anything to the contrary in this Agreement, in the event
that Buyer, any Buyer Indemnitee or any Acquired Company incurs Losses resulting
from an Environmental Claim at the Shreveport Property, Buyer, such Buyer
Indemnitee, or such Acquired Company, as the case may be, shall solely seek to
recover such Losses from B27 RE, Inc. and its predecessor or successor entities
and not from the Escrow Agreement or any Seller directly, unless otherwise
agreed in writing with any such Person.
 
106

--------------------------------------------------------------------------------

 
 
10.9 Tax Treatment of Indemnification Payments
 
.  Except as otherwise required by applicable Law, any indemnification payment
made hereunder shall be treated for Tax purposes as an adjustment to the
consideration payable under this Agreement.
 
10.10 Limitations on Parent Shareholder Obligations.
 
(a)           Subject to Section 10.10(b):
 
(i)           Notwithstanding anything herein to the contrary (A) no Parent
Shareholder (other than Champlain, Ardia, B28 and 2Under) is making any
representation or warranty herein other than those representations and
warranties about such Parent Shareholder set forth in Article IV hereof and (B)
absent fraud by a Parent Shareholder, the cumulative indemnification obligation
of such Parent Shareholder (other than Champlain, Ardia, B28 and 2Under) under
this Agreement, including, without limitation, Section 7.12(b), and the
Ancillary Agreements shall in no event exceed such Parent Shareholder's
Individual Aggregate Cap.
 
(ii)           All  deliveries otherwise required to be made to Buyer by the
Parent Shareholders pursuant to Sections 2.4(b), 2.4(d), 8.2 and in any other
provision of this Agreement and all covenants otherwise required to be performed
by the Parent Shareholders pursuant to Article VII and in any other provision of
this Agreement, including the delivery of documents executed by Parent
Shareholders shall be made and performed in all respects (including by providing
such documents executed by Parent Shareholders), respectively, by Champlain,
Ardia, B28 and 2Under and not by the Parent Shareholders.  Notwithstanding the
foregoing, each of Champlain, Ardia, B28 and 2Under shall be severally, and not
jointly, liable for a breach by any such Seller of Section 7.13(a) or (b).
 
(b)           Notwithstanding anything in this Agreement to the contrary and
with this Section 10.10(b) taking absolute priority over any other provision in
this Agreement, including Section 10.10(a), Section 10.2 and Section 10.3,
Champlain, Ardia, B28 and 2Under shall indemnify and hold the Buyer Indemnitees
harmless from and against, and shall defend them against, any and all Losses (i)
suffered or incurred by any Buyer Indemnitee to the extent, directly or
indirectly, arising out of or resulting from any breach of or failure by
Champlain, Ardia, B28 and 2Under to fulfill the obligations of Section
10.10(a)(ii), and (ii) that the Buyer Indemnitees would otherwise be able to
recover from the other Parent Shareholders under this Agreement if it weren’t
for the provisions of Section 10.10(a).
 
ARTICLE XI
MISCELLANEOUS
 
11.1 Notices
 
.  Any notice, request, demand, waiver, consent, approval or other communication
which is required or permitted hereunder shall be in writing and shall be deemed
given (a) on the date established by the sender as having been delivered
personally, (b) on the date delivered by a nationally recognized overnight
delivery service with signature required, (c) on the date that that receipt of
an electronic mail (e-mail) is requested and received, or (d) on the fifth day
after the date mailed, by certified mail, return receipt requested, postage
prepaid.  Such communications, to be valid, must be addressed as follows:
 
107

--------------------------------------------------------------------------------

 
 
If to the Buyer, to:

 
DXP Enterprises, Inc.
7272 Pinemont
Houston, TX 77040
Attention:   David R. Little, Chairman of the Board, President and CEO
e-mail: dlittle@dxpe.com
 
With a copy (which shall not constitute notice) to:

 
DXP Enterprises, Inc.
7272 Pinemont
Houston, TX 77040
Attention:   General Counsel
e-mail: gmessersmith@dxpe.com
 
With a copy (which shall not constitute notice) to:

 
Norton Rose Fulbright
Fulbright Tower
1301 McKinney, Suite 5100
Houston, Texas 77010
Attention: Brian Fenske
e-mail: brian.fenske@nortonrosefulbright.com
 
If to Parent, any Parent Shareholder, or the Parent Shareholders’
Representative to:

 
Dennis M. Leary
c/o Champlain Capital Partners, L.P.
44 Montgomery Street, Suite 1920
San Francisco, CA 94105
email:  dleary@champlaincapital.com
 
108

--------------------------------------------------------------------------------

 
 
With a copy (which shall not constitute notice) to:

 
B27 Holdings Corp.
c/o Champlain Capital Partners, L.P.
44 Montgomery Street
Suite 1920
San Francisco, CA 94105
 
Attention: Dennis M. Leary
email: dleary@champlaincapital.com
 
Dentons US LLP
1221 Avenue of the Americas
New York, NY 10020-089
Attention: Stephen M. Fields, Esq.
email: steve.fields@dentons.com
 
 
If to the Company, any Madison Group Seller, or the
Madison Group Sellers’ Representative:

 
Michael W. Madison
c/o B27 LLC
1417 Gables Court, Suite 201
Plano, TX 75075
Email:           mikemadison@b27resources.com
mwmadison@me.com
 
With a copy (which shall not constitute notice) to:

 
B27 LLC
1417 Gables Court, Suite 201
Plano, TX 75075
Attention: Michael W. Madison
email: mikemadison@b27resources.com
 
Krage & Janvey, L.L.P.
2100 Ross Avenue, Suite 2600
Dallas, TX 75201
Attention: Paul Sewell and Cameron Dee Sewell
Email: psewell@kjllp.com
 
or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
 
109

--------------------------------------------------------------------------------

 
 
11.2 Amendments and Waivers.  No amendment of this Agreement will be effective
unless it is in writing and signed by the Buyer and both of the
Representatives.  No waiver of any provision of this Agreement will be effective
unless it is in writing and signed by the party granting the waiver, and no such
waiver will constitute a waiver of satisfaction of any other provision of this
Agreement.  No failure or delay by any party in exercising any right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof of the
exercise of any other right, power or privilege.
 
11.3 Expenses.  Each party hereto shall bear its own expenses with respect to
this transaction and the preparation and execution of this Agreement, the
Ancillary Agreements and all agreements referred to herein and therein, it being
understood that any expenses of the Parent and the Acquired Companies, whether
such expenses were incurred in 2012 or 2013, shall be borne by the Sellers as
Sellers’ Transaction Expenses.  Notwithstanding anything to the contrary
contained herein, the Buyer shall pay any HSR Act filing fee in connection with
the Contemplated Transaction, unless Buyer terminates this Agreement pursuant to
Section 9.1(a)(iii) in which case Sellers shall severally, but not jointly, be
responsible to reimburse Buyer for their Pro Rata Share of the entire filing fee
within 10 Business Days from such termination.
 
11.4 Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns; provided, that no
assignment of either party’s rights or obligations may be made without the
written consent of the other party and any such assignment shall provide that
the assigning party will continue to be bound by all obligations hereunder as if
such assignment had not occurred and perform such obligations to the extent that
its assignee fails to do so.  Notwithstanding the foregoing, (i) this Agreement
may be assigned by a party (the “Assigning Party”) after Closing without the
consent of the other parties (the ”Non-assigning Party”) to an Affiliate of the
Assigning Party, in each case provided that advance notice of such assignment is
given to the Non-assigning Party, such Affiliate enters into a written agreement
with the Non-assigning Party to be bound by the provisions of this Agreement in
all respects and to the same extent as the Assigning Party is bound and that the
Assigning Party will continue to be bound by all obligations hereunder as if
such assignment had not occurred and perform such obligations to the extent that
such Affiliate fails to do so or (ii) the Buyer may collaterally assign its
rights under this Agreement in connection with any secured loan arrangement.
 
11.5 Governing Law.  The Laws of the State of Texas applicable to contracts to
be made and performed wholly within the State of Texas, without giving effect to
principles of conflict of Laws, shall govern all matters arising out of or
relating to this Agreement and all of the transactions it contemplates.
 
11.6 Consent to Jurisdiction; Consent to Service of Process.  Each party hereto
irrevocably submits to the exclusive jurisdiction of any state or federal court
located in Austin, Texas for the purposes of any Action arising out of this
Agreement or the Ancillary Agreements or the Contemplated Transactions, and
irrevocably agrees to commence such Action only in such courts.  Each party
further agrees that service of any process, summons, notice or document by U.S.
certified mail, return receipt requested, to such party’s respective address set
forth in Section 11.1 shall be effective service of process for any such
Action.  Each party irrevocably and unconditionally waives any objection to the
laying of venue of any Action arising out of this Agreement, Ancillary
Agreements or the Contemplated Transactions in such courts to the fullest extent
allowed by law, and hereby irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such Action brought in any such
court has been brought in an inconvenient forum.  EACH PARTY HEREBY IRREVOCABLY
WAIVES TO THE FULLEST EXTENT ALLOWED BY LAW ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY
AGREEMENTS AND THE CONTEMPLATED TRANSACTIONS OR THE ACTIONS OF SUCH PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF AND
THEREOF.  THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
110

--------------------------------------------------------------------------------

 
 
11.7 Arbitration of Disputes.
 
(a) Scope.  Any controversy, dispute or claim, whether based on contract, tort,
statute or other legal or equitable theory (including any claim of fraud,
misrepresentation or fraudulent inducement or any question of validity or effect
of this Agreement) between the Parties arising out of or related to or in
connection with this Agreement (including any amendments or extensions hereto)
or any Ancillary Agreement, any transactions arising under this Agreement or any
Ancillary Agreement and/or the breach or termination of this Agreement or any
Ancillary Agreement (hereinafter the “Dispute”), shall be exclusively and
finally settled by binding arbitration in accordance with the then-current rules
of the American Arbitration Association (“AAA”).  In the event of any conflict
between the provisions of such rules and the provisions hereof, this Agreement
shall govern and control.
 
(b) Initiating a Claim.  An arbitration shall be commenced by delivery by a
party of a Notice of Arbitration by facsimile and/or by overnight mail, federal
express or courier to the other party to the Dispute in accordance with Section
11.1 and to the AAA.  The arbitration shall be deemed to have commenced on the
date the Notice of Arbitration is received by the respondent. The Notice of
Arbitration shall include a brief statement of the claim, the amount of damages
claimed and all information required by the AAA rules.
 
(c) Location and Language.  The seat or location of the arbitration shall be
Houston, Texas. The language of the arbitration shall be English.
 
(d) Selection and Qualifications of Arbitrators.  If the amount in controversy
is less than $1,000,000 there shall be one arbitrator, otherwise there shall be
three arbitrators (hereinafter, whether one or three arbitrators, referred to as
the “Panel”). All arbitrators shall be impartial and independent. At the time of
the filing its Notice of Arbitration, the claimant shall name one arbitrator if
the matter requires a Panel of three arbitrators and, within 14 days thereafter,
respondent shall name one arbitrator.  Within 28 days after respondent’s receipt
of the Notice of Arbitration, the parties shall attempt to agree upon either the
sole or the third arbitrator.  If a party fails to name an arbitrator, or should
the parties be unable to agree upon the sole or third arbitrator by the stated
time, the AAA shall make the selection. Each arbitrator shall be qualified by
education, experience, and training to determine the issues in dispute and shall
have been practicing law for at least 20 years.
 
111

--------------------------------------------------------------------------------

 
 
(e) Timing and Decision by the Panel.  The Panel shall endeavor to have the
parties proceed to hearing in a reasonably expeditious manner, but shall ensure
that the parties have a fair and reasonable opportunity to develop and then to
present their claims and defenses.  The Panel shall render a decision within 60
days of the close of the hearing unless otherwise agreed to by the parties.  The
Panel shall have the award issued within one year from the time the Panel is
constituted.  The Panel shall issue a reasoned award in writing.  The award may
be enforced and a judgment entered by any court of competent jurisdiction.  The
award shall be computed and paid in United States dollars by wire transfer to an
account or accounts designated by the prevailing Party.
 
(f) Governing Law and Costs and Expenses.  In deciding a Dispute, the Panel
shall apply and utilize the substantive law of the State of Texas, including
such matters as whether the party’s attorney’s fees are recoverable and whether,
at what rate, and under what circumstances, interest is recoverable, but the use
of such substantive law shall be without regard to any conflict of law principle
or rules.  The costs of the arbitration and of the arbitrators shall be split
between the parties.  The Panel may, as part of its decision, award all or part
of such costs, as well as expert fees and costs, to the prevailing
party.  Notwithstanding the forgoing, if the Dispute is an indemnification claim
under Article X, if the Indemnitor is the prevailing party in whole or in any
part, all costs and expenses of the Indemnitee are Losses and shall be
reimbursed by the Indemnitor in accordance with the terms of Article X.
 
(g) Discovery.  The parties agree that each is entitled to all forms of
discovery and disclosure permitted by Texas law.  The Panel shall have the power
to determine the amount of such discovery and disclosure and how it will be
conducted to the extent not agreed to by the parties.  The Panel shall also have
the power to order the parties to provide documents, witness lists, expert
witness reports, and such other materials or information needed for an efficient
hearing.  The Panel shall promptly schedule and hold an initial prehearing
conference and any other conferences to determine any and all such matters.
 
(h) Confidentiality.  The parties agree that the arbitration hearings held
pursuant hereto shall not be open to any third party. Such hearings are to be
private and limited to the arbitrators, court reporters, the parties, their
counsel, their representatives, and the witnesses.  The Parties further agree to
maintain the confidentiality of, and not to disclose to a third party, any
information, documents, or things regarding any arbitral proceeding or disclosed
in the course thereof, except as required by law, regulation, a bona fide
business purpose, and/or unless required in connection with an action to
enforce, nullify, modify, or correct an award.
 
(i) Separability and Limitations.  This provision to arbitrate shall survive
termination of the Agreement.
 
112

--------------------------------------------------------------------------------

 
 
(j) Enforceability and Severability.  If any part of this arbitration provision
is held to be unenforceable, it shall be severed and shall not affect either the
duty to arbitrate or any other part of this provision.
 
(k) Additional Powers of the Panel.  In order to prevent irreparable harm and to
preserve the status quo, the Panel, once constituted, shall have the power to
grant temporary or permanent injunctive or other equitable relief, but this is
not intended to change the fact that the Panel is to provide a reasoned
award.  This may include the authority to hear, rule on, and grant or deny
requests for temporary or interim relief if necessary to maintain the status quo
during the pendency of an arbitration.  The parties shall comply with orders of
the Panel in this regard during the pendency of a Dispute.  Any temporary or
interim order issued by the Panel for the purpose of maintaining the status quo
during the pendency of a proceeding shall include a requirement that the parties
shall abide by the outcome of the arbitration.
 
(l) Court-Ordered Interim Relief. At any time after giving notice of a dispute,
any party may request a court of competent jurisdiction to grant interim
measures of protection: (1) to preserve the status quo pending resolution of the
Dispute, (2) to prevent the destruction or loss of documents and other
information or things relating to the Dispute, (3) to prevent the transfer,
dissipation, or hiding of assets, and/or (4) to aid the arbitration proceedings
and the award.  A request for such interim measures to a judicial authority
shall not be deemed incompatible with the provisions of this dispute resolution
agreement or a waiver of a party’s right to arbitrate.
 
11.8 Counterparts.  The parties may sign this Agreement in several counterparts,
each of which will be deemed an original and all of which when taken together
will constitute one original Agreement.  This Agreement may be executed and
delivered by facsimile or by email in portable document format (.pdf) or by
electronic signature complying with the U.S. federal ESIGN Act of 2000 using
www.docusign.com, provided that a copy of the physical audit trail is
concurrently delivered to Buyer and delivery of the signature page by such
method will be deemed to have the same effect as if the original signature had
been delivered to the other parties.
 
11.9 Third Party Beneficiaries.  Except as set forth in Section 7.11, this
Agreement does not and is not intended to confer any rights or remedies upon any
Person, including any employee, any beneficiary or dependents thereof, or any
collective bargaining representative thereof, other than the parties to this
Agreement; provided, however, that in the case of Article X, the other
Indemnitees and their respective heirs, executors, administrators, legal
representatives, successors and assigns, are intended third party beneficiaries
of the provisions contained in such Article.
 
11.10 Entire Agreement.  This Agreement, the Ancillary Agreements, the Exhibits,
the Schedules and the other documents, instruments and other agreements
specifically referred to in this Agreement or those documents or delivered under
this Agreement or those documents constitute the entire understanding and final
agreement between the parties.  It is the complete and exclusive expression of
the parties’ agreement on the subject matter of this Agreement.  This Agreement
supersedes all prior oral or written agreements or policies relating to this
Agreement.  The provisions of this Agreement may not be explained, supplemented,
or qualified through evidence of trade usage or a prior course of dealings or
performance.
 
113

--------------------------------------------------------------------------------

 
 
11.11 Captions.  All captions contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.
 
11.12 Disclosure Letters.  The Disclosure Letters have been arranged in sections
corresponding to each representation and warranty set forth in Article III,
Article IV, Article V, and Article VI.  Any information disclosed pursuant to
any Schedule hereto shall be deemed to be disclosed for all purposes of any
other Schedule to this Agreement to the extent that the relevance of such
disclosure to such other Schedule is reasonably apparent on its face so as to
enable a reasonable person to determine that such disclosure qualifies or
otherwise applies to such other Schedule to this Agreement.  The mere listing of
a contract or agreement in any Schedule will not be sufficient to disclose an
exception to a representation or warranty unless the representation or warranty
only pertains to the existence of such contract or agreement.  Neither the
specification of any dollar amount in any representation or warranty contained
in this Agreement nor the inclusion of any specific item in any Schedule hereto
is intended to imply that such amount, or higher or lower amounts, or the item
so included or other items, are or are not material, and no party shall use the
fact of the setting forth of any such amount or the inclusion of any such item
in any dispute or controversy between the parties as to whether any obligation,
item or matter not described herein or included in any Schedule is or is not
material for purposes of this Agreement.  Unless this Agreement specifically
provides otherwise, neither the specification of any item or matter in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in any Schedule hereto is intended to imply that such item or
matter, or other items or matters, are or are not in the ordinary course of
business, and no party shall use the fact of the setting forth or the inclusion
of any such item or matter in any dispute or controversy between the parties as
to whether any obligation, item or matter not described herein or included in
any Schedule is or is not in the ordinary course of business for purposes of
this Agreement.
 
11.13 Severability.  If any term or provision of this Agreement is held invalid,
illegal or unenforceable in any jurisdiction, the remainder of this Agreement,
or application of that provision to any Persons or circumstances, or in any
jurisdiction, other than those as to which it is held unenforceable, will not be
affected by that unenforceability and will be enforceable to the fullest extent
permitted by Law.  Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the parties hereto shall
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the Contemplated
Transactions are consummated as originally contemplated to the greatest extent
possible.
 
11.14 Specific Performance.  The Buyer and the Sellers each agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed by them in accordance with the terms hereof and
that each party shall be entitled to specific performance of the terms hereof,
in addition to any other remedy at Law or equity.
 
114

--------------------------------------------------------------------------------

 
 
11.15 Interpretation.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party by virtue of the authorship of this Agreement shall not apply
to the construction and interpretation hereof.
 
11.16 Non-Recourse.  No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, agent, attorney or
representative of Buyer shall have any liability for any obligations or
liabilities of Buyer under this Agreement, unless such liability results only
from fraud or intentional wrongdoing.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 
 
 

 
 
115

--------------------------------------------------------------------------------

 
